 
Exhibit 10.1
 
 
EXECUTION COPY











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 


RECEIVABLES PURCHASE AGREEMENT




among




INGRAM FUNDING INC.,
as Seller




INGRAM MICRO INC.,
as Servicer




THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO




and


BNP PARIBAS,


as Administrative Agent




Dated as of April 26, 2010



 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
TABLE OF CONTENTS


   
Page
     
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
       
Section 1.1.
Purchase Facility
1
Section 1.2.
Making Purchases
2
Section 1.3.
Receivables Interest Computation
3
Section 1.4.
Settlement Procedures
4
Section 1.5.
Fees
8
Section 1.6.
Payments and Computations, Etc
8
Section 1.7.
Increased Costs
9
Section 1.8.
 Requirements of Law
10
Section 1.9.
Taxes
10
Section 1.10.
Inability to Determine Eurodollar Rate
14
     
ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
       
Section 2.1.
Representations and Warranties; Covenants
15
Section 2.2.
Termination Events
15
     
ARTICLE III
INDEMNIFICATION
       
Section 3.1.
Indemnities by the Seller
18
Section 3.2.
Indemnification by the Servicer
21
     
ARTICLE IV
ADMINISTRATION AND COLLECTIONS
       
Section 4.1.
Appointment of Servicer
21
Section 4.2.
Duties of Servicer
22
Section 4.3.
Blocked Account Arrangements
24
Section 4.4.
Enforcement Rights
24
Section 4.5.
Responsibilities of the Originator; Assignment of Rights Under Receivables Sale
Agreement
25
Section 4.6.
Servicing Fee
26
     
ARTICLE V
THE AGENTS
       
Section 5.1.
Appointment and Authorization
26
Section 5.2.
Delegation of Duties
28
Section 5.3.
Exculpatory Provisions
28

 
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)

Page
 

Section 5.4.
Reliance by Agents
28
Section 5.5.
Notice of Termination Events
29
Section 5.6.
Non-Reliance on Administrative Agent, Purchaser Agents and Other Purchasers
29
Section 5.7.
Administrative Agent and Affiliates
30
Section 5.8.
Indemnification
30
Section 5.9.
Successor Administrative Agent
30
     
ARTICLE VI
MISCELLANEOUS
       
Section 6.1.
Amendments, Etc
31
Section 6.2.
Notices, Etc
31
Section 6.3.
Successors and Assigns; Participations; Assignments
31
Section 6.4.
Costs, Expenses and Taxes
34
Section 6.5.
No Proceedings; Limitation on Payments
35
Section 6.6.
Confidentiality
35
Section 6.7.
GOVERNING LAW AND JURISDICTION
36
Section 6.8.
Execution in Counterparts
37
Section 6.9.
Termination; Survival of Termination
37
Section 6.10.
WAIVER OF JURY TRIAL
37
Section 6.11.
Sharing of Recoveries
37
Section 6.12.
Right of Setoff
38
Section 6.13.
Entire Agreement
38
Section 6.14.
Headings
38
Section 6.15.
Conduit Purchaser’s Liabilities
38
Section 6.16.
Purchaser Groups’ Liabilities
38





ii

--------------------------------------------------------------------------------






EXHIBIT I
–
DEFINITIONS
I-1
EXHIBIT II
–
CONDITIONS OF PURCHASES
II-1
EXHIBIT III
–
REPRESENTATIONS AND WARRANTIES
III-1
EXHIBIT IV
–
COVENANTS
IV-1
EXHIBIT V
–
TERMINATION EVENTS
V-1
EXHIBIT VI
–
SUPPLEMENTAL PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
VI-1
               
SCHEDULE I
–
CREDIT AND COLLECTION POLICY
 
SCHEDULE II
–
BLOCKED ACCOUNT BANKS AND BLOCKED ACCOUNTS
 
SCHEDULE III
–
TRADE NAMES
 
SCHEDULE IV
–
SPECIAL CONCENTRATION PERCENTAGES
 
SCHEDULE V
–
OFFICES OF ORIGINATOR
 
SCHEDULE VI
–
PURCHASER’S ACCOUNTS
 
SCHEDULE VII
–
SELLER’S ACCOUNTS
 
SCHEDULE VIII
–
EXCLUDED RECEIVABLES
 
SCHEDULE IX
–
INGRAM COMPETITORS
 
SCHEDULE X
–
FISCAL MONTHS
         
ANNEX A
–
FORM OF PURCHASE NOTICE
 
ANNEX B
–
FORM OF PAYDOWN NOTICE
 
ANNEX C
–
FORM OF BLOCKED ACCOUNT AGREEMENT
 
ANNEX D-1
–
FORM OF MONTHLY RECEIVABLES REPORT
 
ANNEX D-2
–
FORM OF INTERIM RECEIVABLES REPORT
 
ANNEX E
–
FORM OF GENERAL CORPORATE OPINION
 
ANNEX F
–
FORM OF ENFORCEABILITY AND CHOICE OF LAW OPINION
 
ANNEX G
–
FORM OF TRUE SALE OPINION AND NONCONSOLIDATION OPINION
 
ANNEX H
–
FORM OF PERFECTION AND PRIORITY OPINION
 
ANNEX I
–
FORM OF ASSUMPTION AGREEMENT
 
ANNEX J
–
FORM OF TRANSFER SUPPLEMENT
 
ANNEX K
–
CREDIT AGREEMENT
 



 
iii

--------------------------------------------------------------------------------


 
 
RECEIVABLES PURCHASE AGREEMENT


This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is entered into as of
April 26, 2010 among INGRAM FUNDING INC., a Delaware corporation, as seller (the
“Seller”), INGRAM MICRO INC., a Delaware corporation, as initial servicer (in
such capacity, together with its successors and permitted assigns in such
capacity, the “Servicer”), THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME
TO TIME PARTY HERETO, and BNP PARIBAS, a bank organized under the laws of
France, acting through its New York Branch, as program administrator (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”) for each Purchaser Group.


PRELIMINARY STATEMENTS.


Certain terms that are capitalized and used throughout this Agreement are
defined in Exhibit I.


The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire, from time to time
in their sole discretion, to acquire such undivided variable percentage interest
through the Administrative Agent, as such percentage interest shall be adjusted
as hereinafter set forth.


In consideration of the mutual agreements, provisions and covenants contained
herein, the parties hereto agree as follows:


ARTICLE I


AMOUNTS AND TERMS OF THE PURCHASES


Section 1.1. Purchase Facility. (a) On the terms and subject to the conditions
hereof, the Seller may, from time to time before the Termination Date, request
that the Administrative Agent on behalf of each of the Conduit Purchasers, based
on its Purchaser Group’s Ratable Share, or, only if a Conduit Purchaser denies
such request or is unable to fund or otherwise fails to comply with such
request, ratably require that the Administrative Agent, on behalf of the related
Alternate Purchasers based on their respective Percentages, make such purchases
(each, a “Purchase”) of undivided percentage ownership interests with regard to
the Receivables Interest from the Seller from time to time from the date hereof.
If a Conduit Purchaser denies such a request or is unable to fund, such Conduit
Purchaser shall provide notice thereof to the Seller, the Administrative Agent
and the applicable Purchaser Agent. Each Alternate Purchaser shall, on the terms
and subject to the conditions hereof, upon the Seller’s request and related
Conduit Purchaser’s denial or other failure to make a Purchase, fund Purchases
before the Termination Date, based on its Purchaser Group’s Ratable Share of
each Purchase requested under Section 1.2(a) (and, in the case of each Alternate
Purchaser in a Purchaser Group, its respective Percentage). Furthermore, on each
Business Day that is not a Termination Day, the Seller may make Reinvestments
out of collections as contemplated by Section 1.4(b)(ii). Under no circumstances
shall any Purchaser fund any Purchase or shall the Seller make any Reinvestment
hereunder if, after giving effect to such Purchase or Reinvestment (i) such
Purchaser’s Capital would exceed its Maximum Purchase Amount, (ii) the Aggregate
Capital would (after giving


 

--------------------------------------------------------------------------------


 
 
effect to all Purchases and Reinvestments on such date) exceed the Program Limit
or (iii) the Receivables Interest would exceed 100%. Nothing in this Agreement
shall be deemed to be or construed as a commitment by any Conduit Purchaser to
purchase or reinvest in the Pool Assets or the Receivables Interest.


(b) The Seller may, upon at least ten (10) Business Days’ notice to the
Administrative Agent, terminate the purchase facility provided in this Section
1.1 in whole or, from time to time, irrevocably reduce in part the unused
portion of the Program Limit (but not below $100,000,000 (unless the Program
Limit is reduced to $0) or the amount which would cause the Group Capital of any
Purchaser Group to exceed its Group Maximum Purchase Amount (after giving effect
to such reduction)); provided that each partial reduction shall (except for a
reduction to $0) be in the amount of at least $5,000,000 or an integral multiple
of $5,000,000 in excess thereof. Such reduction shall, unless otherwise agreed
to in writing by the Seller, the Administrative Agent and each Purchaser Agent
be applied ratably to reduce the Group Maximum Purchase Amount of each Purchaser
Group.


Section 1.2. Making Purchases. (a) Each Purchase hereunder may be made on any
Business Day upon the Seller’s irrevocable written notice in the form of Annex A
(each, a “Purchase Notice”) delivered to the Administrative Agent and each
Purchaser Agent in accordance with Section 6.2 (which notice must be received by
the Administrative Agent and each Purchaser Agent before 4:00 p.m., New York
City time) at least one (1) Business Day prior to the requested Purchase Date,
which notice shall specify: (A) the amount of Capital requested to be paid to
the Seller (which amount shall not be less than $250,000), (B) the requested
Purchase Date and (C) the pro forma calculation of the Receivables Interest
after giving effect to the increase in the Aggregate Capital.


(b) On the date of each Purchase hereunder, each applicable Purchaser shall,
upon satisfaction of the applicable conditions set forth in Exhibit II, make
available to the Seller in same day funds, an amount equal to the Capital then
being funded by such Purchaser at the account set forth on Schedule VII or such
other account as may be designated in writing by the Seller from time to time.


(c) Effective on the date of each Purchase pursuant to this Section 1.2 and each
Reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Administrative Agent for the benefit of the Purchasers (ratably, according to
each such Purchaser’s Capital) an undivided percentage ownership interest in (i)
each Pool Receivable then existing, (ii) all Related Security with respect to
such Pool Receivables and (iii) all Collections with respect to, and other
proceeds of, such Pool Receivables and Related Security.


(d) To secure all of the Seller’s obligations (monetary or otherwise) to the
Secured Parties under this Agreement and the other Transaction Documents to
which it is a party, whether now or hereafter existing or arising, due or to
become due, direct or indirect, absolute or contingent, the Seller hereby grants
to the Administrative Agent, for the benefit of itself and each of the other
Secured Parties, a security interest in all of the Seller’s right, title and
interest (including any undivided interest of the Seller) in, to and under all
of its Property, whether now or hereafter owned, existing or arising, including
the following: (i) all Pool Receivables, (ii) all Related Security with respect
to such Pool Receivables, (iii) all Records, (iv) all of the Seller’s
 
 
- 2 -

--------------------------------------------------------------------------------


 
right, title and interest in each post office box and related post office box
address and Blocked Account to which Collections are sent, all amounts on
deposit therein, all certificates and instruments, if any, from time to time
evidencing such Blocked Accounts and amounts on deposit therein, and all related
agreements between the Seller and the Blocked Account Banks, (v) all Collections
with respect to the foregoing, and (vi) all proceeds of, and all amounts
received or receivable under any or all of, the foregoing (collectively, the
“Pool Assets”). The Administrative Agent, for the benefit of itself, the
Purchaser Agents and the Purchasers, shall have, with respect to the Pool
Assets, and in addition to all the other rights and remedies available to the
Administrative Agent and the Purchasers hereunder, all the rights and remedies
of a secured party under any applicable UCC. Notwithstanding anything to the
contrary contained herein or in any other Transaction Document, the Seller’s
interest in the foregoing is expressly subordinated in all respects to the
payment of the Capital, the Yield on the Aggregate Capital and all fees and all
other amounts payable by the Seller hereunder and under the other Transaction
Documents to the Purchasers, the Administrative Agent, the Affected Persons and
all Indemnified Parties. In connection with the grant of the transfer of
ownership of the Pool Assets set forth in Section 1 .2(c) or the security
interest in the Pool Assets set forth in this Section 1.2(d) by signing this
Agreement in the space provided, the Seller hereby authorizes the filing of, as
applicable, UCC financing statements in all necessary jurisdictions. Upon
termination of this Agreement in accordance with Section 6.9, and so long as no
suits, actions, proceedings or claims are pending or threatened against any
Indemnified Party asserting any damages, losses or liabilities covered under
Section 3.1 or Section 3.2, (i) the security interest in the Pool Assets granted
to the Administrative Agent pursuant to this Section 1.2(d) shall be
automatically released in full and (ii) the Administrative Agent shall take (at
the Seller’s expense) such actions as are reasonably requested by the Seller to
terminate and release all of its right, title and interest (including any
security interest) in the Pool Assets.


(e) The Seller may (i) with the written consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed), add additional
Persons as Purchasers (either to an existing Purchaser Group or by creating new
Purchaser Groups) or (ii) permit an existing Purchaser to increase its Maximum
Purchase Amount in connection with a corresponding increase in the Program Limit
(up to a maximum Program Limit of $700,000,000); provided, however, that before
the Seller may add additional Persons as Purchasers under clause (i) above, each
existing Purchaser shall have the right to increase its Maximum Purchase Amount
(pro rata based upon its share of the Program Limit before giving effect to any
increase in the Program Limit hereunder) by the amount of the increase in the
Program Limit that would result from the addition of such additional Persons as
Purchaser under clause (i) above; provided, further, that the Maximum Purchase
Amount of any Purchaser may only be increased with the prior written consent of
such Purchaser. Each new Purchaser (or Purchaser Group) shall become a party
hereto, by executing and delivering to the Administrative Agent and the Seller,
an Assumption Agreement in the form of Annex I (which Assumption Agreement
shall, in the case of any new Purchaser or Purchasers, be executed by each
Person in such new Purchaser’s Purchaser Group).


Section 1.3. Receivables Interest Computation. The Receivables Interest shall be
initially computed on the date of the initial Purchase hereunder. Thereafter
until the Final Payout Date, the Receivables Interest shall be automatically
recomputed (or deemed to be recomputed) on each Business Day other than a
Termination Day, it being understood that the Servicer shall not be required to
provide evidence of such automatic recomputation except as provided in
 
 
- 3 -

--------------------------------------------------------------------------------


 
Section 2(a) of Exhibit II. On any day that is a Termination Day, the
Receivables Interest shall (until the event(s) giving rise to such Termination
Day are satisfied or waived by the Administrative Agent with the consent of the
Majority Purchasers) be deemed to be 100%. With respect to each calculation of
the Receivables Interest, the Ratings Based Reserve, the Loss Reserve, the
Dilution Reserve and the Yield and Fee Reserve used in such calculation shall be
measured using the information reported in the most recent Monthly Receivables
Report or Interim Receivables Report. The Receivables Interest shall become zero
when the Aggregate Capital and Aggregate Yield thereon shall have been paid in
full, all the amounts owed by the Seller hereunder to each Purchaser, the
Administrative Agent, and any other Indemnified Party or Affected Person, are
paid in full and the Servicer shall have received all accrued and unpaid
Servicing Fees.


Section 1.4. Settlement Procedures. (a) The collection of the Pool Receivables
shall be administered by the Servicer in accordance with the terms of this
Agreement. All Collections of Pool Receivables shall be remitted on a daily
basis to the Blocked Accounts. The Servicer shall promptly, and in any event
within one (1) Business Day, identify and remove from each Blocked Account (and
remit to the Originator) any amounts deposited therein which are not Collections
of Pool Receivables.


(b) The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:


(i) set aside and hold in trust (in a Blocked Account or other account
reasonably acceptable to the Administrative Agent and subject to a Blocked
Account Agreement) for each Purchaser and the Administrative Agent, as
applicable, an amount equal to (A) first, the Aggregate Yield accrued and unpaid
through such day for each Portion of Capital and not previously set aside; (B)
second, to the extent funds are available therefor an amount equal to the
Program Fees and other Fees accrued and unpaid through such day and not
previously set aside; (C) third, to the extent funds are available therefor the
Servicing Fee accrued and unpaid through such day and not previously set aside;
and (D) fourth, all other amounts (other than Capital) payable hereunder or
under the other Transaction Documents to each of the Secured Parties and any
other Person;



(ii) subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, on behalf of each Purchaser Group, the remainder of such Collections
that were not set aside pursuant to clause (i) above. Such remainder shall be
automatically reinvested in Pool Assets (a “Reinvestment”), ratably according to
each Purchaser’s Capital, and the Receivables Interest shall be automatically
recomputed pursuant to Section 1.3;


(iii) if such day is a Termination Day, set aside, segregate and hold in trust
(in a Blocked Account or other account reasonably acceptable to the
Administrative Agent and subject to a Blocked Account Agreement) for the benefit
of the Purchasers after setting aside the amounts required pursuant to clause
(i) above, the entire remainder of Collections in respect of the Aggregate
Capital; provided, however, that if such day is a Termination Day because the
Receivables Interest would exceed 100%, then Collections
 
 
- 4 -

--------------------------------------------------------------------------------


 


 
required to be so set aside pursuant to this clause (iii) shall be limited to
the amount equal to the amount necessary to reduce the Receivables Interest to
100%, which amount shall be deposited to each Purchaser’s account ratably with
respect to each Purchaser’s Portion(s) of Capital on the next Business Day for
application to such Capital; provided, further, that if amounts are set aside
and held in trust on any Termination Day of the type described in clause (i) of
the definition of “Termination Day” and on such day or thereafter (so long as
such funds are not theretofore applied in accordance with the immediately
preceding proviso), the conditions set forth in Section 2 of Exhibit II are
satisfied or waived by the Administrative Agent with the consent of the Majority
Purchasers, such previously set-aside amounts shall be reinvested in accordance
with Section 1.4(b)(ii) on the day of such subsequent satisfaction or waiver;
and


(iv) release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess of: the sum of (x) amounts reinvested in accordance with
Section 1.4(b)(ii) or the second proviso to Section 1.4(b)(iii) plus (y) the
amounts that are required to be set aside pursuant to Section 1.4(b)(i) and
Section 1.4(b)(iii) plus (z) all reasonable and appropriate out-of-pocket costs
and expenses of the Servicer for servicing, collecting and administering the
Pool Receivables.


(c) The Servicer shall, in accordance with the priorities set forth in Section
1.4(d), below, deposit (i) into each applicable Purchaser’s account as set forth
in Schedule VI (or such other account designated in writing by such applicable
Purchaser or its Purchaser Agent), on each Settlement Date (or in the case of
funds to be applied pursuant to the first proviso to Section 1.4(b)(iii), on the
next Business Day), Collections held for each Purchaser with respect to such
Purchaser’s Portion(s) of Capital pursuant to Section 1.4(b)(i)(A), (B) and (D)
and Section 1.4(b)(iii) and (ii) into an account designated by the Servicer, on
each Settlement Date, the portion of the Collections set aside pursuant to
Section 1.4(b)(i)(C); provided, that so long as Ingram is the Servicer and such
day is not a Termination Day, the Servicer may retain the portion of the
Collections set aside pursuant to Section 1.4(b)(i)(C) in respect of Servicing
Fees.


(d) The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:


(i) if such distribution occurs on a day that is not a Termination Day, first to
each Purchaser Agent (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) ratably according to the Yield accrued during
the preceding Settlement Period, all accrued Yield with respect to each Portion
of Capital maintained by such Purchasers during the preceding Settlement Period
(it being understood that each Purchaser Agent shall distribute such amounts to
the Purchasers within its Purchaser Group ratably according to the amount of
Yield owing to each Purchaser); second, to each Purchaser Agent (for the benefit
of the relevant Purchasers within such Purchaser Agent’s Purchaser Group)
ratably according to the Capital maintained by the Purchasers in the related
Purchaser Group, all Program Fees and other Fees due to the Purchasers or the
Purchaser Agents, third, if the Servicer has set aside amounts in respect of the
Servicing Fee pursuant to Section 1.4(b)(i)(C) and has not retained such amounts
pursuant to Section 1.4(c), to the Servicer’s own account (payable in arrears on
each Settlement Date) in payment in full of the aggregate of the Servicing Fees
so set aside,
 
- 5 -

--------------------------------------------------------------------------------


 
and fourth, all other amounts (other than Capital) payable to each Secured Party
and any other Person; and


(ii) if such distribution occurs on a Termination Day, first, to each Purchaser
Agent ratably (based on the aggregate accrued and unpaid Yield payable to all
Purchasers at such time) (for the benefit of the Purchasers within such
Purchaser Agent’s Purchaser Group), all accrued Yield with respect to each
Portion of Capital funded or maintained by the Purchasers within such Purchaser
Agent’s Purchaser Group, second, to each Purchaser Agent (for the benefit of the
relevant Purchasers within such Purchaser Agent’s Purchaser Group) ratably
according to the Capital maintained by such Purchasers, all Program Fees and
other Fees due to the Purchasers or the Purchaser Agents, it being understood
that each Purchaser Agent shall distribute the amounts described in the first
and second clauses of this Section 1.4(d)(ii) to the Purchasers within its
Purchaser Group ratably according to the Yield and Capital of such Purchasers,
respectively, third, if Ingram is not the Servicer, to the Servicer’s own
account in payment in full of the Servicing Fees, fourth, to each Purchaser
Agent ratably according to the aggregate of the Capital of each Purchaser in
each such Purchaser Agent’s Purchaser Group (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) in payment in full of
each Purchaser’s Capital (or in the case of amounts set aside pursuant to the
first proviso to Section 1.4(b)(iii), the amount necessary to reduce the
Receivables Interest to 100%); fifth, if the Aggregate Capital and accrued
Aggregate Yield have been reduced to zero, all Program Fees and all other Fees
due to the Purchasers, the Purchaser Agents and the Administrative Agent, have
been reduced to zero, and the Servicing Fees payable to the Servicer (if other
than Ingram) have been paid in full, to the Administrative Agent on behalf of
(a) each Purchaser Group ratably, based on the amounts payable to each Purchaser
Group (for the benefit of the Purchasers within such Purchaser Group), (b)
itself and (c) any other Indemnified Party or Affected Person, in payment in
full of any other amounts owed thereto by the Seller or the Servicer hereunder
or under the other Transaction Documents, including, amounts payable pursuant to
Section 6.4, and, sixth, to the Servicer’s own account (if the Servicer is
Ingram) in payment in full of the unpaid amount of all accrued Servicing Fees.


After the Aggregate Capital, Aggregate Yield, all Program Fees and other Fees,
Servicing Fees and any other amounts payable by the Seller and the Servicer to
each Purchaser Group, the Administrative Agent or any other Indemnified Party or
Affected Person hereunder, have been paid in full, all additional or remaining
Collections with respect to the Pool Receivables shall be paid to the Seller for
its own account.


(e)  For the purposes of this Section 1.4:


(i) if on any day the Outstanding Balance of any Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, discount
or other adjustment made by the Seller or any Affiliate of the Seller, or the
Servicer or any Affiliate of the Servicer, or any setoff or dispute between the
Seller or any Affiliate of the Seller, or the Servicer or any Affiliate of the
Servicer and an Obligor, the Seller shall be deemed to have received


 
- 6 -

--------------------------------------------------------------------------------


 
 
 
on such day a Collection of such Receivable in the amount of such reduction or
adjustment for application pursuant to Section 1.4(b);


(ii) if on any day any of the representations or warranties of the Seller in
Section 1(g) or (o) of Exhibit III or Sections 2, 3 or 4 of Exhibit VI or of the
Servicer in Section 2(l) of Exhibit III is not true with respect to any Pool
Receivable, the Seller shall be deemed to have received on such day a Collection
of such Pool Receivable for application pursuant to Section 1.4(b) (Collections
deemed to have been received pursuant to clause (i) or (ii) of this clause (e)
are hereinafter sometimes referred to as “Deemed Collections”);


(iii) except as provided in clause (i) or (ii) of this Section 1.4(e), or as
otherwise required by applicable Law or the relevant Contract, all Collections
received from an Obligor with respect to any Pool Receivable shall be applied to
the Pool Receivables of such Obligor in the order of the age of such Pool
Receivables, starting with the oldest such Pool Receivable, unless such Obligor
designates its payment for application to specific Pool Receivables; and


(iv) if and to the extent the Administrative Agent, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such amount shall be deemed not to have
been so received by such Person such that the Capital of such Person shall be
increased, without duplication of any increase in Capital pursuant to the
proviso to the definition thereof, by the amount of such paid over amount. The
Administrative Agent or such Purchaser or Purchaser Agent shall promptly notify
the Servicer of any amounts covered by this clause (iv).


(f) If at any time the Seller shall wish to cause the reduction of Aggregate
Capital, the Seller may do so as follows:


(i) the Seller shall give the Administrative Agent and each Purchaser Agent at
least one (1) Business Day’s prior written notice thereof (which notice must be
received by the Administrative Agent and each Purchaser Agent before 4:00 p.m.,
New York City time on the day of such notice or otherwise shall be deemed to be
received on the following Business Day) in substantially the form of Annex B
(including the amount of such proposed reduction and the proposed date on which
such reduction will commence or occur),


(ii) if the Seller elects that such reduction be effected through the
application of Collections, then


(A) on the proposed date of commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction,
and


(B) the Servicer shall hold such Collections in trust for the benefit of each
Purchaser ratably according to its Capital, for payment to each such
 
- 7 -

--------------------------------------------------------------------------------


 
 
 
Purchaser (or its related Purchaser Agent for the benefit of such Purchaser) on
the date on which the desired reduction amount is reached pursuant to clause
(ii) above, and the Aggregate Capital shall be reduced by the aggregate amount
to be paid and the Capital of each Purchaser shall be reduced in the amount to
be paid to such Purchaser (or its related Purchaser Agent for the benefit of
such Purchaser) only when, in each case so paid; provided that, with respect to
any Portion of Capital, the Seller shall choose a reduction amount, and the date
of commencement thereof, so that such reduction shall commence and conclude in
the same Collection Period.


(iii) Unless a Termination Event or Unmatured Termination Event then exists, if
the Seller elects that such reduction be effected by a one-time payment of cash
(and not through the application of Collections), then on the proposed date of
such reduction, the Seller shall deposit in each applicable Purchaser’s account
as set forth in Schedule VI (or such other account designated in writing by such
applicable Purchaser or its Purchaser Agent), the amount of such reduction
ratably according to its Capital in immediately available funds for payment to
each Purchaser (or its related Purchaser Agent for the benefit of such
Purchaser). Upon payment of such funds, the Aggregate Capital shall be reduced
by the aggregate amount paid and the Capital of each Purchaser shall be reduced
in the amount paid to such Purchaser (or its related Purchaser Agent for the
benefit of such Purchaser) when, in each case, so paid.


Section 1.5. Fees. The Seller shall pay to each Purchaser Agent for the benefit
of the Purchasers in the related Purchaser Group in accordance with the
provisions set forth in Section 1.4(d) certain fees (the “Fees”) in the amounts
and on the dates set forth in a fee letter agreement, dated the Closing Date,
among the Originator, the Seller and the Administrative Agent (the “Fee
Letter”).


Section 1.6. Payments and Computations, Etc. (a) All amounts to be paid or
deposited by the Seller or the Servicer hereunder shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than 4:00 p.m. (New York City time) on the day when due in same day funds to the
account of such Purchaser maintained by the applicable Purchaser Agent (or such
other account as may be designated from time to time by such Purchaser Agent to
the Seller and the Servicer). All amounts received after 4:00 p.m. (New York
City time) will be deemed to have been received on the immediately succeeding
Business Day.



(b) The Seller or the Servicer, as the case may be, shall, to the extent
permitted by Law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to the Default Rate, payable on demand.


(c) All computations of interest under clause (b) above and all computations of
Yield, Program Fees and other amounts hereunder shall be made on the basis of a
year of 360 (or 365 or 366, as applicable, with respect to Yield or other
amounts calculated by reference to the Alternate Base Rate) days for the actual
number of days elapsed. Whenever any payment or deposit to be made hereunder
shall be due on a day other than a Business Day, such payment or


 
- 8 -

--------------------------------------------------------------------------------


 
 
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.


Section 1.7. Increased Costs. (a) If the Administrative Agent, any Purchaser,
Alternate Purchaser or other Program Support Provider or any of their respective
Affiliates (each an “Affected Person”) determines that any Regulatory Change
(other than any Regulatory Change relating to taxes) affects or would affect the
amount of capital required or expected to be maintained by such Affected Person,
and such Affected Person determines that the amount of such capital is increased
by or based upon the existence of any offer or commitment to make purchases of
(or otherwise to maintain the investment in) Receivables related to this
Agreement or any related liquidity facility, credit enhancement facility and
other commitments of the same type (an “Increased Cost”), then, upon demand by
such Affected Person (with a copy to the Administrative Agent), the Seller shall
promptly (and in any event within five (5) Business Days) pay to the
Administrative Agent for the account of such Affected Person, from time to time
as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person determines such increase in capital to be
allocable to the existence of any such offer or commitments. Each Affected
Person shall notify the Seller upon becoming aware of any event which is
reasonably likely to result in a Regulatory Change; provided, however, that
failure to so notify the Seller of any such event shall not affect such Affected
Person’s right to compensation under this Section 1.7 or any other provision of
this Agreement. A certificate (with supporting documentation if available and
applicable) as to such amounts submitted to the Seller and the Administrative
Agent by such Affected Person shall be rebuttable, presumptive evidence of such
amounts so owing. The term “Regulatory Change” means (i) the adoption after the
date hereof of any Law (including any applicable Law regarding capital adequacy)
or any change therein or in the interpretation or application thereof, in each
case adopted, issued or occurring after the date hereof, (ii) any request,
guideline or directive from Financial Accounting Standards Board (“FASB”)
(including for the avoidance of doubt FASB’s Interpretation No. 46(R), as
amended by Statement of Financial Accounting Standards No. 167, effective as of
November 15, 2009 (or any future statement or interpretation issued by the FASB
or any successor thereto)), or any central bank or other Governmental Authority
(whether or not having the force of law) in each case issued or occurring after
the date of this Agreement or (iii) the compliance, commenced after the date
hereof, by any Program Support Provider or Purchaser with the Accord (“Basel
II”) adopted in June 2004 by the Basel Committee on Banking Supervision, as
implemented by the United States federal bank regulatory agencies (or the other
applicable regulators for such Person) and/or the final rule titled Risk-Based
Capital Guidelines; Capital Adequacy Guidelines; Capital Maintenance: Regulatory
Capital; Impact of Modifications to Generally Accepted Accounting Principles;
Consolidation of Asset-Backed Commercial Paper Programs; and Other Related
Issues, adopted by the United States bank regulatory agencies on December 15,
2009, or any rules or regulations promulgated in connection therewith by any
such agency.


(b) If, due to any Regulatory Change (other than any change (x) referred to in
Section 1.8 or (y) with respect to taxes), there shall be any increase in the
cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of the Receivables Interest (or its portion thereof)
in respect of which Yield is computed by reference to the Eurodollar Rate, then,
without duplication of amounts payable pursuant to clause (a) above, upon demand
by such Affected Person, the Seller shall promptly (and in any event within five
(5)
 
 
- 9 -

--------------------------------------------------------------------------------


 
Business Days of the Seller’s receipt of such demand) pay to such Affected
Person, from time to time as specified by such Affected Person, additional
amounts sufficient to compensate such Affected Person for such increased costs;
provided; however, that such Affected Person shall use commercially reasonable
efforts to mitigate any and all such increased costs. A certificate with
supporting documentation, if available and applicable as to such amounts
submitted to the Seller and the Administrative Agent by such Affected Person
shall be rebuttable, presumptive evidence of such amounts so owing.


Section 1.8. Requirements of Law. In the event that any Affected Person
determines that any Regulatory Change (other than a Regulatory Change relating
to taxes):


(i)  [Reserved];


(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Eurodollar Rate or the Alternate Base Rate hereunder; or


(iii)  does or shall impose on such Affected Person any other condition;


and, the result of any of the foregoing is (x) to increase the cost to such
Affected Person of acting as Administrative Agent, or of agreeing to purchase or
purchasing or maintaining the ownership of undivided percentage ownership
interests with regard to the Pool Assets (or interests therein) or any Portion
of Capital in respect of which Yield is computed by reference to the Eurodollar
Rate or the Alternate Base Rate or (y) to reduce any amount receivable hereunder
(whether directly or indirectly) funded or maintained by reference to the
Eurodollar Rate or the Alternate Base Rate, then, in any such case, upon demand
by such Affected Person and without duplication of amounts payable under Section
1.7, the Seller shall promptly (and in any event within five (5) Business Days
of the Seller’s receipt of such demand) pay to such Affected Person any
additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable; provided; however, that such
Affected Person shall use commercially reasonable efforts to mitigate any and
all such increased costs or reduced amount receivable. All such amounts shall be
payable as incurred. A certificate from such Affected Person to the Seller
certifying, in reasonably specific detail, the basis for, calculation of, and
amount of such additional costs or reduced amount receivable shall be
rebuttable, presumptive evidence of such amounts so owing; provided, however,
that no Affected Person shall be required to disclose any confidential or tax
planning information in any such certificate.


Section 1.9. Taxes. (a) The Seller agrees that any and all payments by the
Seller under this Agreement shall be made free and clear of and without
deduction for any and all current or future taxes, stamp or other taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) income or franchise taxes, in either case, imposed on the
Affected Person receiving such payment by the Seller hereunder by the
jurisdiction (or any
 
 
- 10 -

--------------------------------------------------------------------------------


 
 
political subdivision thereof) under whose laws such Affected Person is
organized or a jurisdiction (or any political subdivision thereof) in which such
Affected Person is treated as a resident for tax purposes and (ii) income or
franchise taxes imposed on the Affected Person arising in connection with the
Transaction Documents unless such income or franchise taxes would not arise but
for such Affected Person entering into the Transaction Documents or conducting a
transaction or transactions thereunder (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Nonexcluded Taxes”). If the Seller shall be required by law to
deduct any Nonexcluded Taxes from or in respect of any sum payable hereunder to
any Purchaser or any Program Support Provider or the Administrative Agent, then
the sum payable shall be increased by the amount necessary to yield to such
Affected Person (after payment of all Nonexcluded Taxes) an amount equal to the
sum it would have received had no such deductions been made.


(b) In addition, the Seller shall pay any and all stamp, documentary or similar
taxes, or any other excise or property taxes or similar levies that arise on
account of any payment being, or being required to be, made hereunder or from
the execution, delivery, registration, recording or enforcement of the Agreement
(hereinafter referred to as “Other Taxes”) to the relevant Governmental
Authority imposing such Other Taxes in accordance with applicable Law.


(c) Subject to Section 1.9(h), the Seller shall indemnify the Administrative
Agent, each Purchaser and each Program Support Provider for any Nonexcluded
Taxes and Other Taxes levied, imposed or assessed on (and whether or not paid
directly by) the Administrative Agent, a Purchaser or a Program Support Provider
(and whether or not such Nonexcluded Taxes or Other Taxes are correctly or
legally asserted by the relevant Governmental Authority). Promptly upon having
knowledge that any such Nonexcluded Taxes or Other Taxes have been levied,
imposed or assessed, and promptly upon notice thereof by the Administrative
Agent, any Purchaser or any Program Support Provider, the Seller shall pay such
Nonexcluded Taxes or Other Taxes directly to the relevant Governmental Authority
(provided, however, that neither the Administrative Agent, nor any Purchaser or
any Program Support Provider shall be under any obligation to provide any such
notice to the Seller).


(d) Each Purchaser agrees that, prior to the date on which the first payment
hereunder is due thereto, it will deliver, in accordance with applicable
procedures under United States Treasury Regulations or other authoritative
guidance, to its Purchaser Agent, the Administrative Agent and the Servicer
either:


(i)  two (2) duly completed copies of (x) the United States Internal Revenue
Service Form W- 9 or successor form, (y) the United States Internal Revenue
Service Form W-8ECI or successor form or (z) the United States Internal Revenue
Service Form W-8BEN claiming eligibility of the Purchaser for benefits of an
income tax treaty to which the United States is a party or successor form, as
applicable, in each case together with all required attachments, certifications,
documentation and other information required to establish a complete exemption
from United States federal backup withholding and withholding tax for payments
by the Seller or the Servicer to such Purchaser; or




- 11 -

--------------------------------------------------------------------------------




 
 
 
 
 
(ii) in the case of a Purchaser that is not legally entitled to deliver any of
the forms listed in Section 1.9(d)(i) above, (x) a certificate to the effect
that such Purchaser is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Seller within
the meaning of Section 881(c)(3)(B) of the Code or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code and (y) two (2) duly completed copies of United
States Internal Revenue Service Form W-8BEN or applicable successor form, in
each case together with all required attachments, certifications, documentation
and other information required to establish a complete exemption from United
States federal backup withholding and withholding tax for payments by the Seller
or the Servicer to such Purchaser.


Each such Purchaser also agrees to deliver to its Purchaser Agent, the
Administrative Agent and the Servicer two (2) further copies of such forms,
attachments, certifications, documentation and other information required to
establish such exemption, on or before the date that any such form, attachment,
certification, documentation or other information expires or becomes obsolete,
promptly after the occurrence of any event requiring a change in the most recent
form, attachment, certification, documentation or other information previously
delivered by it and promptly following reasonable request by the Servicer,
unless in any such case a change in Law or the official interpretation thereof
has occurred prior to the date on which any such delivery would otherwise be
required which would prevent such Purchaser from duly completing and delivering
any such form, attachment, certification, documentation or other information
with respect to it and such Purchaser so advises the Servicer, its Purchaser
Agent and the Administrative Agent. For the avoidance of doubt, each such
Purchaser also agrees to deliver, to the extent legally capable, to its
Purchaser Agent, the Administrative Agent and the Servicer two (2) further
copies of such forms, attachments, certifications, documentation and other
information necessary to satisfy the requirements set forth in Section 1471 or
1472 of the Code, as applicable, to establish an exemption from withholding on
any “withholding payment” (as defined in Section 1473 of the Code) after
December 31, 2012, except to the extent payments hereunder are excluded from
such withholding by Section 501(d)(2) of Public Law 111-147; provided, however,
a Purchaser’s inability to deliver documentation establishing an exemption from
withholding on any withholding payment, as described above, shall not limit or
otherwise affect the obligations of the Seller or the Servicer hereunder.


(e) For any period with respect to which a Purchaser has failed to provide its
Purchaser Agent, the Administrative Agent and the Servicer with the appropriate
form, attachment, certification, documentation or other information described
above (other than if such failure is due to a change in Law occurring after the
date on which such form, attachment, certification, documentation or other
information was originally required to be provided under this Section), such
Purchaser shall not be entitled to indemnification or additional amount, with
respect to any Nonexcluded Taxes imposed on payments of interest until such
forms, attachments, certifications, documentation or other information are so
provided and then only for periods for which the Seller and Servicer may rely on
such forms or certificates to reduce or eliminate United States federal backup
withholding and withholding on payments to such Purchaser. Where, as a result of
a change in Law occurring after the date on which a form, attachment,
certification, documentation or other information is originally required to be
provided under this Section, a Purchaser has failed to provide its Purchaser
Agent, the
 
 
- 12 -

--------------------------------------------------------------------------------


 
 
Administrative Agent and the Servicer with the appropriate form, attachment,
certification, documentation or other information described in Section 1.9(d),
such Purchaser shall be required to provide, in accordance with applicable
procedures under United States Treasury Regulations or other authoritative
guidance, such forms, attachments, certifications, documentation and other
information as it is legally entitled to provide consistent with such change in
Law to obtain a reduced rate of withholding, if any, that are reasonably
requested by its Purchaser Agent, the Administrative Agent or the Servicer and
will not be entitled to additional amounts or indemnification with respect to
taxes imposed as a result of a breach of its obligations, if any, to provide
such forms, attachments, certifications, documentation and other information.


(f) Any Affected Person who makes a demand for payment of any amounts pursuant
to this Section 1.9 shall promptly deliver to the Seller and the Servicer a
certificate setting forth in reasonable detail the computation of such amounts
and specifying the basis therefor.


(g) If the Seller fails to pay any Nonexcluded Taxes when due or fails to remit
to the Administrative Agent any requested receipts or other required documentary
evidence of payment of Nonexcluded Taxes or Other Taxes, the Seller shall
indemnify the Administrative Agent or any other Affected Person, as applicable,
for the full amount of any incremental taxes, interest or penalties arising
therefrom or with respect thereto other than any penalties, interest or expense
to the extent arising from the failure of the Affected Person to pay such
Nonexcluded Taxes or other taxes on a timely basis; provided, that if (i)
written demand therefor has not been made by such Affected Person reasonably
promptly from the date, if any, on which such Affected Person had actual
knowledge of the imposition of such Nonexcluded Taxes by the relevant
Governmental Authority, or (ii) such incremental taxes, interest or penalties
have accrued after the Seller has fully indemnified or paid all of the
additional amounts pursuant to this Section, then such penalties, interest and
other liabilities shall be excluded from indemnification under this Section 1.9.


(h) If an Affected Person shall become aware that it is entitled to receive a
refund from a relevant taxing or governmental authority for taxes which it has
been indemnified by the Seller pursuant to this Section, or for which the Seller
has paid additional amounts pursuant to this Section, it shall promptly notify
the Seller of the availability of such refund and shall, within thirty (30) days
after receipt of a request by the Seller (whether as a result of notification
that it has made to the Seller or otherwise), make a claim to such taxing or
governmental authority for such refund at the Seller’s expense. If an Affected
Person receives a refund for any taxes as to which it has been indemnified by
the Seller pursuant to this Section, or for which the Seller has paid additional
amounts pursuant to this Section, it shall promptly notify such Seller of such
refund and shall within thirty (30) days from the date of receipt of such refund
pay over the amount of such refund without interest (other than interest paid or
credited by the relevant taxing or governmental authority with respect to such
refund) to the Seller (but only to the extent of indemnity payments made, or
additional amounts paid, by the Seller under this Section with respect to the
taxes giving rise to such refund), net of all out-of-pocket expenses of such
Affected Person; provided, however, that the Seller, upon the request of such
Affected Person agrees to repay the amount paid over to the Seller (plus
penalties, interest or other charges due to the appropriate authorities in
connection therewith) to such Affected Person in the event such Affected Person
is required to repay such refund to such relevant authority.


 
- 13 -

--------------------------------------------------------------------------------


 
 
(i)  Each Purchaser agrees that, upon the occurrence of any event giving rise to
the operation of Section 1.9 with respect to such Purchaser, it will, if
requested by the Seller, use reasonable best efforts to designate another office
for receiving payments with respect to the Receivables Interests with the object
of avoiding the consequences of such event; provided, that such designation is
made on terms that, in the reasonable judgment of such Purchaser, do not cause
such Purchaser to suffer any legal, regulatory or economic disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Seller or the rights of any Purchaser pursuant to Section
1.9.


(j) The parties hereto agree that the Purchases and Reinvestments hereunder are
intended to be treated for federal income tax purposes (and conforming state tax
purposes) as one or more loans and each party hereto agrees that it will so
treat, and will cause any consolidated, combined, unitary or similar tax group
of which it is a member to so treat, the Purchases and Reinvestments for federal
income tax purposes (and conforming state tax purposes) as one or more loans.
Each Purchaser that sells a participating interest in the interests of such
Purchaser hereunder shall obtain, for the benefit of the Seller and its
Affiliates, an agreement from the Participant that it will treat the Purchases
and Reinvestments hereunder in the manner described in this Section 1.9(j).


Section 1.10. Inability to Determine Eurodollar Rate. In the event that any
Purchaser Agent shall have determined prior to the first day of any Settlement
Period (which determination shall be conclusive and binding upon the parties
hereto) by reason of circumstances, affecting the interbank Eurodollar market,
either (a) dollar deposits in the relevant amounts and for the relevant
Settlement Period are not available, (b) adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Settlement Period or (c) the
Eurodollar Rate determined pursuant hereto does not accurately reflect the cost
to any Purchaser (as conclusively determined by the related Purchaser) of
maintaining any Portion of Capital during such Settlement Period, such Purchaser
Agent shall promptly give telephonic notice of such determination, confirmed in
writing, to the Seller prior to the first day of such Settlement Period. Upon
delivery of such notice (a) no Portion of Capital shall be funded by the
Purchasers in the related Purchaser Group thereafter at the Alternate Rate
determined by reference to the Eurodollar Rate, unless and until such Purchaser
Agent shall have given notice to the Seller that the circumstances giving rise
to such determination no longer exist (which notice such Purchaser Agent shall
give to the Seller promptly after such circumstances no longer exist) and (b)
with respect to any outstanding Portions of Capital then funded at the Alternate
Rate determined by reference to the Eurodollar Rate, such Alternate Rate shall
automatically be converted to the Alternate Rate determined by reference to the
Alternate Base Rate at the respective last days of the then current Settlement
Periods relating to such Portions of Capital.


If, on or before the first day of any Settlement Period, the Administrative
Agent shall have been notified by any Purchaser, Purchaser Agent or Alternate
Purchaser that, such Person has determined (which determination shall be final
and conclusive absent manifest error) that, any enactment, promulgation or
adoption of or any change in any applicable Law or any change in the
interpretation or administration thereof by a Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by such Person with any guideline, request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for
 
 
- 14 -

--------------------------------------------------------------------------------


 
 
such Person to fund or maintain any Portion of Capital at the Alternate Rate and
based upon the Eurodollar Rate, the Administrative Agent shall notify the Seller
thereof. Upon receipt of such notice, until the Administrative Agent notifies
the Seller that the circumstances giving rise to such determination no longer
apply (which notice the Administrative Agent shall give to the Seller promptly
after the Administrative Agent has received notice from the Purchaser Agents
that such circumstances no longer exist), (a) no Portion of Capital shall be
funded at the Alternate Rate determined by reference to the Eurodollar Rate and
(b) the Yield for any outstanding Portions of Capital then funded at the
Alternate Rate determined by reference to the Eurodollar Rate shall be converted
to the Alternate Rate determined by reference to the Alternate Base Rate either
(i) on the last day of the then current Settlement Period if such Person may
lawfully continue to maintain such Portion of Capital at the Alternate Rate
determined by reference to the Eurodollar Rate to such day, or (ii) immediately,
if such Person may not lawfully continue to maintain such Portion of Capital at
the Alternate Rate determined by reference to the Eurodollar Rate to such day.


ARTICLE II


REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS


Section 2.1. Representations and Warranties; Covenants. The Seller and the
Servicer each hereby makes the representations and warranties applicable to it,
and hereby agrees to perform and observe the covenants applicable to it, set
forth in Exhibits III, IV and VI.


Section 2.2. Termination Events. (a) If any of the Termination Events set forth
in Exhibit V exists, the Administrative Agent may (and at the direction of the
Required Purchasers, shall), by notice to the Seller, declare the Termination
Date to have occurred (in which case the Termination Date shall be deemed to
have occurred); provided that, automatically upon the occurrence of any event
(without any requirement for the passage of time or the giving of notice)
described in clause (g) of Exhibit V, the Termination Date shall occur;
provided, however, no such Termination Event shall be waived without the consent
of the Administrative Agent and the Majority Purchasers.


(b) Remedies . (i) Upon, or at any time after, the declaration or automatic
occurrence of the Termination Date pursuant to Section 2.2(a), no Purchases or
Reinvestments will be made (unless waived in writing by the Administrative Agent
and the Majority Purchasers), and the Administrative Agent, on behalf of each
Purchaser and each Purchaser Agent shall have, in addition to all other rights
and remedies under this Agreement, any other Transaction Document or otherwise,
(A) all other rights and remedies provided under the UCC of each applicable
jurisdiction and other applicable Laws (including all the rights and remedies of
a secured party upon default under the UCC (including the right to sell any or
all of the Pool Receivables subject hereto)) and (B) all rights and remedies
with respect to the Pool Receivables granted pursuant to Section 1.2(d), all of
which rights shall be cumulative.


(ii) Specific Remedies. (A) Without limiting clause (i) above or any other
provision herein or in any other Transaction Document, the parties hereto agree
that the terms of this Section 2.2(b)(ii) are agreed upon in accordance with
Section 9-603 of the
 
- 15 -

--------------------------------------------------------------------------------



 
New York UCC, that they do not believe the terms of this Section 2.2 to be
“manifestly unreasonable” for purposes of Section 9-603 of the New York UCC, and
that they believe that compliance therewith shall constitute a “commercially
reasonable” disposition under Section 9-610 of the New York UCC, and further
agree as follows:


(B) On and following the Termination Date, the Administrative Agent shall have
all rights, remedies and recourse granted in any Transaction Document and any
other instrument executed to provide security for or in connection with the
payment and performance of the Transaction Documents or existing at common law
or equity (including specifically those granted by the New York UCC and the UCC
of any other state which governs the creation or perfection (and the effect
thereof) of any security interest in the Pool Receivables), and such rights and
remedies: (A) shall be cumulative and concurrent; (B) may be pursued separately,
successively or concurrently against the Seller and any other party obligated
under the Transaction Documents, or any of such Pool Receivables at the sole
discretion of the Administrative Agent; (C) may be exercised as often as
occasion therefor shall arise, it being agreed by each of the Seller, Originator
and Servicer that the exercise or failure to exercise any of the same shall in
no event be construed as a waiver or release thereof or of any other right,
remedy or recourse; and (D) are intended to be and shall be, non-exclusive. For
the avoidance of doubt, with respect to any disposition of the Pool Receivables
or any part thereof (including any purchase by the Administrative Agent or any
Affiliate) in accordance with the terms of this Section 2.2(b)(ii) for
consideration which is insufficient, after payment of all related costs and
expenses of every kind, to pay in full all Aggregate Capital, Aggregate Yield
thereon, Program Fees and all other amounts owed to the Secured Parties under
the Transaction Documents, (1) such disposition shall not act as, and shall not
be deemed to be, a waiver of any rights by the Administrative Agent and the
Administrative Agent shall have a claim for such deficiency and (2) the
Administrative Agent shall not be liable or responsible for any such deficiency.


Upon the declaration or automatic occurrence of the Termination Date pursuant to
Section 2.2(a), the Administrative Agent shall have the right, in accordance
with this Section 2.2(b)(ii) to dispose of the Pool Receivables or any part
thereof upon giving at least ten (10) days’ prior notice to the Seller and the
Servicer of the time and place of disposition, for cash or upon credit or for
future delivery, with each of the Seller, Originator and Servicer hereby waiving
all rights, if any, to require the Administrative Agent or any other Person to
marshal the Pool Receivables, and the Administrative Agent may, at its option
and in its complete discretion:


(i)  dispose of the Pool Receivables or any part thereof at a public
disposition;


(ii) dispose of the Pool Receivables or any part thereof at a private
disposition, in which event such notice shall also contain the terms of the
proposed disposition, and the Seller shall have until the time of such proposed
disposition during which to redeem the Pool Receivables or to procure a Person
 
- 16 -

--------------------------------------------------------------------------------


 
 
willing, ready and able to acquire the Pool Receivables on terms at least as
favorable to the Seller, and if such an acquirer is so procured, then the
Administrative Agent shall dispose of the Pool Receivables to the acquirer so
procured;


(iii)  dispose of the Pool Receivables or any part thereof in bulk or parcels;


(iv) dispose of the Pool Receivables or any part thereof to any Affiliate
thereof at a public disposition;


(v) bid for and acquire, unless prohibited by applicable Law, free from any
redemption right, the Pool Receivables or any part thereof. The Administrative
Agent upon so acquiring the Pool Receivables or any part thereof shall be
entitled to hold or otherwise deal with or dispose of the same in any manner not
prohibited by applicable law; or


(vi) enforce any other remedy available to the Administrative Agent at law or in
equity.


From time to time the Administrative Agent may, but shall not be obligated to,
postpone the time and change the place of any proposed disposition of any of the
Pool Receivables for which notice has been given as provided above and may
retain the Pool Receivables until such time as the proposed disposition occurs
if, in the sole discretion of the Administrative Agent, such postponement or
change is necessary or appropriate in order that the provisions of this
Agreement applicable to such disposition may be fulfilled or in order to obtain
more favorable conditions under which such disposition may take place. Each of
the Seller, Originator and Servicer acknowledges and agrees that private
dispositions may be made at prices and upon other terms less favorable than
might have been attained if the Pool Receivables were disposed of at public
disposition. For the avoidance of doubt, to the extent permitted by law, the
Administrative Agent shall not be obligated to make any disposition of the Pool
Receivables or any part thereof notwithstanding any prior notice of a proposed
disposition. No demand, advertisement or notice, all of which are hereby
expressly waived by each of the Seller, Originator and Servicer, to the extent
permitted by Law, shall be required in connection with any disposition of the
Pool Receivables or any part thereof, except for the notices described in this
clause (ii).


In case of any disposition by the Administrative Agent of any of the Pool
Receivables on credit extended by the Administrative Agent to the purchaser
thereof, which may be elected at the option and in the complete discretion of
the Administrative Agent, the Pool Receivables so disposed may be retained by
the Administrative Agent until the disposition price is paid by the purchaser,
but the Administrative Agent shall not incur any liability in case of failure of
the purchaser to pay for the Pool Receivables so disposed. In case of any such
failure, such Pool Receivables so disposed may be again disposed.


 
- 17 -

--------------------------------------------------------------------------------


 

 
After deducting all costs or expenses of every kind (including Attorney Costs
incurred by the Administrative Agent) relating to the disposition of the Pool
Receivables, the Administrative Agent shall apply the residue of the proceeds of
any such disposition or dispositions, if any, to pay the Aggregate Capital,
Aggregate Yield thereon, all Program Fees and all other amounts owed to the
Secured Parties under the Transaction Documents in such order and manner as the
Administrative Agent in its discretion may deem advisable and as permissible and
required under the Transaction Documents. The excess, if any, shall be paid to
the Seller in accordance with the Transaction Documents. The Administrative
Agent shall not incur any liability to any Person party to any of the
Transaction Documents as a result of the dispositions of the Receivables at any
private or public disposition that complies with the provisions of this Section
2.2(b)(ii).


Notwithstanding a foreclosure upon any of the Pool Receivables or exercise of
any other remedy by the Administrative Agent in connection with any Termination
Date, none of the Seller, Originator or Servicer shall be subrogated, if any
such right then exists, thereby to any rights of the Administrative Agent
against the Pool Receivables, or the Seller, Originator or Servicer or any
property of the Seller, Originator or Servicer, nor shall the Seller, Originator
or Servicer be deemed to be the owner of any interest in any Receivable, nor
shall the Seller, Originator or Servicer exercise any rights or remedies with
respect to the Seller, Originator or Servicer or the Pool Receivables until the
Aggregate Capital, Aggregate Yield, all Program Fees and other Fees and any
other amounts payable by the Seller, the Originator and the Servicer to the
Secured Parties, have been paid in full and fully and indefeasibly performed and
discharged.


The Administrative Agent shall have no duty to prepare or process the Pool
Receivables for disposition.


ARTICLE III


INDEMNIFICATION


Section 3.1. Indemnities by the Seller. Without limiting any other rights that
the Administrative Agent, each Purchaser Agent, each Program Support Provider
and each Purchaser and their respective Affiliates, employees, agents,
successors, transferees or assigns (each, an “Indemnified Party”) may have
hereunder or under applicable Law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all claims, damages, losses,
liabilities, penalties, reasonable and documented costs and expenses (including
Attorney Costs) (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Agreement or any
other Transaction Document (whether directly or indirectly), the transactions
contemplated thereby or the use of proceeds of Purchases or Reinvestments or the
ownership or acquisition of any portion of the Receivables Interest, or any
interest therein, or any action taken or omitted by any of the Indemnified
Parties in connection therewith (including any action taken by the
Administrative Agent as attorney-in-fact for the Seller or the Servicer
hereunder or under any other Transaction Document), whether arising by reason of
the acts to be performed by the Seller hereunder or otherwise, or arising in
respect of any Pool Receivable or any Contract, excluding, however, (a)
Indemnified Amounts to the extent finally determined by a court of competent
jurisdiction to have resulted from gross negligence or
 
 
- 18 -

--------------------------------------------------------------------------------


 
 

 
willful misconduct on the part of such Indemnified Party and (b) Indemnified
Amounts in respect of taxes, which shall be governed exclusively by Section 1.9;
provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or the Servicer or limit the recourse of any Indemnified
Party to the Seller or the Servicer for any amounts otherwise specifically
provided to be paid by the Seller or the Servicer hereunder. Any Indemnified
Amounts shall be paid by the Seller to the applicable Indemnified Party within
five (5) Business Days following such Indemnified Party’s written demand
therefor, setting forth, in reasonable detail, the calculation of such amount
and the basis of such demand. Without limiting the foregoing, and subject to the
exclusions and timing set forth in the preceding sentences, the Seller shall pay
each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnified Amounts relating to
or resulting from any of the following:


(i) the failure of any Pool Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable, the
failure of any information contained in a Monthly Receivables Report or Interim
Receivables Report to be true and correct, or the failure of any other
information provided to a Purchaser or the Administrative Agent with respect to
Pool Receivables or this Agreement to be true and correct;


(ii) the failure of any representation or warranty or statement (i) made in
writing, or (ii) deemed made in connection with the daily Reinvestment of
Collections pursuant to Section 1.4 by Ingram, as Servicer or otherwise, under
or in connection with this Agreement, the Receivables Sale Agreement or any
other Transaction Document to have been true and correct in all respects when
made;


(iii) the failure by the Seller or the Servicer to comply with any covenant set
forth in Exhibit IV or Exhibit VI or the failure by the Originator to comply
with any covenant set forth in the Receivables Sale Agreement;


(iv) the failure by the Seller or Ingram, as Servicer or otherwise, to comply
with any applicable Law with respect to any Pool Receivable or the related
Contract; or the failure of any Pool Receivable or the related Contract to
conform to any such applicable Law;


(v) the failure to vest in the Administrative Agent, for the benefit of the
Secured Parties, a valid and enforceable (A) perfected security interest in the
Pool Receivables and the Related Security and Collections with respect thereto
and (B) first priority perfected security interest in the Pool Assets, in each
case, free and clear of any Adverse Claim;


(vi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to (i) any Pool Receivables
and the Related Security and Collections in respect thereof, or (ii) the Pool
Assets, whether at the time of any Purchase or Reinvestment or at any subsequent
time;


 
- 19 -

--------------------------------------------------------------------------------


 

 
(vii)  any dispute, claim, offset or defense of the Obligor to the payment of
any Pool Receivable (including, a defense based on such Pool Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of the goods or the rendering of services
related to such Pool Receivable or the furnishing or failure to furnish any such
goods or services or relating to collection activities with respect to such Pool
Receivable (if such collection activities were performed by the Seller or any of
its Affiliates acting as Servicer or by any agent or independent contractor
retained by the Seller or any of its Affiliates);


(viii) any failure of the Seller or Ingram, as Originator, Servicer or otherwise
or any other Originator, to perform its duties or obligations in accordance with
the provisions hereof or any other Transaction Document to which it is a party
or to perform its duties or obligations under the Contracts;


(ix) any products liability claim, environmental liability claim, personal
injury claim, property damage suit or other claim, investigation, litigation or
proceeding arising out of or in connection with (a) merchandise, insurance or
services which are the subject of any Contract, (b) any Transaction Document or
(c) a Pool Receivable or the related Contract;


(x) the commingling of Collections of Pool Receivables at any time with other
funds of the Seller or any Ingram Entity;


(xi) any investigation, litigation or proceeding related to this Agreement or
any other Transaction Document or the use of proceeds of Purchases or
Reinvestments or the ownership of the Receivables Interest or in respect of any
Pool Asset, Pool Receivable, Related Security or Contract;


(xii) any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), in the event that all or a portion of such
distributions shall thereafter be rescinded or otherwise must be returned for
any reason;


(xiii) the Seller’s or the Originator’s failure to pay when due any taxes
(including sales, excise or personal property taxes) payable in connection with
the Pool Receivables;


(xiv) the failure to vest in the Seller all right, title and interest in the
Pool Receivables purchased by the Seller from the Originator pursuant to the
Receivables Sale Agreement, free and clear of any Adverse Claim;


(xv) any failure of the Seller to give reasonably equivalent value to the
Originator in consideration of the transfer by the Originator to the Seller of
any Receivables, or any attempt by any Person to void any such transfer under
statutory provisions or common law or equitable action, including any provision
of the Bankruptcy Code;
 
 
- 20 -

--------------------------------------------------------------------------------


 

 


 
(xvi)  any failure of a Blocked Account Bank to comply with the terms of the
applicable Blocked Account Agreement which results from any act or failure to
act on the part of the Seller or the Servicer; or


(xvii) any rebate or discount granted to the Obligor of any Pool Receivable to
the extent such rebate or discount gives rise to a Deemed Collection and a
payment with respect to such Deemed Collection was not timely received as
otherwise required hereunder.


Section 3.2. Indemnification by the Servicer. Without limiting any other rights
that any Indemnified Party may have hereunder or under applicable Law, the
Servicer hereby agrees to indemnify each Indemnified Party from and against any
and all Indemnified Amounts subject to the limitations set forth in clauses (a)
and (b) of the first sentence of Section 3.1 that arise out of or relate to
(whether directly or indirectly): (a) the failure of any information contained
in any Monthly Receivables Report or Interim Receivables Report to be true and
correct at the time delivered, or the failure of any other information provided
to such Indemnified Party by, or on behalf of, the Servicer to be true and
correct at the time delivered, (b) the failure of any representation, warranty
or statement made or deemed made by the Servicer (or any of its officers) under
or in connection with this Agreement or any other Transaction Document to which
it is a party to have been true and correct as of the date made or deemed made
in all respects when made, (c) the failure by the Servicer to comply with any
applicable Law with respect to any Pool Receivable or the related Contract, (d)
any dispute, claim, offset or defense of the Obligor to the payment of any Pool
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities with respect to such Pool Receivable or (e)
the Servicer’s performance of, or failure to perform, any of its duties or
obligations under or in connection with (whether directly or indirectly) the
provisions hereof or any other Transaction Document to which it is a party. Any
Indemnified Amounts shall be paid by the Servicer to the applicable Indemnified
Party within five (5) Business Days following such Indemnified Party’s written
demand therefor, setting forth, in reasonable detail, the calculation of such
amount and the basis of such demand. The agreements of the Servicer contained in
this Section 3.2 shall survive the replacement or termination of any Person
acting as Servicer hereunder with respect to any Indemnified Amounts arising in
connection with such Person’s acting as Servicer.


ARTICLE IV


ADMINISTRATION AND COLLECTIONS


Section 4.1. Appointment of Servicer. (a) The servicing, administering and
collection of the Pool Receivables shall be conducted by the Person designated
from time to time as Servicer in accordance with this Section 4.1. Until the
Administrative Agent gives notice to Ingram (in accordance with this Section
4.1) of the designation of a new Servicer as provided in the following sentence
or until the Servicer resigns in accordance with this Section 4 .1, Ingram is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. The Seller hereby acknowledges
and agrees to such designation. During the existence of a Termination Event, the
Administrative Agent may (or at the direction of the Required Purchasers shall)
designate as Servicer any Person (including itself) to succeed Ingram or any
successor Servicer, on the condition in each case that any such Person so
 
 
- 21 -

--------------------------------------------------------------------------------


 
 
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.


(b) Upon the designation of a successor Servicer as set forth in Section 4.1(a),
Ingram agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrative Agent reasonably determines will facilitate the
transition of the performance of such activities to the new Servicer, and Ingram
shall (at its own expense) cooperate with and assist such new Servicer in
effecting such transition. Such cooperation shall include access to and transfer
of records and use by the new Servicer of all licenses, hardware or software
reasonably necessary to collect the Pool Receivables and the Related Security.


(c) Ingram acknowledges that the Administrative Agent and each member in each
Purchaser Group have relied on Ingram’s agreement to act as initial Servicer
hereunder in making their decision to execute and deliver this Agreement.
Accordingly, Ingram agrees that it will not resign as Servicer until thirty (30)
days prior written notice of the occurrence of a “Servicer Resignation Event”
(as defined below) has been delivered to the Administrative Agent and each
Purchaser Agent. As used herein a “Servicer Resignation Event” shall mean
Ingram’s determination that by reason of a change in legal requirements the
performance of its duties as Servicer under this Agreement would cause it to be
in violation of such legal requirements and (i) the Administrative Agent, with
the consent of the Majority Purchasers, does not elect to waive the obligations
of the Servicer to perform the duties which such change in legal requirements
renders Ingram legally unable to perform and (ii) Ingram is unable to delegate
those duties to a Sub-Servicer.


(d) The Servicer may delegate all or any portion of its duties and obligations
hereunder to any subservicer (each, a “Sub-Servicer”); provided that, in each
such delegation, (i) such Sub-Servicer shall agree in writing to perform the
duties and obligations of the Servicer so delegated pursuant to the terms
hereof, (ii) the Servicer shall remain primarily liable to each Purchaser, the
Administrative Agent and each Purchaser Agent for the performance of the duties
and obligations so delegated, (iii) the Seller, the Administrative Agent and
each member of each Purchaser Group shall have the right to look solely to the
Servicer for performance of such duties and obligations, (iv) the terms of any
agreement with any Sub-Servicer shall provide that the Administrative Agent may
terminate such agreement upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to such Sub-Servicer) and (v) if any
such delegation is to any Person other than an Affiliate of Ingram, the
Administrative Agent and the Majority Purchasers shall have consented in writing
in advance to such delegation.


Section 4.2. Duties of Servicer. (a) The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to administer and collect
each Pool Receivable from time to time, all in accordance with this Agreement,
all applicable Laws and the Credit and Collection Policy, with reasonable care
and diligence and, in any event, with no less care and diligence than it uses in
the administering and collecting of its own assets and shall be responsible for
compliance with the reporting requirements applicable to it set forth in this
Agreement. The Servicer shall set aside for the accounts of the Seller and the
Purchasers the amount of the Collections to which each is entitled in accordance
with Article I but when no Termination Event exists, shall not be required to
segregate the respective allocable shares of
 
 
- 22 -

--------------------------------------------------------------------------------


 
 
 
Purchasers, prior to the remittance thereof in accordance with said Article. The
Servicer may, in accordance with the Credit and Collection Policy, alter, amend,
or otherwise modify the terms of any Pool Receivable; provided, however, that in
the case of any such alteration, amendment, or modification which would cause
such Pool Receivable to no longer be an Eligible Receivable, and as a result
thereof, cause the Receivables Interest to exceed 100%, the Servicer shall be
deemed to have received a Collection of such Receivable from the Seller in an
amount equal to the lesser of (x) the Outstanding Balance of such Pool
Receivable and (y) the amount necessary to reduce such Receivables Interest to
100%; and provided, further, that if a Termination Event or Unmatured
Termination Event exists and Ingram is still serving as Servicer, Ingram may
make such alteration, amendment or modification only in accordance with its
customary procedures and consistent with past practices and only if the Servicer
believes in good faith that such alteration, amendment or modification would
maximize Collections (and, if a Termination Event then exists, with the prior
written approval of the Administrative Agent and the Majority Purchasers). The
Servicer shall hold for the benefit of the Seller and the Administrative Agent
(for the benefit of the Purchasers and individually) in accordance with their
respective interests, all records and documents (including, computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, during the existence of a Termination Event, the
Administrative Agent may direct the Servicer (whether the Servicer is Ingram or
any other Person) to commence or settle any legal action to enforce collection
of any Pool Receivable or to foreclose upon or repossess any Related Security.


(b) The Servicer shall within one (1) Business Day following actual receipt of
collected funds turn over to the Originator the collections of any Excluded
Receivable or indebtedness that is not a Pool Receivable, less all reasonable
and appropriate out-of-pocket costs and expenses of such Servicer of servicing,
collecting and administering such collections; provided, however , the Servicer
shall not be under any obligation to remit any such funds to the Originator
unless and until the Servicer has received from the Originator supporting
documentation, which may consist of a ledger entry showing the invoice amount
matching the applicable collected payment amount, showing that the Originator is
entitled to such funds hereunder and under applicable Law. The Servicer shall as
soon as practicable upon demand, deliver to the Originator all records in its
possession that evidence or relate to any Excluded Receivable or indebtedness
that is not a Pool Receivable, and copies of records in its possession that
evidence or relate to any Excluded Receivable or indebtedness that is not a Pool
Receivable.


(c) Notwithstanding anything to the contrary contained in this Article IV, the
Servicer shall have no obligation to collect, enforce or take any other action
described in this Article IV with respect to any Excluded Receivable or
indebtedness that is not a Pool Receivable other than to deliver to the
Originator the collections and records with respect to any such Excluded
Receivable or indebtedness as described in Section 4.2(b). It is expressly
understood and agreed by the parties that such Servicer’s duties in respect of
any Excluded Receivable or indebtedness that is not a Pool Receivable are set
forth in this Section 4 .2 in their entirety. Upon delivery by such Servicer of
all collections and records relating to any Excluded Receivable or indebtedness
that is not a Pool Receivable to the Originator, such Servicer shall have
discharged in full all of its responsibilities to make any such delivery.




- 23 -

--------------------------------------------------------------------------------






 
(d) The Servicer’s obligations hereunder shall terminate on the Final Payout
Date (or, if earlier, the date on which a successor Servicer is designated by
the Administrative Agent or the effectiveness of a Servicer resignation pursuant
to Section 4.1(a)).


After such termination the Servicer shall promptly deliver to the Seller all
books, records and related materials that the Seller previously provided to the
Servicer in connection with this Agreement.


Section 4.3. Blocked Account Arrangements. Prior to the initial Purchase
hereunder, in accordance with Section 1 of Exhibit II, the Originator and the
Seller shall have entered into Blocked Account Agreements, with each Blocked
Account Bank, and delivered original counterparts of each such agreement to the
Administrative Agent. Solely during the existence of a Termination Event or
Unmatured Termination Event, or if at any time the Debt Ratings of Ingram are
less than “BB” by S&P or “Ba2” by Moody’s, the Administrative Agent may, or at
the direction of the Required Purchasers shall, at any time give notice to each
Blocked Account Bank that the Administrative Agent is exercising its rights
under the Blocked Account Agreements to do any or all of the following: (i) to
have the exclusive control of the Blocked Accounts transferred to the
Administrative Agent (on behalf of itself, the Purchaser Agents and the
Purchasers) and to exercise exclusive control over the funds deposited therein,
(ii) to have the proceeds (including Collections) of Pool Assets that are sent
to the respective Blocked Accounts be redirected pursuant to the Administrative
Agent’s instructions rather than deposited in the applicable Blocked Account,
and (iii) to take any or all other actions permitted under the applicable
Blocked Account Agreement; provided, that the amounts described in clause (ii)
above shall continue to be applied in accordance with Section 1.4 (other than as
a Reinvestment pursuant to Section 1.4(b)(ii) unless such redirection is solely
the result of Ingram’s Debt Ratings being less than “BB” by S&P or “Ba2” by
Moody’s). The Seller hereby agrees that if the Administrative Agent, at any
time, takes any action set forth in the preceding sentence, the Administrative
Agent shall have exclusive control (on behalf of itself, the Purchaser Agents
and the Purchasers) of the proceeds (including Collections) of all Pool
Receivables and the Seller hereby further agrees to take any other action that
the Administrative Agent may reasonably request to transfer such control (for
the avoidance of doubt, such actions may not include contacting Obligors or
similar actions except as otherwise permitted hereunder during the existence of
a Termination Event, including pursuant to Section 4.4 below). Any proceeds of
Pool Receivables received by the Seller or the Servicer thereafter shall be sent
promptly (but in any event within one (1) Business Day) to the Administrative
Agent. The parties hereto hereby acknowledge that if at any time the
Administrative Agent takes control of any Blocked Account, the Administrative
Agent shall, in the case of collections other than of a Pool Receivable,
distribute or cause to be distributed such funds in accordance with Section
4.2(b) (including the proviso thereto) and Article I (in each case as if such
funds were held by the Servicer thereunder). Upon termination of this Agreement
in accordance with Section 6.9, the Administrative Agent shall take such actions
as are reasonably requested by the Seller to terminate and release all of its
right, title and interest in and control of the Blocked Accounts.


Section
4.4.   Enforcement  Rights.   (a)  At  any  time  during  the  existence  of  a
Termination Event:
 

 
- 24 -

--------------------------------------------------------------------------------






 
(i) the Administrative Agent may, or at the direction of the Required Purchasers
shall, instruct the Seller or the Servicer to give notice of the Purchaser
Groups’ interest in Pool Receivables to each Obligor, which notice shall direct
that payment of all amounts payable under such Pool Receivables be made directly
to the Administrative Agent or its designee (on behalf of such Purchaser
Groups), and upon such instruction from the Administrative Agent, the Seller or
the Servicer, as the case may be, shall give such notice at the expense of the
Seller; provided, that if the Seller or the Servicer, as the case may be, fails
to so notify and direct each Obligor, the Administrative Agent (at the Seller’s
expense) may so notify and direct the Obligors; and


(ii) the Administrative Agent may request the Seller and the Servicer to, and
upon such request the Seller and the Servicer shall (A) assemble all of the
records reasonably necessary or desirable to collect the Pool Receivables and
the Related Security, and make the same available to the Administrative Agent or
its designee (on behalf of itself, the Purchaser Agents and the Purchasers) at a
place selected by the Administrative Agent, (B) obtain consent to assign the
license for the use of, to the new Servicer, all software reasonably necessary
to collect the Pool Receivables and the Related Security, and deliver such
software to the Administrative Agent or its designee (on behalf of itself, the
Purchaser Agents and the Purchasers) and (C) segregate all cash, checks and
other instruments received by it from time to time constituting Collections with
respect to the Pool Receivables in a manner acceptable to the Administrative
Agent and, promptly upon receipt, remit all such cash, checks and instruments
duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee.


(b) Each of the Seller and the Servicer hereby authorizes the Administrative
Agent (on behalf of each Purchaser Group), and irrevocably appoints the
Administrative Agent as its attorney-in-fact with full power of substitution and
with full authority in the place and stead of the Seller and the Servicer, which
appointment is coupled with an interest and which may be exercised by the
Administrative Agent only during the existence of a Termination Event, to take
any and all steps in the name of the Seller and the Servicer and on behalf of
the Seller and the Servicer necessary or desirable, in the determination of the
Administrative Agent, to collect any and all amounts or portions thereof due
under any and all Pool Assets, Pool Receivables or Related Security, including,
endorsing the name of the Seller or the Servicer on checks and other instruments
representing Collections and enforcing such Pool Assets, Pool Receivables,
Related Security and the related Contracts. Notwithstanding anything to the
contrary contained in this clause (b), none of the powers conferred upon such
attorney-in-fact pursuant to the immediately preceding sentence shall subject
such attorney-in-fact to any liability if any action taken by it shall prove to
be inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever, except to the extent finally
determined by a court of competent jurisdiction to have arisen from its own
gross negligence or willful misconduct.


Section 4.5. Responsibilities of the Originator; Assignment of Rights Under
Receivables Sale Agreement. (a) Anything herein to the contrary notwithstanding,
the Seller shall cause the Originator (pursuant to the Receivables Sale
Agreement) to (i) perform all of its obligations, if any, under the Contracts
related to the Pool Receivables to the same extent as if interests in such Pool
Receivables had not been transferred to the Seller or the Administrative Agent
on behalf of the Purchasers, and the exercise by the Administrative Agent, the
Purchaser
 
 
- 25 -

--------------------------------------------------------------------------------


 

 
Agents or the Purchasers of their respective rights hereunder shall not relieve
the Originator from such obligations, and (ii) pay when due any taxes,
including, any sales taxes payable in connection with the Pool Receivables and
their creation and satisfaction of the Pool Receivables without duplication of
any such amounts paid pursuant to Section 1.9. None of the Administrative Agent,
the Purchaser Agents, or any of the Purchasers shall have any obligation or
liability with respect to any Pool Assets or any related Contract, nor shall any
of them be obligated to perform any of the obligations of the Seller or the
Originator under any of the foregoing.


(b) The Seller shall cause the Originator (pursuant to the Receivables Sale
Agreement) to hold in trust and promptly turn over to the Servicer (if the
Servicer is not Ingram) any Collections received by the Originator on the
Seller’s behalf.


(c) The Seller hereby assigns to the Purchasers, consistent with the Receivables
Sale Agreement, all rights of the Seller against the Originator under the
Receivables Sale Agreement and hereby agrees that (i) the Administrative Agent
and the Purchasers shall be third-party beneficiaries of the Seller’s rights
under the Receivables Sale Agreement, (ii) the Seller will enforce its rights
under the Receivables Sale Agreement at the direction, and not without the
consent, of the Administrative Agent and the Majority Purchasers and (iii) the
Administrative Agent shall be entitled to enforce such rights against the
Originator as if the Administrative Agent had been party to the Receivables Sale
Agreement.


(d) Ingram hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, Ingram shall
conduct the data-processing functions of the administration of the Pool
Receivables and the Collections thereon in substantially the same way that
Ingram conducted such data-processing functions while it acted as the Servicer.


(e) The Seller hereby agrees that during the period that this Agreement is in
effect, the prior consent of the Administrative Agent shall be required in order
for the Seller to grant any consent, authorization or approval under the
Receivables Sale Agreement.


Section 4.6. Servicing Fee. (a) The Servicer shall be paid monthly in arrears on
each Settlement Date a monthly fee equal to the product of (i) the Servicing Fee
Rate, (ii) the average outstanding Pool Receivables for the applicable month
ending most recently prior to such Settlement Date, (iii) the number of days in
immediately preceding Settlement Period and (iv) 1/365. The Servicing Fee shall
be paid through the distributions contemplated by Section 1.4(d) or as otherwise
contemplated by Section 1.4(c).


(b) If the Servicer ceases to be Ingram or an Affiliate thereof, the servicing
fee shall be the greater of: (i) the amount calculated pursuant to clause (a),
and (ii) an alternative amount determined upon the agreement of the successor
Servicer and the Administrative Agent.


ARTICLE V


THE AGENTS




- 26 -

--------------------------------------------------------------------------------


 
 
 
 
Section 5.1. Appointment and Authorization. (a) Each Purchaser and Purchaser
Agent hereby irrevocably designates and appoints BNP Paribas, as the
“Administrative Agent” hereunder and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent hereby and to exercise such other powers as are reasonably incidental
thereto. The Administrative Agent shall hold, in its name, for the benefit of
each Purchaser, ratably, the Receivables Interest. The Administrative Agent
shall not have any duties other than those expressly set forth herein or any
fiduciary relationship with any Purchaser or Purchaser Agent, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against the Administrative Agent. The Administrative Agent does not
assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or the Servicer.
Notwithstanding any provision of this Agreement or any other Transaction
Document to the contrary, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to the provision of any Transaction Document or
applicable Law.



(b) Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrative Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.



(c) Except as otherwise specifically provided in this Agreement (and except for
the consent rights specified in Section 5.9), the provisions of this Article V
are solely for the benefit of the Purchaser Agents, the Administrative Agent and
the Purchasers, and neither the Seller nor Servicer shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
V, except that this Article V shall not affect any obligations, if any, which
any Purchaser Agent, the Administrative Agent or any Purchaser may have to the
Seller or the Servicer under the other provisions of this Agreement.
Furthermore, no Purchaser shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Purchaser Agent
which is not the Purchaser Agent for such Purchaser.


(d) In performing its functions and duties hereunder, the Administrative Agent
shall act solely as the agent of the Purchasers and the Purchaser Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or the Servicer or any of
their successors and assigns. In performing its functions and duties hereunder,
each Purchaser Agent shall act solely as the agent of its respective Purchaser
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust


 
- 27 -

--------------------------------------------------------------------------------


 
 
 
or agency with or for the Seller, the Servicer, any other Purchaser, any other
Purchaser Agent or the Administrative Agent, or any of their respective
successors and assigns.


Section 5.2. Delegation of Duties. The Administrative Agent may execute any of
its duties through agents or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.


Section 5.3. Exculpatory Provisions. None of the Purchaser Agents, the
Administrative Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchasers or Required Purchasers, as
applicable (or in the case of any Purchaser Agent, the Purchasers within its
Purchaser Group that have a majority of the aggregate Maximum Purchase Amount of
such Purchaser Group), or (ii) in the absence of such Person’s gross negligence
or willful misconduct. The Administrative Agent shall not be responsible to any
Purchaser, Purchaser Agent or other Person for (i) any recitals,
representations, warranties or other statements made by the Seller, the
Servicer, the Originator or any of their Affiliates, (ii) the value, validity,
effectiveness, genuineness, enforceability or sufficiency of any Transaction
Document, (iii) any failure of the Seller, the Servicer, the Originator or any
of their Affiliates to perform any obligation hereunder or under the other
Transaction Documents to which it is a party (or under any Contract), or (iv)
the satisfaction of any condition specified in Exhibit II. The Administrative
Agent shall not have any obligation to any Purchaser or Purchaser Agent to
ascertain or inquire about the observance or performance of any agreement
contained in any Transaction Document or to inspect the properties, books or
records of the Seller, the Servicer, the Originator or any of their respective
Affiliates.


Section 5.4. Reliance by Agents. (a) Each Purchaser Agent and the Administrative
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or other writing or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
and upon advice and statements of legal counsel (including counsel to the
Seller), independent accountants and other experts selected by the
Administrative Agent. Each Purchaser Agent and the Administrative Agent shall in
all cases be fully justified in failing or refusing to take any action under any
Transaction Document unless it shall first receive such advice or concurrence of
the Majority Purchasers (or in the case of any Purchaser Agent, the Purchasers
within its Purchaser Group that have a majority of the aggregate Maximum
Purchase Amount of such Purchaser Group), and assurance of its indemnification,
as it deems appropriate.


(b) The Administrative Agent shall in all cases be fully protected in acting, or
in refraining from acting, under this Agreement in accordance with a request of
the Majority Purchasers, the Required Purchasers or all the Purchaser Agents, as
applicable, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all Purchasers, the Administrative Agent and
Purchaser Agents.


(c) The Purchasers within each Purchaser Group with a majority of the Maximum
Purchase Amount of such Purchaser Group shall be entitled to request or direct
the related Purchaser Agent to take action, or refrain from taking action, under
this Agreement on behalf of
 
 
- 28 -

--------------------------------------------------------------------------------


 
 
such Purchasers. Such Purchaser Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of such majority Purchasers, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of such Purchasers
within such Purchaser Agent’s Purchaser Group.


(d) Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.


Section 5.5. Notice of Termination Events. Neither any Purchaser Agent nor the
Administrative Agent shall be deemed to have knowledge or notice of the
existence of any Termination Event or Unmatured Termination Event unless such
Administrative Agent has received notice from any Purchaser, Purchaser Agent,
the Servicer or the Seller stating that a Termination Event or an Unmatured
Termination Event has occurred hereunder and describing such Termination Event
or Unmatured Termination Event. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to each Purchaser
Agent whereupon each such Purchaser Agent shall promptly give notice thereof to
its related Purchasers. In the event that a Purchaser Agent receives such a
notice (other than from the Administrative Agent), it shall promptly give notice
thereof to the Administrative Agent. The Administrative Agent shall take such
action concerning a Termination Event or an Unmatured Termination Event as may
be directed by the Required Purchasers (unless such action otherwise requires
the consent of all Purchasers), but until the Administrative Agent receives such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, as the Administrative Agent
deems advisable and in the best interests of the Purchasers and the Purchaser
Agents.


Section 5.6. Non-Reliance on Administrative Agent, Purchaser Agents and Other
Purchasers. Each Purchaser expressly acknowledges that none of the
Administrative Agent, the Purchaser Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent,
or any Purchaser Agent hereafter taken, including any review of the affairs of
the Seller, Ingram, the Servicer or the Originator, shall be deemed to
constitute any representation or warranty by the Administrative Agent or such
Purchaser Agent, as applicable. Each Purchaser represents and warrants to the
Administrative Agent and the Purchaser Agents that, independently and without
reliance upon the Administrative Agent, Purchaser Agents or any other Purchaser
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, Ingram, the Servicer or the Originator, and the
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items
 
 
- 29 -

--------------------------------------------------------------------------------


 

specifically required to be delivered hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Purchaser Agent with any
information concerning the Seller, Ingram, the Servicer or the Originator or any
of their Affiliates that comes into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.


Section 5.7. Administrative Agent and Affiliates. Each of the Purchasers, each
of the Purchaser Agents and the Administrative Agent and any of their respective
Affiliates may extend credit to, accept deposits from and generally engage in
any kind of banking, trust, debt, entity or other business with the Seller,
Ingram, the Servicer or the Originator or any of their Affiliates. With respect
to the acquisition of the Receivables Interest pursuant to this Agreement, each
of the Purchaser Agents and the Administrative Agent shall have the same rights
and powers under this Agreement as any Purchaser and may exercise the same as
though it were not such an agent, and the terms “Purchaser” and “Purchasers”
shall include, to the extent applicable, each of the Purchaser Agents and the
Administrative Agent in their individual capacities.


Section 5.8. Indemnification. Each Alternate Purchaser shall indemnify and hold
harmless the Administrative Agent (but solely in its capacity as Administrative
Agent) and its officers, directors, employees, representatives and agents (to
the extent not reimbursed by the Seller, the Servicer or the Originator and
without limiting the obligation of the Seller, the Servicer, or the Originator
to do so), ratably (based on its Maximum Purchase Amount) from and against any
and all liabilities, obligations, losses, damages, penalties, judgments,
settlements, costs, expenses and disbursements of any kind whatsoever (including
in connection with any investigative or threatened proceeding, whether or not
the Administrative Agent or such Person shall be designated a party thereto)
that may at any time be imposed on, incurred by or asserted against the
Administrative Agent or such Person as a result of, or related to, any of the
transactions contemplated by the Transaction Documents or the execution,
delivery or performance of the Transaction Documents or any other document
furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrative Agent or such Person as finally determined by a
court of competent jurisdiction).


Section 5.9. Successor Administrative Agent. The Administrative Agent may, upon
at least ten (10) days’ notice to the Seller, each Purchaser and Purchaser
Agent, resign as Administrative Agent. Such resignation shall not become
effective until a successor Administrative Agent is appointed by the remaining
Purchasers, and, if no Termination Event then exists, with the consent of the
Seller (such consent not to be unreasonably withheld or delayed) if such
appointment is to a Person other than an existing Purchaser or Purchaser Agent,
and has accepted such appointment. Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents, if any. After any resigning Administrative Agent’s
resignation hereunder, the provisions of Sections 3.1 and 3.2 and this Article V
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent.


 
- 30 -

--------------------------------------------------------------------------------


 
 
ARTICLE VI


MISCELLANEOUS


Section 6.1. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrative Agent and the Majority Purchasers and, in the case of any
amendment, by the other parties thereto and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such material amendment or
waiver shall be effective until the Rating Agency Condition shall have been
satisfied with respect thereto; provided, further, that no such amendment or
waiver shall, unless signed by each Purchaser directly affected thereby, (i)
increase the Maximum Purchaser Amount of an Alternate Purchaser, (ii) reduce the
Capital or rate of Yield to accrue thereon or any Fees or other amounts payable
hereunder, (iii) postpone any date fixed for the payment of any scheduled
distribution in respect of the Capital or Yield with respect thereto or any Fees
or other amounts payable hereunder, (iv) change the definitions of “Required
Purchasers” or “Majority Purchasers”, (v) change the number of Purchasers or
Alternate Purchasers which shall be required to take any action under this
Section 6.1 or any other provision of this Agreement, (vi) release all or
substantially all of the property with respect to which a security or ownership
interest therein has been granted hereunder to the Administrative Agent or the
Purchasers, (vii) extend or permit the extension of the Termination Date (it
being understood that a waiver of a Termination Event shall not constitute an
extension of the Termination Date) or (viii) change the definition of “Eligible
Receivable”, “Aggregate Capital”, “Net Receivables Balance”, “Dilution Reserve”,
“Loss Reserve”, “Ratings-Based Reserve” or “Yield and Fee Reserve” or amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in such definitions in a manner that would change the
computation of the Receivables Interest; and provided, finally, that immaterial
amendments to the amount payable by or services provided to the Seller under the
Wilmington Trust Service Agreement may be made without the consent of the
Administrative Agent or any Purchaser, but with notice to the Administrative
Agent. No failure on the part of the Purchasers, the Purchaser Agents or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.


Section 6.2. Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and sent or delivered, to each party hereto, at
its address set forth under its name on the signature pages hereof or at such
other address as shall be designated by such party in a written notice to the
other parties hereto. Notices and communications by facsimile shall be effective
when received (and shall be followed by hard copy sent by first class mail), and
notices and communications sent by other means shall be effective when received.


Section 6.3.   Successors and Assigns; Participations; Assignments.


(a) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Except as otherwise
 
 
- 31 -

--------------------------------------------------------------------------------


 

 
provided in Section 4. 1(d), neither the Seller nor the Servicer may assign or
transfer any of its rights or delegate any of its duties hereunder or under any
Transaction Document without the prior written consent of the Administrative
Agent and each Purchaser Agent.


(b) Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided that (i) the
Purchaser shall have given prior written notice of such Participant to the
Seller and the Servicer and (ii) such Participant is not a competitor of Ingram
listed on Schedule IX. Such Purchaser shall remain solely responsible for
performing its obligations hereunder, and the Seller, each Purchaser Agent and
the Administrative Agent shall continue to deal solely and directly with such
Purchaser in connection with such Purchaser’s rights and obligations hereunder.
A Purchaser shall not agree with a Participant to restrict such Purchaser’s
right to agree to any amendment or consent hereto, except those that require the
consent of all Purchasers. Each Purchaser that sells a participating interest in
the interests of such Purchaser hereunder to a Participant shall, as agent of
the Seller solely for the purpose of this Section 6.3(b), record in book entries
maintained by such Purchaser the name and the amount of the participating
interest of each Participant entitled to receive payments in respect of such
participating interests.


(c) Assignments by Certain Alternate Purchasers. Any Alternate Purchaser
may assign to one or more Persons (each a “Purchasing Alternate Purchaser”),
acceptable to the related Purchaser Agent in its sole discretion, and, if no
Termination Event then exists, with the consent of the Seller (such consent not
to be unreasonably withheld or delayed), any portion of its Maximum Purchase
Amount pursuant to a supplement hereto, substantially in the form of Annex J
with any changes as have been approved by the parties thereto (each, a “Transfer
Supplement”), executed by each such Purchasing Alternate Purchaser, such selling
Alternate Purchaser, such related Purchaser Agent and the Administrative Agent
and, if applicable, Seller. Upon (i) the execution of the Transfer Supplement,
(ii) delivery of an executed copy thereof to the Seller, such Purchaser Agent
and the Administrative Agent and (iii) payment by the Purchasing Alternate
Purchaser to the selling Alternate Purchaser of the agreed purchase price, if
any, such selling Alternate Purchaser shall be released from its obligations
hereunder to the extent of such assignment and such Purchasing Alternate
Purchaser shall for all purposes be an Alternate Purchaser party hereto and
shall have all the rights and obligations of an Alternate Purchaser hereunder to
the same extent as if it were an original party hereto. The amount of the
Maximum Purchase Amount of the selling Alternate Purchaser allocable to such
Purchasing Alternate Purchaser shall be equal to the amount of the Maximum
Purchase Amount of the selling Alternate Purchaser transferred regardless of the
purchase price, if any, paid therefor. The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Alternate Purchaser as an “Alternate Purchaser” and any resulting
adjustment of the selling Alternate Purchaser’s Maximum Purchase Amount.


(d) Assignments to Alternate Purchasers and other Program Support Providers.
Any Conduit Purchaser may at any time assign any portion of the Receivables
Interest or grant participating interests in its portion of the Receivables
Interest to one or more of its related Alternate Purchasers or other Program
Support Providers (subject to the consent of the Seller if the short term
unsecured debt of such Alternate Purchaser or Program Support Provider at the
time of such assignment is not rated at least “A-1” by S&P or “P-1” by Moody’s
or if such
 
 
- 32 -

--------------------------------------------------------------------------------


 

 
assignment would increase the amount of withholding tax payable by the Seller).
In the event of any such assignment or grant by such Conduit Purchaser to a
related Alternate Purchaser or other Program Support Provider, such assigning or
granting Conduit Purchaser shall be released from its obligations hereunder to
the extent of such assignment and such Alternate Purchaser or Program Support
Provider shall for all purposes have all the rights and obligations of such
assigning or granting Conduit Purchaser hereunder to the same extent as if it
were the original Conduit Purchaser. The Seller agrees that each related
Alternate Purchaser and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Section 1.7 and Section 1.8.


(e)  [Reserved]


(f) Enforcement through Agents. Without limiting any other rights that may
be available under applicable Law, the rights of the Purchasers may be enforced
through it or by its agents, including the related Purchaser Agent and the
Administrative Agent.


(g)  Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Receivables Interest (or portion thereof), including
to any collateral agent in connection with its commercial paper program and
(ii) to the complete assignment by any Conduit Purchaser of all of its rights
and obligations hereunder to any other Person, and upon such assignment such
Conduit Purchaser shall be released from all obligations and duties, if any,
hereunder; provided, however, that such Conduit Purchaser may not, without the
prior consent of its related Alternate Purchasers, make any such transfer of its
rights hereunder unless the assignee (i) is principally engaged in the purchase
of assets similar to the assets being purchased hereunder, (ii) has as its
Purchaser Agent the Purchaser Agent of the assigning Conduit Purchaser and (iii)
issues commercial paper or other notes with credit ratings substantially
comparable to the ratings of the assigning Conduit Purchaser; provided, further,
that such Conduit Purchaser may not, if no Termination Event exists, make any
such assignment without the consent of the Seller if such assignment is to an
assignee other than (i) an assignee administered by a Purchaser Agent which
issues commercial paper or other notes with credit ratings the same as or higher
than the ratings of the assigning Conduit Purchaser (so long as such assignment
does not increase the amount of withholding tax payable by the Seller) or (ii)
any other Conduit Purchaser party to this Agreement. Any assigning Conduit
Purchaser shall deliver to any assignee a Transfer Supplement with any changes
as have been approved by the parties thereto, duly executed by such Conduit
Purchaser, assigning any portion of its interest in the Receivables Interest to
its assignee. Such assigning Conduit Purchaser shall promptly (i) notify each of
the other parties hereto of such assignment and (ii) take all further action
that the assignee reasonably requests in order to evidence the assignee’s right,
title and interest in such interest in the Receivables Interest and to enable
the assignee to exercise or enforce any rights of such Conduit Purchaser
hereunder. Upon the assignment of any portion of its interest in the Receivables
Interest, the assignee shall have all of the rights hereunder with respect to
such interest.


(h) Federal Reserve Assignments. Any Purchaser Group may at any time assign
all or any portion of its rights under this Agreement to any Federal Reserve
Bank, as collateral to


 
- 33 -

--------------------------------------------------------------------------------


 
 

 
secure any obligation of such Purchaser Group to such Federal Reserve Bank. Such
assignment may be made at any time without notice or other obligation with
respect to the assignment.


(i) Opinions of Counsel. If required by the Administrative Agent or the
applicable Purchaser Agent or to maintain the ratings of the Notes of any
Conduit Purchaser, each Transfer Supplement must be accompanied by an opinion of
counsel of the assignee as to such matters as the Administrative Agent or such
Purchaser Agent may reasonably request.


(j) The Register. The Administrative Agent shall maintain, in its name at its
office, a copy of each Transfer Supplement delivered to and accepted by it and a
register (the “Register”) for the recordation of the names and addresses of the
Purchasers and the Maximum Purchase Amount of, and the Capital of, each
Purchaser from time to time, which Register shall be available for inspection by
the Seller or any Purchaser (but, in the case of any Purchaser, only with
respect to the entries in the Register applicable to such Purchaser and the
names of any other Purchasers) at any reasonable time upon reasonable prior
notice. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error (which manifest error shall include, for the
avoidance of doubt, any error that is obvious from the face of a calculation and
any clearly demonstrable error in failing to update the Register with an
increase in the Capital of a Purchaser attributable to additional Purchases
hereunder), and the parties hereto shall treat each Person whose name is
recorded in the Register as a Purchaser hereunder for all purposes of this
Agreement. No Transfer Supplement shall be effective until it is entered in the
Register.


Section 6.4. Costs, Expenses and Taxes. In addition to the rights of
indemnification granted under Section 3.1, Seller shall pay to the
Administrative Agent, each Purchaser, each Purchaser Agent and any Program
Support Provider, on demand all reasonable and documented out-of-pocket costs
and expenses in connection with the preparation, execution, delivery of this
Agreement and the other Transaction Documents. In addition to the rights of
indemnification granted under Section 3.1, the Seller shall pay to the
Administrative Agent, each Purchaser, each Purchaser Agent and any Program
Support Provider, on demand all reasonable and documented out-of-pocket costs
and expenses in connection with (i) the administration (including amendments or
waivers of any provision) of this Agreement or the other Transaction Documents,
(ii) the sale of the Receivables Interest (or any portion thereof), by the
Seller to the Administrative Agent on behalf of such parties, (iii) the
perfection (and continuation) of the Administrative Agent’s rights in the Pool
Receivables, Collections and other Pool Assets, and (iv) the enforcement by the
Administrative Agent, and each Purchaser Agent on behalf of itself or any member
of the Purchaser Group for which such Purchaser Agent acts as the Purchaser
Agent, of the obligations of the Seller, the Servicer or the Originator under
the Transaction Documents or of any Obligor under a Pool Receivable, including
reasonable Attorney Costs for the Administrative Agent, each Purchaser, each
Purchaser Agent and any Program Support Provider, relating to any of the
foregoing or to advising the Administrative Agent, any Purchaser Agent, any
Purchaser and any Program Support Provider about its rights and remedies under
any Transaction Document or any related Program Support Agreement and all
reasonable costs and expenses (including Attorney Costs) of the Administrative
Agent, each Purchaser, each Purchaser Agent and any Program Support Provider in
connection with the enforcement or administration of the Transaction Documents
or any Program Support Agreement. The Seller and Servicer shall, subject to the
provisos set forth in Section 1(h) and Section 2(f) of Exhibit IV,
 
 
- 34 -

--------------------------------------------------------------------------------


 

 
reimburse the Administrative Agent, each Purchaser, each Purchaser Agent and any
Program Support Provider, for the cost of such Person’s auditors (which may be
employees of such Person) auditing the books, records and procedures of the
Seller or the Servicer. The Seller shall reimburse each Conduit Purchaser for
all reasonable and documented costs and expenses (other than taxes) incurred by
such Conduit Purchaser in connection with the Transaction Documents or the
transactions contemplated thereby, including costs related to the Rating
Agencies and Attorney Costs of the Administrative Agent and each Purchaser Agent
on behalf of itself and each member of the Purchaser Group for which such
Purchaser Agent acts as the Purchaser Agent. The Administrative Agent, each
Purchaser Agent, and each Purchaser agree, however, that unless a Termination
Event or Unmatured Termination Event exists all of such entities will be
represented by a single law firm. Any amounts payable under this Section 6.4
shall be paid by the Seller to the applicable Person within five (5) Business
Days following written demand therefor, setting forth, in reasonable detail, the
calculation of such amount and the basis of such demand.


Section 6.5. No Proceedings; Limitation on Payments. (a) Each of the parties
hereto agrees, for the benefit of the holders of the privately or publicly
placed indebtedness for borrowed money of any Conduit Purchaser, not, prior to
the date which is one (1) year and one
(1) day after the payment in full of all privately or publicly placed
indebtedness for borrowed money of any Conduit Purchaser outstanding, to
acquiesce, petition or otherwise, directly or indirectly, invoke, or cause any
Conduit Purchaser to invoke an Insolvency Proceeding by or against any Conduit
Purchaser. The provisions of this clause (a) shall survive the termination of
this Agreement.


(b) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay its Notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue Notes to refinance all outstanding Notes and Discretionary Advances
(assuming such outstanding Notes and Discretionary Advances matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all Notes and Discretionary Advances
are paid in full. Any amount which such Conduit Purchaser does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
clause (b) shall survive any termination of this Agreement.


Section 6.6. Confidentiality. (a) Each of the Seller and Servicer agrees to
maintain the confidentiality of this Agreement and the other Transaction
Documents (and all drafts thereof) (other than the Ancillary Documents) in
communications with third parties and otherwise; provided that this Agreement
may be disclosed (i) to third parties to the extent such disclosure is made
pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Administrative Agent, (ii) pursuant to the order
of any court or administrative agency or in any pending legal or administrative
proceeding (provided that to the extent permitted by applicable Law, notice of
the same shall be provided to the Administrative Agent
 
 
- 35 -

--------------------------------------------------------------------------------


 

 
and the Administrative Agent shall have an opportunity to challenge such
disclosure), (iii) upon the request or demand of any regulatory authority having
jurisdiction over the Seller or Servicer or as otherwise required by applicable
Law (including disclosure reasonably determined by the Seller or the Servicer to
be necessary or desirable to comply with federal or state securities laws),
(iv) to the extent that such information becomes publicly available other than
by reason of disclosure by the Seller or Servicer in breach of this Section
6.6(a) or (v) to directors, officers, employees, legal counsel, independent
auditors, Affiliates, Rating Agencies and other experts or agents of the Seller
or Servicer who need to know such information, provided that the Seller or
Servicer, as applicable, shall be responsible for assuring that each such Person
maintains the confidentiality of such nonpublic information in accordance with
the terms of this Section 6.6.


(b) Each of the Administrative Agent, the Purchaser Agents and the Purchasers
agrees to maintain the confidentiality of any information regarding the Seller,
the Originator or the Pool Receivables obtained in accordance with the terms of
this Agreement but the Administrative Agent and each Purchaser Agent may reveal
such information (i) to Rating Agencies (or posted on a website solely available
to NRSROs as contemplated by SEC rules), loss notes investors in Purchasers,
purchasers or prospective purchasers of the securities issued in connection
with, or to lenders or prospective lenders or other investors (including the
Purchasers or any prospective Purchasers) providing financing for, the
transactions pursuant to the Transaction Documents, provided that each such
Person maintains the confidentiality of such nonpublic information, (ii)
pursuant to the order of any court or administrative agency or in any pending
legal or administrative proceeding (provided that to the extent permitted by
applicable Law notice of the same shall be provided to the Seller and the
Servicer and the Seller or the Servicer shall have an opportunity to challenge
such disclosure), (iii) upon the request or demand of any regulatory authority
having jurisdiction over the Administrative Agent, a Purchaser Agent or a
Purchaser or any of their Affiliates or as otherwise required by applicable Law,
(iv) to the extent that such information becomes publicly available other than
by reason of disclosure by the Administrative Agent, the Purchaser Agents or the
Purchasers in breach of this Section 6.6(b) or (v) to employees, legal counsel,
independent auditors, Affiliates and other experts or agents of the
Administrative Agent, the Purchaser Agents and the Purchasers, as applicable,
shall be responsible for assuring that each such Person maintains the
confidentiality of such nonpublic information in accordance with the terms of
this Section 6.6.


(c) Notwithstanding any provisions herein or in any other Transaction Document,
to the extent not inconsistent with applicable securities Law, each of the
parties hereto (and each party’s employees, representatives or other agents) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure (as such terms are defined in Section 1.6011-4 of
the Treasury Regulations) contemplated by the Transaction Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such parties relating to such tax treatment and tax structure.


Section 6.7. GOVERNING LAW AND JURISDICTION. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR
 
 
- 36 -

--------------------------------------------------------------------------------


 

 
OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY
BE MADE BY ANY OTHER MEANS PERMITTED BY NEW YORK LAW.


Section 6.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.


Section 6.9. Termination; Survival of Termination. This Agreement shall
terminate on the Final Payout Date. The provisions of Sections 1.7, 1.8, 1.9,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10, 6.15 and 6.16 shall survive any termination
of this Agreement.


Section 6.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.


Section 6.11. Sharing of Recoveries. Each Purchaser agrees that if it receives
any recovery, through set-off, judicial action or otherwise, on any amount
payable or recoverable hereunder in a greater proportion than should have been
received hereunder or otherwise inconsistent with the provisions hereof, then
the recipient of such recovery shall purchase for cash an interest in amounts
owing to the other Purchasers (as return of Capital or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
 
 
- 37 -

--------------------------------------------------------------------------------


 

 
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.


Section 6.12. Right of Setoff. During the existence of a Termination Event or
Unmatured Termination Event, each Purchaser is hereby authorized (in addition to
any other rights it may have) to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Purchaser
(including by any branches or agencies of such Purchaser) to, or for the account
of, the Seller against amounts owing by the Seller hereunder (even if contingent
or unmatured); provided that such Purchaser (or the related Purchaser Agent)
shall notify Seller concurrently with such setoff.


Section 6.13. Entire Agreement. This Agreement and the other Transaction
Documents required to be delivered hereunder embody the entire agreement and
understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.


Section 6.14. Headings. The captions and headings of this Agreement and in any
Exhibit, Schedule or Annex are for convenience of reference only and shall not
affect the interpretation hereof or thereof.


Section 6.15. Conduit Purchaser’s Liabilities. The obligations of the Conduit
Purchasers under this Agreement are solely the corporate obligations of such
Conduit Purchaser. No recourse shall be had for any obligation or claim arising
out of or based upon this Agreement against any stockholder, employee, officer,
member, manager, director, agent or incorporator of any Conduit Purchaser;
provided, however, that this Section 6.15 shall not relieve any such Person of
any liability it might otherwise have for its own gross negligence, willful
misconduct or unlawful conduct. The agreements provided in this Section 6.15
shall survive termination of this Agreement.


Section 6.16. Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent, the Administrative Agent and each Purchaser under the Transaction
Documents are solely the corporate obligations of such Person. Except with
respect to any claim arising out of the willful misconduct or gross negligence
of the Administrative Agent, any Purchaser Agent or any Purchaser, no claim may
be made by the Seller or the Servicer or any other Person against the
Administrative Agent, any Purchaser Agent or any Purchaser or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement or any other Transaction Document,
or any act, omission or event occurring in connection therewith; and each of
Seller or Servicer hereby waives, releases, and agrees not to sue upon any claim
for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.




- 38 -

--------------------------------------------------------------------------------



 

 

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 
INGRAM FUNDING INC.,
as Seller
                  By:
/s/ Alain Monie
    Name:
Alain Monie
    Title: President              
c/o Ingram Micro Inc.
1600 East St. Andrew Place
Santa Ana, California 92705
Attention: Corporate Treasurer
Telephone No.: (714) 382-4458
Facsimile No.: (714) 566-7918


With a copy to:


1600 East St. Andrew Place
Santa Ana, California 92705
Attention: General Counsel
Telephone No.: (714) 382-2018
Facsimile No.:  (714) 566-9370

 
INGRAM MICRO INC.,
as Servicer
                  By:
/s/ Alain Monie
    Name:
Alain Monie
    Title:
President and Chief Operating Officer
 

 

By:
/s/ William D. Humes
    Name:
William D. Humes
    Title:
Senior Executive Vice President and Chief Financial Officer
             
1600 East St. Andrew Place
Santa Ana, California 92705
Attention: Corporate Treasurer
Telephone No.: (714) 382-4458
Facsimile No.: (714) 566-7918

 
 

 
S-1
Signature Page to Ingram RPA
 


 

    With a copy to:


1600 East St. Andrew Place
Santa Ana, California 92705
Attention: General Counsel
Telephone No.: (714) 382-2018
Facsimile No.:  (714) 566-9370
       

 

 
S-2
Signature Page to Ingram RPA
 

 
 

 
 
THE PURCHASER GROUPS:


BNP PARIBAS, as Purchaser Agent for the Starbird
Purchaser Group
                  By: /s/ Sean Reddington     Name:
Sean Reddington
    Title:
Managing Director
                  By: /s/ Philippe Mojon     Name: Philippe Mojon     Title:
Director              
787 Seventh Avenue
New York, New York 10019
Attention: Philippe Mojon
Telephone No.: (212) 841-2893
Facsimile No.: (212) 841-2140

 
 
BNP PARIBAS,
as related Alternate Purchaser
                  By: /s/ Sean Reddington     Name:
Sean Reddington
    Title:
Managing Director
                  By: /s/ Philippe Mojon     Name: Philippe Mojon     Title:
Director              
787 Seventh Avenue
New York, New York 10019
Attention: Philippe Mojon
Telephone No.: (212) 841-2893
Facsimile No.: (212) 841-2140
           
MAXIMUM PURCHASE AMOUNT: $300,000,000

 

 
S-3
Signature Page to Ingram RPA
 


 
STARBIRD FUNDING CORPORATION,
as Conduit Purchaser
              By: /s/ David V. DeAngelis     Name:
David V. DeAngelis
    Title:
Vice President
             
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, NY 10036
Attention: Frank B. Bilotta
Telephone No.: (212) 295-2777
Facsimile No.: (212) 302-5151


With a copy to:


BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Philippe Mojon
Telephone No.: (212) 841-2893
Facsimile No.: (212) 841-2140

 

 
S-4
Signature Page to Ingram RPA
 


 
THE BANK OF NOVA SCOTIA, as Purchaser
Agent for the Liberty Street Purchaser Group
              By: /s/ Darren Ward     Name:
Darren Ward
    Title:
Director
             
One Liberty Plaza, 26th Floor
New York, New York 10006
Attention: Darren Ward
Telephone No.: (212) 225-5264
Facsimile No.: (212) 225-5274

 
 
THE BANK OF NOVA SCOTIA, as related
Alternate Purchaser
              By: /s/ Darren Ward     Name:
Darren Ward
    Title:
Director
             
One Liberty Plaza, 26th Floor
New York, New York 10006
Attention: Darren Ward
Telephone No.: (212) 225-5264
Facsimile No.: (212) 225-5274
           
MAXIMUM PURCHASE AMOUNT: $200,000,000
     

 

 
S-5
Signature Page to Ingram RPA
 


 
LIBERTY STREET FUNDING LLC,
as Conduit Purchaser
              By: /s/ Jill A. Russo     Name:
Jill A. Russo
    Title:
Vice President
             
c/o Global Securitization Services, LLC
114 West 47th Street, Suite 2310
New York, New York 10036
Attention: Andrew L. Stidd
Telephone No.: (212) 302-5151
Facsimile No.: (212) 302-8767


With a copy to:


The Bank of Nova Scotia
One Liberty Plaza, 26th Floor
New York, New York 10006
Attention: Darren Ward
Telephone No.: (212) 225-5264
Facsimile No.: (212) 225-5274

 

 
S-6
Signature Page to Ingram RPA
 


 
BNP PARIBAS,
as Administrative Agent
              By: /s/ Sean Reddington     Name:
Sean Reddington
    Title:
Managing Director
 

 
 

By: /s/ Philippe Mojon     Name:
Philippe Mojon
    Title:
Director
             
787 Seventh Avenue
New York, New York 10019
Attention: Philippe Mojon
Telephone No.: (212) 841-2893
Facsimile No.: (212) 841-2140

 

 
S-7
Signature Page to Ingram RPA
 

 
EXHIBIT I


DEFINITIONS


1. Defined Terms. As used in the Agreement (including the Exhibits, Schedules
and Annexes), the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined).


“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.


“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, it being understood that a lien,
security interest or other charge or encumbrance, or any other type of
preferential arrangement, in favor of the Administrative Agent (on behalf of
itself, the Purchaser Agents and the Purchasers) shall not constitute an Adverse
Claim.


“Affected Person” has the meaning set forth in Section 1.7.


“ Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person; except that in the case
of each Conduit Purchaser, “Affiliate” shall mean the holder of its voting
securities or membership interest, as the case may be.


“Aggregate Capital” means, at any time, the aggregate amount of Capital of all
Purchasers outstanding at such time.


“Aggregate Yield” at any time, means the sum of the aggregate for each Purchaser
of the accrued and unpaid Yield with respect to each such Purchaser’s Capital at
such time.


“Agreement” has the meaning set forth in the preamble hereto.


“Agreed Upon Procedures Report” means, the Agreed Upon Procedures Report, which
report shall cover the sample testing of procedures, data reports and
calculations for two (2) Fiscal Months and be in a form and substance reasonably
acceptable to the Administrative Agent (with the consent of the Purchaser
Agents).


“Alternate Base Rate” means, with respect to any Purchaser, for any day, a
fluctuating interest rate per annum as shall be in effect from time to time,
which rate shall be at all times equal to the higher of:


(a) the rate of interest in effect for such day as publicly announced by the
related Purchaser Agent as its “reference rate.” Such “reference rate” is set by
the applicable Purchaser Agent based upon various factors including the
applicable Purchaser Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate; and
 
I-1

--------------------------------------------------------------------------------


 
 
 
(b)  0.50% per annum above the latest Federal Funds Rate.


“Alternate Purchaser” means each Person listed as such for a Conduit Purchaser
(or as the sole Purchaser if the related Purchaser Group has no Conduit
Purchaser), as set forth on the signature pages of this Agreement or in any
Assumption Agreement or Transfer Supplement.


“Alternate Rate” for any Settlement Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to either (a) the Eurodollar Rate for such
Settlement Period or (b) if:


(i)  any of the circumstances described in Section 1.10 exists, or


(ii) a Settlement Period in which Yield is calculated at the CP Rate is
terminated as described in the definition of “Yield”,
then the Alternate Base Rate in effect (x) in the case of clause (a), on each
day of such Settlement Period or (y) in the case of clause (b), following such
termination.


“Ancillary Documents” means the Wilmington Trust Service Agreement, the Services
and Indemnity Agreement and the Delaware Affiliated Finance Company License.


“Assumption Agreement” means an agreement substantially in the form set forth in
Annex I.


“ Attorney Costs” means and includes all reasonable fees and disbursements of
any law firm or other external counsel.


“Average Payment Term” means, for any Collection Period, the number of days
computed as of the last day of such Collection Period, as the weighted average
payment term for the Pool Receivables by the Servicer in accordance with its
customary practices and included in each Monthly Receivables Report.


“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.)


“ Blocked Account” means a deposit account in the name of the Seller listed on
Schedule II and maintained at a bank or other financial institution acting as a
Blocked Account Bank pursuant to a Blocked Account Agreement for the purpose of
receiving Collections.


“Blocked Account Agreement” means an agreement, in substantially the form of
Annex C, between the Originator, the Seller, the Administrative Agent and a
Blocked Account Bank governing the terms of the related Blocked Accounts.


“Blocked Account Bank” means, at any time, any of the banks holding a Blocked
Account.




I-2

--------------------------------------------------------------------------------




 
“Brazilian/ISS Judgment” means the commercial service tax assessed by the Sao
Paulo municipal tax authorities against Ingram Micro Brazil Ltda. in December
2007 in an initial amount of 55.1 million Brazilian real, as such assessment was
upheld by the Sao Paulo municipal taxpayer council May 26, 2009.


“Business Day ” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or in the State of California
are authorized or required by law to remain closed; provided that, when used in
connection with the Eurodollar Rate, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.


“Capital” means with respect to any Purchaser, the amount paid to the Seller in
respect of the Receivables Interest by such Purchaser pursuant to Section 1.2,
as reduced from time to time by Collections distributed and applied on account
of such Capital pursuant to Section 1.4(d) and 1.4(f) ; provided, that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution, as though it had not been made.


“Capitalized Lease Liabilities” of any Person means, at any time, any obligation
of such Person at such time to pay rent or other amounts under a lease of (or
other agreement conveying the right to use) real and/or personal property, which
obligation is, or in accordance with GAAP (including Financial Accounting
Standard Board (“FASB”) Statement 13) is required to be, classified and
accounted for as a capital lease on a balance sheet of such Person at the time
incurred; and for purposes of this Agreement the amount of such obligation shall
be the capitalized amount thereof determined in accordance with such FASB
Statement 13.


“Closing Date” means April 26, 2010.


“Collection Period” means a Fiscal Month.


“Collections” means, with respect to any Pool Receivable, (a) all funds which
are received by the Originator, the Seller or the Servicer in payment of any
amounts owed in respect of such Pool Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Pool Receivable (including insurance payments and net proceeds
of the sale or other disposition of repossessed goods or other collateral or
property of the related Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), (b) all Deemed Collections thereof and (c) all other proceeds of such
Pool Receivable.


“Conduit Purchaser” means each special purpose entity that is a party to this
Agreement, as a Purchaser, or that becomes a party to this Agreement, as a
Purchaser pursuant to an Assumption Agreement, Transfer Supplement or otherwise.


“Consolidated Subsidiary” means any Subsidiary whose financial statements are
required in accordance with GAAP to be consolidated with the consolidated
financial statements delivered by Ingram from time to time in accordance with
Section 2(k) of Exhibit IV.
 
 
I-3

--------------------------------------------------------------------------------


 

 
“ Contingent Liability” means any agreement, undertaking or arrangement
(including any partnership, joint venture or similar arrangement) by which any
Person guarantees, endorses or otherwise becomes or is contingently liable (by
direct or indirect agreement, contingent or otherwise) to provide funds for
payment, to supply funds to, or otherwise to invest in, a debtor, or obligation
or any other liability of any other Person (other than by endorsements of
instruments in the course of collection), or guarantees the payment of dividends
or other distributions upon the shares of any other person, if the primary
purpose or intent thereof by the Person incurring the Contingent Liability is to
provide assurance to the obligee of such obligation of another Person that such
obligation of such other Person will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof. The amount of any Person’s obligation under any Contingent Liability
shall be deemed to be the lower of (a) the outstanding principal or face amount
of the debt, obligation or other liability guaranteed thereby and (b) the
maximum amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Contingent Liability, unless such obligation and the
maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such Contingent Liability shall be
such Person’s maximum reasonably anticipated liability in respect thereof as
determined by Ingram in good faith.


“Contra Account” means the Outstanding Balance of a Pool Receivable that is
offset by a corresponding account payable due from the Originator to the related
Obligor.


“Contract” means, with respect to any Pool Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Pool Receivable arises or that evidence such Pool Receivable or under
which an Obligor becomes or is obligated to make payment in respect of such Pool
Receivable.


“ CP Rate” means, for any Conduit Purchaser and for any Settlement Period for
any Portion of Capital (a) the per annum rate equivalent to the weighted average
cost as determined by the applicable Purchaser Agent and which shall include
commissions and fees of placement agents and dealers, incremental carrying costs
incurred with respect to Notes of such Conduit Purchaser maturing on dates other
than those on which corresponding funds are received by such Conduit Purchaser,
other borrowings by such Conduit Purchaser (other than under any Program Support
Agreement) and any other costs associated with the issuance of Notes) of or
related to the issuance of Notes that are allocated, in whole or in part, by the
applicable Purchaser Agent to fund or maintain such Portion of Capital (and
which may be also allocated in part to the funding of other assets of such
Conduit Purchaser); provided, however, that if any component of such rate is a
discount rate, in calculating the “CP Rate” for such Portion of Capital for such
Settlement Period, the applicable Purchaser Agent shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum; provided, further , that notwithstanding anything in
this Agreement or the other Transaction Documents to the contrary, the Seller
agrees that any amounts payable to a Conduit Purchaser in respect of Yield for
any Settlement Period with respect to any Portion of Capital funded by such
Conduit Purchaser at the CP Rate shall include an amount equal to the portion of
the face amount of the outstanding Notes issued to fund or maintain such Portion
of Capital that corresponds to the portion of the proceeds of such Notes that
was used to pay the interest component of maturing Notes issued to fund or
maintain such Portion of Capital, to the extent
 
 
I-4

--------------------------------------------------------------------------------


 

 
that such Conduit Purchaser had not received payments of interest in respect of
such interest component on or prior to the maturity date of such maturing Notes
(for purposes of the foregoing, the “interest component” of Notes equals the
excess of the face amount thereof over the net proceeds received by such Conduit
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) the rate designated as
the “CP Rate” for such Conduit Purchaser in an Assumption Agreement or Transfer
Supplement pursuant to which such Person becomes a party as a Conduit Purchaser
to this Agreement.


“ Credit Agreement” means the Credit Agreement, dated as of August 23, 2007,
among Ingram, Ingram Micro Coordination Center B.V.B.A., Ingram Micro Europe
Treasury LLC, Certain Financial Institutions, Bank of America, N.A. and The Bank
of Nova Scotia as in effect on the Closing Date.


“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originator in effect on the date of this Agreement
and previously furnished to the Purchaser Agents and the Administrative Agent
and described in Schedule I, as modified in compliance with the Receivables Sale
Agreement and this Agreement.


“Current Receivable” means a Pool Receivable which has an Outstanding Balance
and as to which no payment, or portion thereof, remains unpaid past the original
due date for such payment.


“ Days Sales Outstanding” means, for any Collection Period, the number of days
calculated as of the last day of such Collection Period equal to the product of
(a) 30.5 and (b) if the aggregate Outstanding Balance of Pool Receivables
originated during such Collection Period is greater than the aggregate
Outstanding Balance of Pool Receivables as of the last day of such Collection
Period, the amount obtained by dividing (i) the aggregate Outstanding Balance of
Pool Receivables as of the last day of such Collection Period by (ii) the
aggregate Outstanding Balance of Pool Receivables originated during such
Collection Period, otherwise the sum of (i) one (1) plus (ii) the amount
obtained by dividing (A)(1) the aggregate Outstanding Balance of Pool
Receivables as of the last day of such Collection Period minus (2) the aggregate
Outstanding Balance of Pool Receivables originated during such Collection Period
by (B) the aggregate Outstanding Balance of Pool Receivables originated during
the immediately preceding Collection Period.


“Debt” of any Person means and includes the sum of the following (without
duplication):


(a) all obligations of such Person for borrowed money, all obligations evidenced
by bonds, debentures, notes, investment repurchase agreements or other similar
instruments, and all securities issued by such Person providing for mandatory
payments of money, whether or not contingent;


(b) all obligations of such Person pursuant to revolving credit agreements or
similar arrangements to the extent then outstanding;


 
I-5

--------------------------------------------------------------------------------


 
 
 
(c)  all obligations of such Person to pay the deferred purchase price of
property or services, except (i) trade accounts payable arising in the ordinary
course of business, (ii) other accounts payable arising in the ordinary course
of business in respect of such obligations the payment of which has been
deferred for a period of 270 days or less, (iii) other accounts payable arising
in the ordinary course of business none of which shall be, individually, in
excess of $200,000 (in the case of Ingram or any Subsidiary of Ingram other than
the Seller) or $0 (in the case of the Seller), and (iv) a lessee’s obligations
under leases of real or personal property not required to be capitalized under
FASB Statement 13;


(d) all obligations of such Person as lessee under leases which shall have been
or should be, in accordance with GAAP, recorded as Capitalized Lease Liabilities
or Synthetic Leases;


(e) all obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities or property excluding any such sales or exchanges for a
period of less than forty-five (45) days;


(f) all obligations, contingent or otherwise, with respect to the stated amount
of letters of credit, whether or not drawn, issued for the account of such
Person to support the Debt of any Person other than Ingram or a Subsidiary of
Ingram, and bankers’ acceptances issued for the account of such Person;


(g) all Debt of others secured by a lien or encumbrance of any kind on any asset
of such Person, whether or not such Debt is assumed by such Person; provided
that the amount of any Debt attributed to any Person pursuant to this clause (g)
shall be limited, in each case, to the lesser of (i) the fair market value of
the assets of such Person subject to such lien or encumbrance and (ii) the
amount of the other Person’s Debt secured by such lien or encumbrance; and


(h) all guarantees, endorsements and other Contingent Liabilities of such Person
in respect of any of the foregoing;


provided that it is understood and agreed that, with respect to Ingram, the
following are not “Debt”:


(i) obligations to pay the deferred purchase price for the acquisition of any
business (whether by way of merger, sale of stock or assets or otherwise), to
the extent that such obligations are contingent upon attaining performance
criteria such as earnings and such criteria shall not have been achieved;


(ii) obligations to repurchase securities issued to employees pursuant to any
Pension Plan or other contract or arrangement relating to employment upon the
termination of their employment or other events;


(iii)  obligations to match contributions of employees under any Pension Plan;
 
 
I-6

--------------------------------------------------------------------------------


 
 
(iv)  guarantees of any Obligor or any of their respective Subsidiaries that are
guarantees of performance, reclamation or similar bonds or, in lieu of such
bonds, letters of credit used for such purposes issued in the ordinary course of
business for the benefit of any Subsidiary of Ingram, which would not be
included on the consolidated financial statements of any Obligor; and


(v)   Trade Payables.


“Debt Rating” means, for any Person, the S&P long-term issuer credit rating or
the Moody’s corporate family rating, as applicable, for such Person.


“Deemed Collections” is defined in Section 1.4(e).


“Default Rate” has the meaning set forth in the Fee Letter.


“Default Ratio” means, for any Collection Period, the ratio (expressed as a
percentage and rounded upwards to the nearest 1/100 of 1%) calculated as of the
last day of such Collection Period equal to (i) the aggregate Outstanding
Balance of Pool Receivables which have been written-off before becoming
sixty-one (61) days past due and Pool Receivables which are sixty-one (61) to
ninety (90) days past due divided by (ii) the Outstanding Balance of Pool
Receivables originated in the Collection Period ended four (4) Collection
Periods prior to the last day of the most recently ended Collection Period if
the Average Payment Term is less than sixty-one (61) days, otherwise in the
Collection Period ended five (5) Collection Periods prior to such day.


“Defaulted Receivable” means a Pool Receivable as to which (a) any payment, or
part thereof remains unpaid for more than sixty (60) days after the original due
date for such payment, (b) the Obligor is subject to a bankruptcy or insolvency
proceeding, or (c) in accordance with the Credit and Collection Policy, has been
or should be written-off as uncollectible.


“Delaware Affiliated Finance Company License” means the license granted by the
State of Delaware to the Seller to conduct business in the State of Delaware as
an Affiliated Finance Company.


“Delinquency Ratio” means the ratio (expressed as a percentage and rounded
upwards to the nearest l/100 of 1%) computed as of the last day of such
Collection Period by dividing (i) the aggregate Outstanding Balance of all Pool
Receivables that were Delinquent Receivables as of such day by (ii) the
aggregate Outstanding Balance of all Eligible Receivables as of such day.


“Delinquent Receivable” means a Pool Receivable as to which any payment, or part
thereof, remains unpaid for at least thirty (30) days from the original due date
for such payment and which is not a Defaulted Receivable.


“Dilution” means, for any Collection Period, an amount equal to the aggregate
reductions in the Outstanding Balance of Eligible Receivables as a result of any
Dilution Factors during such Collection Period.
 
I-7

--------------------------------------------------------------------------------


 
 
 
“ Dilution Factors” means (i) the failure by the Originator to deliver any
merchandise or provide any services or otherwise to perform under the underlying
Contract or bill of lading, (ii) any change in the terms of, or cancellation of,
a Contract or invoice or any other adjustment (including as a result of the
application of any special or other discounts or any reconciliations or as a
result of the return of any defective goods) by the Servicer which reduces the
amount payable by the Obligor on the related Pool Receivable, (iii) any setoff
by an Obligor in respect of any claim by such Obligor as to the amounts owed by
it on the related Pool Receivable, and (iv) any specific dispute (with respect
to which a credit is issued or the Obligor has asserted a specified reduction of
the related Pool Receivable) counterclaim or defense asserted by the Obligor of
the related Pool Receivable (except the discharge in bankruptcy of such
Obligor).


“Dilution Horizon Ratio” means, for any Collection Period, a ratio (expressed as
a percentage and rounded upwards to the nearest 1/100th of 1%) computed as of
the last day of such Collection Period by dividing (i) the aggregate Outstanding
Balance of all Pool Receivables originated during such Collection Period by (ii)
the Net Receivables Balance as of such day.


“Dilution Ratio” means, for any Collection Period, the ratio (expressed as a
percentage and rounded upwards to the nearest 1/100th of 1%) computed as of the
last day of such Collection Period by dividing (i) the Dilution as of the last
day of the most recently ended Collection Period by (ii) the aggregate
Outstanding Balance of all Pool Receivables originated during the previous
Collection Period.


“Dilution Reserve” means, for any Collection Period, the product of (a) the Net
Receivables Balance as of the last day of such Collection Period and (b) the
greater of (i) the Minimum Dilution Reserve Percentage as of such last day and
(ii) the Dynamic Dilution Reserve Percentage as of such last day.


“Dilution Spike” means, as of the last day of any Collection Period, the highest
Dilution Ratio during the immediately preceding twelve Collection Periods ending
on such day.


“Discretionary Advance” means an unsecured discretionary advance made to a
Conduit Purchaser to repay maturing Notes.


“Dynamic Dilution Reserve Percentage” means, for any Collection Period, the
following calculated as of the last day of such Collection Period:


[(SF x ED) + ((DS - ED) x DS/ED)] x DHR


where:


SF = the Stress Factor;


ED = the Expected Dilutions;


DS = the Dilution Spike;


DHR = the Dilution Horizon Ratio.
 
 
I-8

--------------------------------------------------------------------------------


 

 
“Dynamic Loss Reserve Percentage” means, for any Collection Period, the product
calculated as of the last day of such Collection Period of (i) the highest
Sales-Based Default Ratio for the preceding twelve (12) Collection Periods
ending on such day, (ii) the Loss Horizon Ratio and (iii) the Stress Factor.


“Eligible Receivable” means, at any time, a Pool Receivable:


(i) the Obligor of which (A) is a resident of one of the 50 states of the United
States, (B) is not an Affiliate of the Seller or the Originator, (C) is not a
Governmental Authority and (D) is not subject to any action of the type
described in clause (g) of Exhibit V;


(ii)  which is denominated and payable only in U.S. dollars in the United
States;


(iii) which has a stated maturity and which stated maturity is not more than
ninety (90) days after the date on which such Receivable was originated;


(iv)  which arises in the ordinary course of the Originator’s business;


(v) which arises under a Contract which is in full force and effect and which is
a legal, valid and binding obligation of the related Obligor, enforceable
against such Obligor in accordance with its terms;


(vi)  which conforms with all applicable Laws in effect;


(vii) which is not the subject of any asserted dispute, offset, counterclaim,
hold back, defense, Adverse Claim or other claim and which does not arise from
the sale of inventory by the Originator which is subject to any Adverse Claim
which has not been released;


(viii) which complies with the requirements of the Credit and Collection Policy
and the payment and other terms of the Contract related to the Receivable are
consistent with customary terms for the Originator’s industry and type of Pool
Receivables;


(ix) which arises from the completion of the sale and shipment of goods (and
such goods are not subject to a bill and hold arrangement) or from the provision
of services and for which an invoice for such goods or services has been issued
to the related Obligor;


(x) (A) which is not subject to any contingent performance requirements of the
Originator and (B) which does not arise under a Contract that provides for any
obligations of the Originator after the creation of such Pool Receivable;
provided, however, that Receivables having an aggregate Outstanding Balance at
any time of up to 1% of the aggregate Outstanding Balance of all Pool
Receivables at such time and which are generated in the ordinary course of the
 
 
I-9

--------------------------------------------------------------------------------


 

 
Originator’s “Logistics” business may qualify as Eligible Receivables
notwithstanding their failure to satisfy clause (B) hereof;


(xi) which has not been modified or restructured since its creation, except as
permitted pursuant to Section 1.4(e) or Section 4.2(a);


(xii) in which, immediately prior to the transfer thereof to the Seller, the
Originator owned, and immediately following the transfer thereof to the Seller,
the Seller owns good and marketable title, free and clear of any Adverse Claim,
and which is freely transferable and assignable by the Seller without the
consent of the Obligor;


(xiii) for which the Administrative Agent (on behalf of itself and each of the
other Secured Parties) shall have a valid and enforceable first priority
perfected security interest therein and in the Related Security and Collections
with respect thereto, and in the other related Pool Assets, in each case free
and clear of any Adverse Claim;


(xiv) which constitutes an account as defined in the UCC, and which is not
evidenced by an instrument or chattel paper;


(xv) the Obligor of which is not the Obligor of Defaulted Receivables having an
aggregate Outstanding Balance which exceeds 25% of all such Obligor’s Pool
Receivables;


(xvi)  [Reserved]


(xvii) solely for the purposes of this Agreement, which is an account receivable
representing all or part of the sales price of merchandise, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company Act
of 1940;


(xviii)  which is not a Defaulted Receivable;


(xix) all right, title and interest to and in which has been validly transferred
by the Originator directly to the Seller under and in accordance with the
Receivables Sale Agreement;


(xx) the sale of an undivided interest in which does not contravene or conflict
with any Law; and


(xxi) which arises under a Contract that contains an obligation to pay a sum
certain of money.


Notwithstanding the foregoing, to the extent any portion of the Outstanding
Balance of a Pool Receivable exceeds the sum of any Dilution thereto, such
excess portion of the Outstanding Balance shall be considered an Eligible
Receivable subject to the satisfaction of the other eligibility criteria
described in clauses (i) through (xxi) above.
 
 
I-10

--------------------------------------------------------------------------------


 

 
“Engagement Letter” means that certain letter agreement between Ingram and the
Administrative Agent dated March 8, 2010.


“ERISA” means the Employee Retirement Income Security Act of 1974 as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.


“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller or Ingram, (b) a trade or business (whether
or not incorporated) under common control (within the meaning of Section 414(c)
of the Internal Revenue Code) with the Seller or Ingram, or (c) a member of the
same affiliated service group (within the meaning of Section 414(m) of the
Internal Revenue Code) as the Seller or Ingram, any corporation described in
clause (a) or any trade or business described in clause (b).


“Eurodollar Rate” means, for any Settlement Period, an interest rate per annum
(rounded upward to the nearest 1/100th of 1%) determined pursuant to the
following formula:


Eurodollar Rate   =                            LIBO RATE                   
     
 1.00 - Eurodollar Reserve Percentage.


“Eurodollar Reserve Percentage” means, for any Settlement Period, the maximum
reserve percentage (expressed as a decimal, rounded upward to the nearest
1/100th of 1%) in effect on the date the LIBO Rate for such Settlement Period is
determined under regulations issued from time to time by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Settlement Period.


“Excluded Obligor” means, with respect to any Excluded Receivable, the Person
obligated to make payments in respect of such Excluded Receivable.


“Excluded Receivable” shall mean, as of any date of determination, any
indebtedness and payment obligations of any Person to the Originator arising
from a sale of merchandise or services by the Originator that has the attributes
listed on Schedule VIII or is owing by a Person (i) listed as an “Obligor” on
Schedule VIII, (ii) that is not a resident of one of the 50 states of the United
States, (iii) that is an Affiliate of the Seller or the Originator, (iv) that is
a Governmental Authority or (v) requested from time to time by the Seller and
subject to (x) the prior written approval of the Administrative Agent and the
Majority Purchasers (such approval not to be unreasonably withheld or delayed)
and (y) the Rating Agency Condition. For the avoidance of doubt, any Obligor or
Receivable marked in the Records with a securitization customer manager code
shall be considered a Pool Receivable for all purposes hereunder whether or not
otherwise satisfying the conditions of this definition.


“Expected Dilutions” means, as of the last day of any Collection Period, the
rolling average of the Dilution Ratios for the preceding twelve (12) Collection
Periods ending on such day.
 
 
I-11

--------------------------------------------------------------------------------


 
 
 
“Family Stockholders” has the same meaning as in the Board Representation
Agreement dated as of November 6, 1996 between Ingram Micro Inc., and each
Person listed on the signature pages thereof.


“Federal Funds Rate” means, for each Purchaser Group, for any date, the rate on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers announced or published on or most recently
before such date by the Federal Reserve Bank of New York.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.


“Fees” has the meaning set forth in Section 1.5.


“Fee Letter” has the meaning set forth in Section 1.5.


“Final Payout Date” means the date after the Termination Date on which no
Capital, Yield, Program Fees or other Fees in respect of the Receivables
Interest shall be outstanding and all amounts owed by the Seller to any
Purchaser, the Administrative Agent, any Purchaser Agent and any other
Indemnified Party or Affected Person shall have been paid in full in cash.


“Fiscal Month” means the relevant period as listed in Schedule X.


“Floor Plan Obligation” means, with respect to any Person, an obligation owed by
such Person arising out of arrangements whereby a third party makes payments for
the account of such Person directly or indirectly to a trade creditor of such
Person in respect of Trade Payables of such Person.


“Floor Plan Support Obligation” means any obligation, contingent or otherwise,
of any Person (the “Obligated Person”) in favor of another Person in respect of
Floor Plan Obligations held by the other Person that arise in connection with
sales of goods or services by the Obligated Person or its Affiliates.


“GAAP” means at any time generally accepted accounting principles of the United
States as in effect at such time.


“GE Receivables Funding Agreement” means the Receivables Funding Agreement,
dated as of July 29, 2004, among the Seller, Ingram and General Electric Capital
Corporation.


“GE Sale Agreement” means the Receivables Sale Agreement, dated as of July 29,
2004, among each of the entities party thereto from time to time as originators,
Ingram and the Seller.


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative
 
 
I-12

--------------------------------------------------------------------------------


 
 
 
functions of or pertaining to government, including, any court, and any Person
owned or controlled, through stock or capital ownership or otherwise, by any of
the foregoing.


“Group Maximum Purchase Amount” means with respect to any Purchaser Group the
aggregate of the Maximum Purchase Amounts of the Alternate Purchasers within
such Purchaser Group.


“Group Capital” means with respect to any Purchaser Group, the aggregate of all
Capital of the Purchasers within such Purchaser Group.


“Increased Cost” has the meaning set forth in Section 1.7.


“Indemnified Amounts” has the meaning set forth in Section 3.1.


“Indemnified Party” has the meaning set forth in Section 3.1.


“Independent Director” means a natural person who, for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not: (i) a
direct, indirect or beneficial stockholder, employee, director, member, manager,
partner, officer, affiliate or associate of the Originator, the Servicer, the
Seller or any of their respective Affiliates (other than his or her service as
an Independent Director of any such Person); (ii) a customer (other than as a
consumer) or supplier of the Originator, the Servicer, the Seller or any of
their respective Affiliates (other than his or her service as an Independent
Director of any such Person); or (iii) any member of the immediate family of a
Person described in (i) or (ii).


“Ingram” means Ingram Micro Inc., a Delaware corporation.


“Ingram Entity” has the meaning set forth in clause (l) of the covenants of the
Seller set forth in Exhibit IV.


“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding before any court or other Governmental Authority seeking to
declare it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts, (ii) seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property, or (ii) any general assignment for
the benefit of creditors, composition, marshalling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; in each case, undertaken under any Law
relating to bankruptcy, insolvency or reorganization or relief of debtors
(including the Bankruptcy Code).


“Interim Receivables Report” means a report described in Section 2(a) of Exhibit
II.


“ Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment, award or
similar item of or by a Governmental Authority.
 
 
I-13

--------------------------------------------------------------------------------


 
 
“Legal Final Maturity Date” means the date which is 1 year after the Termination
Date.


“LIBO Rate” means, with respect to any Purchaser Group and Settlement Period,
the rate per annum determined on the basis of the offered rate for deposits in
Dollars of amounts equal or comparable to the applicable Portion of Capital
offered for a term comparable to such Settlement Period, which rates appear on
page LIBOR01 on the Reuters Screen or any successor page effective as of 11:00
a.m., London time, two (2) LIBO Rate Business Days before the first day of such
Settlement Period, provided that if no such offered rates appear on such page,
the LIBO Rate for such Settlement Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two (2) major banks in New York City, selected by the applicable
Purchaser Agent, at approximately 10:00 a.m., New York City time, two (2) LIBO
Rate Business Days prior to the first day of such Settlement Period, for
deposits in Dollars offered by leading European banks for a period comparable to
such Settlement Period in an amount comparable to the applicable Portion of
Capital.


“LIBO Rate Business Day” means any day on which dealings in Dollar deposits are
carried on in the London interbank market.


“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, a Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser.


“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to a Conduit Purchaser pursuant to the terms of a
Liquidity Agreement; provided that such bank or financial institution has a
short term debt rating of at least “A -1” by S&P or “P -1” by Moody’s at the
time it becomes a Liquidity Provider hereunder, it being understood that an
Alternate Purchaser may also be a Liquidity Provider.


“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.


“Loss Horizon Ratio” means, for any Collection Period, a ratio (expressed as a
percentage rounded upwards to the nearest 1/100 of 1%) computed as of the last
day of such Collection Period by dividing (i) the aggregate Outstanding Balance
of all Pool Receivables originated during the preceding five (5) Collection
Periods ending on such day if the Average Payment Term is less than sixty-one
(61) days, otherwise the preceding six (6) Collection Periods ending on such day
by (ii) the Net Receivables Balance as of such day.


“Loss-to-Liquidation Ratio” means, for any Collection Period, the ratio
(expressed as a percentage and rounded upward to the nearest 1/100th of 1%)
computed as of the last day of such Collection Period by dividing (i) the
aggregate Outstanding Balance of all Pool Receivables which in accordance with
the Credit and Collection Policy were written off by the


 
I-14

--------------------------------------------------------------------------------


 
 

Servicer as uncollectible during the Collection Period ending on such day by
(ii) the aggregate amount of Collections of Pool Receivables actually received
during such period.


“Loss Reserve” means, for any Collection Period, an amount equal to the Net
Receivables Balance as of the last day of such Collection Period multiplied by
the greater of (i) the Minimum Loss Reserve Percentage as of such day and (ii)
the Dynamic Loss Reserve Percentage as of such day.


“Majority Purchasers” means, at any time, the Alternate Purchasers whose Maximum
Purchase Amounts aggregate to more than 50% of the aggregate of the Maximum
Purchase Amounts of all Alternate Purchasers; provided, however, that so long as
there are two
(2) or fewer Alternate Purchasers, then “Majority Purchasers” shall mean all
Alternate Purchasers.


“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:


(i) the ability of the Servicer, Originator or the Seller to perform its
obligations under this Agreement or any other Transaction Document (other than
the Ancillary Documents); or


(ii) (A) the validity or enforceability of any Transaction Document (other than
the Ancillary Documents) or (B) the validity, enforceability or collectibility
of the Pool Assets, taken as a whole or any significant portion thereof;


“Maximum Purchase Amount” means, with respect to each Alternate Purchaser, the
maximum amount which such Purchaser is required to fund hereunder on account of
any Purchase, as set forth below its signature to this Agreement or in the
Assumption Agreement or other agreement pursuant to which it became a Purchaser,
as such amount may be modified in connection with any subsequent assignment
pursuant to Section 6.3(c) or in connection with a change in the Program Limit
pursuant to Section 1.1(b) or Section 1.2(e).


“Minimum Dilution Reserve Percentage” means 5%.


“Minimum Loss Reserve Percentage” means 10%.


“Monthly Receivables Report” means a report, in substantially the form of Annex
D-1, furnished by the Servicer to the Administrative Agent and each Purchaser
Agent pursuant to Section 2(k)(iii)(B) of the covenants of the Servicer set
forth in Exhibit IV.


“Moody’s” means Moody’s Investors Service, Inc.


“Net Receivables Balance” means at any time the aggregate Outstanding Balance of
Eligible Receivables reduced by the sum of (i) the aggregate amount by which the
Outstanding Balance of Eligible Receivables of each Obligor exceeds the product
of (A) the Normal Concentration Percentage for such Obligor and (B) the
Outstanding Balance of the Eligible Receivables and (ii) the Other Deductions at
such time.
 
 
I-15

--------------------------------------------------------------------------------


 
 
 
“Normal Concentration Percentage” means, (i) with respect to Obligors which have
senior unsecured debt ratings of “AA-” or higher by S&P or “Aa3” or higher by
Moody’s, 10%; (ii) with respect to Obligors not described in clause (i) above
and which have senior unsecured debt ratings of “A-1” or “A-” or higher by S&P
or “P-1” or “A3” or higher by Moody’s, 5%; (iii) with respect to Obligors not
described in clause (i) or (ii) and which have a senior unsecured debt rating of
“A -2” or “BBB-“ or higher by S&P and “P-2” or “Baa3” or higher by Moody’s,
3.5%; and (iv) with respect to all other Obligors, 2%. If an Obligor has
a senior unsecured credit rating from both S&P and Moody’s, the lower rating
will be used for the purposes of this definition; provided that if an Obligor
has a senior unsecured credit rating from only one of the agencies (either S&P
or Moody’s), such credit rating shall be used subject to the satisfaction of the
Rating Agency Condition with respect to the rating agency from which such
Obligor does not have a senior unsecured credit rating. With respect to any
Special Obligor, the Normal Concentration Percentage may be such other higher
percentage as agreed by the Administrative Agent in writing; provided such
higher percentage shall only be effective upon satisfaction of the Rating Agency
Condition with respect to S&P; provided, further, that the Administrative Agent
may for credit reasons reduce or cancel any other higher percentage for any
Special Obligor upon three (3) Business Days’ notice to the Servicer.


“Notes” means short -term promissory notes issued or to be issued by any Conduit
Purchaser to fund its investments in accounts receivable or other financial
assets.


“NRSRO” means any rating agency designated as a Nationally Recognized
Statistical Rating Organization by the SEC.


“ Obligor” means, with respect to any Pool Receivable, the Person obligated to
make payments pursuant to the Contract relating to such Pool Receivable.


“Originator” means Ingram and each Subsidiary of Ingram which becomes a party to
the Receivables Sale Agreement as an Originator with the prior written consent
of the Administrative Agent and the Majority Purchasers (it being understood
that as of the Closing Date Ingram shall be the only Originator and references
herein to “the Originator” mean “all Originators”, “each Originator” or “any
Originator” as the context may require).


“Other Deductions” means the aggregate amount of all liabilities owed by the
Originator or any of its Affiliates to any Obligors, including security
deposits, Contra Accounts, unallocated credit memos, accrued rebates and other
similar items.


“Outstanding Balance” of any Pool Receivable at any time means the then
outstanding principal balance thereof, excluding any late payment charges,
delinquency charges or extension or collection fees.


“Participant” has the meaning set forth in Section 6.3(b).


“Pension Plan” means a “pension plan” as such term is defined in section 3(2) of
ERISA, which is subject to Title IV of ERISA (other than any “multiemployer
plan” in section 4001(a)(3) of ERISA), and to which the Originator or any ERISA
Affiliate may have any liability, including any liability by reason of having
been a substantial employer within the
 
 
I-16

--------------------------------------------------------------------------------


 
 

 
meaning of 4063 of ERISA at any time during the preceding five years, or by
reason of being deemed to be a contracting sponsor under section 4069 of ERISA.


“Percentage” means, for each Alternate Purchaser in a Purchaser Group, such
Alternate Purchaser’s Maximum Purchase Amount divided by the total of all
Maximum Purchase Amounts of all Alternate Purchasers in such Purchaser Group.


“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.


“Pool Assets” has the meaning set forth in Section 1.2(d).


“Pool Receivable” means a Receivable in the Receivables Pool.


“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.


“Program Fee” with respect to each Purchaser Group, has the meaning set forth in
the Fee Letter.


“Program Limit” means $500,000,000 as such amount may be (i) reduced pursuant to
Section 1.1(b) or (ii) increased pursuant to Section 1.2(e). References to the
unused portion of the Program Limit shall mean, at any time, the Program Limit
minus the then outstanding Aggregate Capital.


“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Receivables Interest (or portions thereof) maintained by
such Conduit Purchaser or (d) the making of loans or other extensions of credit
to any Conduit Purchaser in connection with such Conduit Purchaser’s
securitization program together with any letter of credit, surety bond or other
instrument issued thereunder but excluding any discretionary advance facility
provided by the applicable Purchaser Agent.


“Program Support Provider” means and includes with respect to each Conduit
Purchaser, any Alternate Purchaser, any Liquidity Provider and any other Person
(other than any customer of such Conduit Purchaser) now or hereafter extending
credit or having a commitment to extend credit to or for the account of, or to
make purchases from, such Conduit Purchaser pursuant to any Program Support
Agreement.


“Property” means (i) any property or asset of any kind, real, personal or mixed,
tangible or intangible, wherever situated and (ii) any right, title or interest
in or to any such property or asset.
 
 
I-17

--------------------------------------------------------------------------------


 
 
 
“Protiviti” means Protiviti Inc.


“Purchase” has the meaning set forth in Section 1.1(a).


“Purchase Date” means the date on which a Purchase or a Reinvestment is made
pursuant to this Agreement.


“Purchase Notice” has the meaning set forth in Section 1.2(a).


“Purchase Price” has the meaning set forth in Section 2.2 of the Receivables
Sale Agreement.


“Purchase Termination Event” has the meaning set forth in Section 6.1 of the
Receivables Sale Agreement.


“Purchaser” means each Conduit Purchaser and/or each Alternate Purchaser, as
applicable.


“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.


“Purchaser Group” means, for each Conduit Purchaser, such Conduit Purchaser, its
related Alternate Purchasers, its related Purchaser Agent and its related
Liquidity Providers.


“Purchasing Alternate Purchaser” has the meaning set forth in Section 6.3(c).


“Ratable Share” means, for each Purchaser Group, the percentage equivalent of a
fraction, the numerator of which equals the sum of the Maximum Purchase Amounts
of the Alternate Purchasers which are members of such Purchaser Group and the
denominator of which equals the sum of the Maximum Purchase Amounts of all
Alternate Purchasers in all Purchaser Groups at such time.


“ Rating Agency” means, with respect to any Purchaser Group, any or all of S&P
and/or Moody’s which rates the Notes issued by the Conduit Purchaser in such
Purchaser Group.


“Rating Agency Condition” means, with respect to any event or occurrence, the
applicable Purchaser Agent shall have provided prior written notice thereof to
each Rating Agency and each such Rating Agency shall not have downgraded or
withdrawn the then-current rating on the Notes of the related Conduit Purchaser.


“Ratings-Based Reserve” means, for any Collection Period, an amount equal to the
Net Receivables Balance as of the last day of such Collection Period times the
following:


(i)  0% if the Debt Ratings of Ingram are then “BB” or “Ba2” or above;




I-18

--------------------------------------------------------------------------------


 
 
 
(ii)   5% if the Debt Ratings of Ingram are then “BB-” or “Ba3”;


(iii)  15% if the Debt Ratings of Ingram are then “B+” or “B1”; or


(iv)  25% if the Debt Ratings of Ingram are then “B” or “B2” or less or unrated;


provided, however, that (i) if Ingram has a split rating, the applicable rating
will be the lower of the two and (ii) if Ingram is rated by either S&P or
Moody’s (but not both), the applicable rating shall be the rating of the
remaining rating agency and (iii) if Ingram is not rated by either S&P or
Moody’s, the applicable percentage shall be the one set forth in clause (iv)
above.


“Receivable” means any indebtedness and other obligations (whether or not earned
by performance) (other than an Excluded Receivable) owed to the Originator or
the Seller, as assignee of the Originator, or any right of the Seller or the
Originator to payment from or on behalf of an Obligor whether constituting an
account, chattel paper or general intangible, arising in connection with
merchandise that have been or are to be sold or otherwise disposed of, or
services rendered or to be rendered by the Originator, and includes the
obligation to pay any finance charges, fees and other charges with respect
thereto. Indebtedness and other obligations arising from any one transaction,
including indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction.


“Receivables Interest” means, at any time, the undivided percentage ownership
interest in (i) each and every Pool Receivable now existing or hereafter
arising, other than any Pool Receivable that arises on or after the Final Payout
Date, (ii) all Related Security with respect to such Pool Receivables, and (iii)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security. Such undivided percentage interest shall be computed as
 
AC + LR+  DR  +  YFR  +  RBR
NRB
 
where:
     
AC
=
the Aggregate Capital at the time of computation.
 
DR
=
the Dilution Reserve at the time of computation.
 
LR
=
the Loss Reserve at the time of computation.
 
NRB
=
the Net Receivables Balance at the time of
     
computation.
 
RBR
=
the Ratings-Based Reserve at the time of computation.
 
YFR
=
the Yield and Fee Reserve at the time of computation.
 



The Receivables Interest shall be determined from time to time pursuant to the
provisions of Section 1.3.


 
I-19

--------------------------------------------------------------------------------


 
 
“Receivables Pool” means, at any time, all of the then outstanding Receivables
contributed to the capital of, or purchased or otherwise acquired by the Seller
pursuant to the Receivables Sale Agreement or the GE Sale Agreement on or prior
to the Final Payout Date.


“Receivables Sale Agreement” means that certain Receivables Sale Agreement dated
as of April 26, 2010 between the Seller and the Originator.


“Records” means, all Contracts and other documents, books, records and other
information (including computer programs, tapes, disks, punch cards, data
processing software and related property and rights) relating to the Pool
Receivables, any Related Security therefor and (to the extent related to the
Pool Assets) the related Obligors.


“Register” has the meaning set forth in Section 6.3(j).


“Regulatory Change” has the meaning set forth in Section 1.7.


“Reinvestment” has the meaning set forth in Section 1.4(b)(ii).


“Related Security” means with respect to any Pool Receivable:


(i) all of the Seller’s and the Originator’s interest in any goods (including
returned goods), and documentation or title evidencing the shipment or storage
of any goods (including returned goods), relating to any sale giving rise to
such Pool Receivable;


(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Pool Receivable, whether pursuant to
the Contract related to such Pool Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;


(iii) all of the Seller’s and the Originator’s rights, interests and claims
under the Contracts relating to such Pool Receivable, and all guaranties,
letters of credit, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Pool Receivable or otherwise relating to
such Pool Receivable, whether pursuant to the Contract related to such Pool
Receivable or otherwise; and


(iv) all of the Seller’s rights, interests and claims (but none of its
obligations) under the Receivables Sale Agreement and the other Transaction
Documents.


“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (i) $10,000 and (ii) 3% of the Program Limit as of such
date.


“Required Purchasers” means, at any time, any Alternate Purchaser if there are
two (2) or fewer Purchaser Groups or the Majority Purchasers if there are three
or more Purchaser Groups.
 
 
I-20

--------------------------------------------------------------------------------


 
 
 
“Sales-Based Default Ratio” means, as of the last day of each Collection Period,
the three (3) month rolling average of the Default Ratio.


“SEC” means the Securities and Exchange Commission.


“Secured Parties” means each of the Purchasers, Purchaser Agents, Affected
Persons, Indemnified Parties and the Administrative Agent.


“Seller” has the meaning set forth in the preamble to the Agreement.


“Servicer” has the meaning set forth in the preamble to the Agreement.


“Services and Indemnity Agreement” means the Services and Indemnity Agreement
dated as of July 22, 2004 between Frank B. Bilotta, Global Securitization
Services, LLC, Ingram Funding Inc. and Ingram Micro Inc.


“Servicing Fee” means the fee referred to in Section 4.6.


“Servicing Fee Rate” means 1.00% per annum.


“Settlement Date” means the 15th day of every calendar month, or if such day is
not a Business Day, the next succeeding Business Day.


“Settlement Period” means each period from and including a Settlement Date to
but not including the following Settlement Date.


“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies.


“Solvent” means, with respect to any Person on a particular date, that on such
date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
Debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur Debts beyond such Person’s ability to
pay as such Debts mature, taking into account the timing of and amounts of cash
to be reserved by it and the timing of and amounts of cash payable in respect of
such Debts; and (d) such Person is not engaged in a business or transaction, and
is not about to engage in a business or transaction, for which such Person’s
property would constitute an unreasonably small capital. For purposes of this
definition, the amount of contingent liabilities (such as Litigation, guaranties
and pension plan liabilities) at any time shall be computed as the amount that,
in light of all the facts and circumstances existing at the time, represents the
amount that can reasonably be expected to become an actual or matured liability.


“Special Obligor” means an Obligor designated in writing by the Administrative
Agent with the consent of each Purchaser as a “Special Obligor”; provided that
such designation may for credit reasons be withdrawn in writing by the
Administrative Agent upon three (3) Business Days’ notice to the Servicer.


 
I-21

--------------------------------------------------------------------------------


 
 
 
“Specified Excluded Receivables” means any Excluded Receivable which is owing by
a Person listed on Schedule VIII as a “Specified Excluded Receivable Obligor”.


“Stress Factor” means 2.25.


“Sub-Servicer” has the meaning set forth in Section 4.1(d).


“Subordinated Note” means the subordinated note in substantially the form
attached to the Receivables Sale Agreement as Annex A executed and delivered by
the Seller in favor of the Originator in connection with the Receivables Sale
Agreement.


“Subsidiary” means, with respect to any Person, any corporation, company,
partnership or other entity of which more than fifty percent (50%) of the
outstanding shares or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors of, or other
persons performing similar functions for, such corporation, company, partnership
or other entity (irrespective of whether at the time shares or other ownership
interests of any other class or classes of such corporation, company,
partnership or other entity shall or might have voting power upon the occurrence
of any contingency) is at the time directly or indirectly owned by such Person,
by such Person and one or more Subsidiaries of such Person, or by one or more
Subsidiaries of such Person.


“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.


“Termination Date” means the earliest of (i) the Business Day which the Seller
so designates by notice to the Administrative Agent at least ten (10) Business
Days in advance, (ii) April 26, 2013, (iii) the date declared by the
Administrative Agent or which automatically occurs pursuant to Section 2.2 and
(iv) the date the Program Limit reduces to zero pursuant to Section 1.1(b).


“Termination Day” means with respect to this Agreement (i) each day on which the
conditions set forth in Section 2 of Exhibit II are not satisfied and (ii) each
day which occurs on or after the Termination Date.


“Termination Event” has the meaning specified in Exhibit V.


“Termination Fee” means, for each Purchaser and any Settlement Period during
which a Termination Day occurs, the amount, if any, by which (i) the additional
Yield (calculated without taking into account any Termination Fee) which would
have accrued during such Settlement Period on the reductions of Capital relating
to such Purchaser and such Settlement Period had such reductions remained as
Capital, exceeds (ii) the income, if any, received by such Purchaser from such
Purchaser’s investing the proceeds of such reductions of Capital, as determined
by the Purchaser Agent for each Purchaser Group, which determination shall be
binding and conclusive for all purposes, absent manifest error.
 
 
I-22

--------------------------------------------------------------------------------


 

 
“Trade Payables” means, with respect to any Person, (a) any accounts payable or
any other indebtedness or monetary obligation to trade creditors created,
assumed or guaranteed by such Person or any of its Subsidiaries arising in the
ordinary course of business in connection with the acquisition of goods or
services or (b) such Person's Floor Plan Obligations and Floor Plan Support
Obligations.


“Transaction Documents” means this Agreement, the Blocked Account Agreements,
the Wilmington Trust Service Agreement, the Services and Indemnity Agreement,
the Delaware Affiliated Finance Company License, the Liquidity Agreements, the
Fee Letter, the Receivables Sale Agreement, the Subordinated Note and all other
certificates, instruments, UCC financing statements, reports, notices,
agreements and documents executed or delivered under or in connection with the
Agreement.


“Transfer Supplement” has the meaning set forth in Section 6.3(c).


“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.


“ Unmatured Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.


“Wilmington Trust Service Agreement” means the agreement dated as of February
16, 1993 between Delaware Corporate Management, Inc. and Ingram Funding Inc.


“Yield” means with respect to any Purchaser:


(i) for the Portion of Capital for any Settlement Period with respect to such
Purchaser to the extent such Portion of Capital is funded through the issuance
of Notes,


CPR x C x ED + TF
360


(ii) for the Portion of Capital of the Receivables Interest for any Settlement
Period with respect to such Purchaser to the extent such Portion of Capital is
not funded through the issuance of Notes,
 
AR x C x ED + TF
Year
 
where:
             
AR
=
the Alternate Rate for such Portion of Capital for such Settlement
   
 
Period with respect to such Purchaser
         
C
=
the Capital with respect to such Portion of Capital for such
     
Settlement Period with respect to such Purchaser
 

 
 

--------------------------------------------------------------------------------


 
 
CPR
=
the CP Rate for the Portion of Capital for such Settlement Period
 
 
with respect to such Purchaser
     
ED
=
the actual number of days during such Settlement Period
     
TF
=
the Termination Fee, if any, for the Portion of Capital for such
 
 
Settlement Period with respect to such Purchaser;
     
Year
=
if such Portion of Capital is funded based on the Alternate Base
   
Rate, 365 or 366 days, as applicable, and otherwise 360 days



provided that no provision of this Agreement shall require the payment or permit
the collection of Yield in excess of the maximum permitted by applicable Law;
and provided, further, that Yield for the Portion of Capital shall not be
considered paid by any distribution to the extent that at any time all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason. Any Settlement Period in respect of which the Yield is computed by
reference to the CP Rate may be terminated at the election of, and upon notice
thereof to the Seller by, the Purchaser Agent for the related Conduit Purchaser
at any time, in which case the Portion of Capital allocated to such terminated
Settlement Period shall be allocated to a new Settlement Period commencing on
(and including) the date of such termination and ending on (but excluding) the
next following Settlement Date, and shall accrue Yield at the Alternate Rate.
During the existence of a Termination Event or if the Termination Date is
declared by the Administrative Agent or automatically occurs pursuant to Section
2.2, the “Yield” for all Settlement Periods and all Portions of Capital shall be
determined by substituting the Default Rate for the Alternate Rate and the CP
Rate, as applicable.


“Yield and Fee Reserve” means, for any Collection Period, the product of (a) the
Net Receivables Balance as of the last day of such Collection Period, (b) the
percentage equivalent of a fraction (i) the numerator of which is the sum of (A)
the Default Rate and (B) the Servicing Fee Rate and (ii) the denominator of
which is 365, (c) the highest Days Sales Outstanding (in days) for the three
most recent Collection Periods ending on such day and (d) the Stress Factor.


2. Other Terms. For purposes of this Agreement and the Transaction Documents
(other than the Ancillary Documents), unless the context otherwise requires:


(a) accounting terms not otherwise defined herein, and accounting terms partly
defined herein to the extent not defined, shall have the respective meanings
given to them under, and shall be construed in accordance with, GAAP, and the
calculation of financial covenants and other accounting ratios pursuant to
clause (j) and (k) of Exhibit V shall be performed in accordance with GAAP in a
manner consistent with the requirements of the Credit Agreement as attached
hereto as Annex K or as the same may be amended from time to time with the
consent of the Administrative Agent and the Majority Purchasers;


(b) terms used in Article 9 of the UCC as in effect in the State of New York,
and not specifically defined herein, are used herein as defined in such Article
9;
 
I-23

--------------------------------------------------------------------------------


 
 
 
(c) references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day;


(d) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement (or the certificate or other document in which they are
used) as a whole and not to any particular provision of this Agreement (or such
certificate or document);


(e) references to any Section, Annex, Schedule or Exhibit are references to
Sections, Annexes, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition;


(f)  the term “including” means “including without limitation”;


(g) references to any Law refer to that Law as amended from time to time and
include any successor Law;


(h) references to any agreement refer to that agreement as from time to time
amended or supplemented or as the terms of such agreement are waived or modified
in accordance with its terms;


(i) references to any Person include that Person’s successors and permitted
assigns; and


(j) references to any time when a Termination Event or Unmatured Termination
Event “exists” or to the “existence” of a Termination Event or Unmatured
Termination Event means any time when a Termination Event or Unmatured
Termination Event exists or to the existence of a Termination Event or Unmatured
Termination Event unless waived by the Administrative Agent and the Majority
Purchasers.




I-24

--------------------------------------------------------------------------------


 
EXHIBIT II


CONDITIONS OF PURCHASES


1. Conditions Precedent to Initial Purchase. The initial Purchase after
effectiveness of this Agreement is subject to the following conditions precedent
that the Administrative Agent and each Purchaser Agent shall have received on or
before the date of such Purchase, each in form and substance (including the date
thereof) satisfactory to the Administrative Agent and each Purchaser Agent:


(a) A counterpart of this Agreement and the other Transaction Documents duly
executed and delivered by the parties thereto.


(b) Certified copies of (i) the resolutions of the board of directors of the
Seller authorizing the execution, delivery, and performance by the Seller of
this Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party, (ii) all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party and (iii) the certificate of
incorporation and by-laws of the Seller.


(c) A certificate of the Secretary or Assistant Secretary of the Seller
certifying the names and true signatures of the officers of the Seller
authorized to sign this Agreement and the other Transaction Documents (other
than the Ancillary Documents) to which it will be a party. Until the
Administrative Agent receives a subsequent incumbency certificate from the
Seller in form and substance satisfactory to the Administrative Agent, the
Administrative Agent shall be entitled to rely on the last such certificate
delivered to it by the Seller.


(d) Certified copies of (i) the resolutions of the board of directors (or its
designated committee) of the Seller and Servicer authorizing the execution,
delivery, and performance by the Seller and Servicer of this Agreement and the
other Transaction Documents (other than the Ancillary Documents) to which it
will be a party, (ii) all documents evidencing other necessary corporate and
shareholder action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents (other than the Ancillary
Documents) to which it will be a party and (iii) the certificate of
incorporation and by-laws of the Seller and Originator.


(e) A certificate of the Secretary or Assistant Secretary of the Originator
certifying the names and true signatures of the officers of the Originator
authorized to sign this Agreement and the other Transaction Documents (other
than the Ancillary Documents) to which it will be a party. Until the
Administrative Agent receives a subsequent incumbency certificate from the
Originator in form and substance satisfactory to the Administrative Agent, the
Administrative Agent shall be entitled to rely on the last such certificate
delivered to it by the Originator.


II-1

--------------------------------------------------------------------------------


 
 
 
 
(f)  Acknowledgment copies, or time stamped receipt copies of proper financing
statements, duly filed on or before the date of such initial Purchase under the
UCC of all jurisdictions that the Administrative Agent and each Purchaser Agent
may deem necessary or desirable in order to perfect (with a first priority) the
interests of the Administrative Agent (on behalf of itself, the Purchaser Agents
and the Purchasers) contemplated by the Agreement and to perfect (with a first
priority) the interests of the Seller as contemplated by the Receivables Sale
Agreement.


(g) Acknowledgment copies, or time stamped receipt copies of proper terminations
of financing statements, if any, necessary to release all security interests and
other rights of any Person (other than the Seller and the Administrative Agent)
in the Pool Receivables, Contracts or Related Security previously granted by the
Originator or the Seller.


(h) Completed UCC search reports, dated on or shortly before the date of such
initial Purchase, listing all effective financing statements filed in the
jurisdiction referred to in clause (f) above that name the Seller or the
Originator as debtor, together with copies of such financing statements, and
similar search reports with respect to judgment liens, federal tax liens and
liens of the Pension Benefit Guaranty Corporation in such jurisdictions as the
Administrative Agent or any Purchaser Agent may request, showing no such liens
on any of the Pool Assets, Pool Receivables, Contracts or Related Security.


(i) Copies of executed Blocked Account Agreements with the Blocked Account
Banks.


(j) A favorable opinion of Lily Yan Arevalo, corporate counsel for the
Originator and the Seller, addressed to the Administrative Agent, each
Purchaser, each Purchaser Agent and each Alternate Purchaser substantially in
the form of Annex E and as to such other matters as the Administrative Agent may
reasonably request.


(k) A favorable opinion of Davis Polk & Wardwell, counsel for the Originator and
the Seller, addressed to the Administrative Agent, each Purchaser, each
Purchaser Agent and each Alternate Purchaser substantially in the form of Annex
F and as to such other matters as the Administrative Agent may
reasonably request.


(l) A favorable opinion of Davis Polk & Wardwell, counsel for the Seller and the
Originator, addressed to the Administrative Agent, each Purchaser, each
Purchaser Agent and each Alternate Purchaser substantially in the form of Annex
G and as to such other matters as the Administrative Agent may reasonably
request.


(m) A favorable opinion of Morris, Nichols, Arsht & Tunnell, special Delaware
counsel for the Originator and the Seller, addressed to the Administrative
Agent, each Purchaser, each Purchaser Agent and each Alternate Purchaser
 
 
II-2

--------------------------------------------------------------------------------


 
 
substantially in the form of Annex H and as to such other matters as the
Administrative Agent may reasonably request.


(n) Satisfactory results of a review by the Purchasers of the Seller’s and the
Originator’s collection, operating and reporting systems, Credit and Collection
Policy, historical receivables data and accounts, including satisfactory results
of a review of the Seller’s and the Originator’s operating locations and
satisfactory review of the Eligible Receivables in existence on the date of the
initial Purchase under this Agreement.


(o) Monthly Receivables Report representing the performance of the portfolio of
Pool Receivables for the month prior to the initial Purchase.


(p) Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by the Fee Letter), costs and expenses to the extent then due
and payable on the date thereof, together with Attorney Costs of the
Administrative Agent to the extent invoiced prior to or on such date, plus such
additional amounts of Attorney Costs as shall constitute the Administrative
Agent’s reasonable estimate of Attorney Costs incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Seller and the
Administrative Agent); including any such costs, fees and expenses arising under
or referenced in Section 6.4, the Fee Letter and the Engagement Letter.


(q) Good standing certificates with respect to the Seller issued by the
Secretaries of the States of Delaware and California.


(r) Good standing certificates with respect to the Originator issued by the
Secretaries of the States of Delaware and California.


(s)  An executed Receivables Sale Agreement.


(t) Letters from each of the rating agencies then rating the Notes of each
Conduit Purchaser confirming the rating of its Notes after giving effect to the
transactions contemplated by this Agreement.


(u)  Receipt and satisfactory review of the final Protiviti audit report.


(v) Evidence that the “Liens” created (and as defined) under the GE Receivables
Funding Agreement have been released in full, all outstanding “Advances” (as
defined in the GE Receivables Funding Agreement) have been paid in full and all
obligations of the Seller and the Servicer thereunder have been terminated.


2. Conditions Precedent to All Purchases and Reinvestments. Each
Purchase (including the initial Purchase after effectiveness of this Agreement)
and each Reinvestment shall be subject to the further conditions precedent that:


II-3

--------------------------------------------------------------------------------




 
(a)  in the case of each Purchase, the Servicer shall have delivered to the
Administrative Agent and each Purchaser Agent on or prior to such Purchase, in
form and substance satisfactory to the Administrative Agent, a completed Interim
Receivables Report as of the Business Day immediately preceding the date of such
Purchase.


(b) on the date of such Purchase or Reinvestment the following statements shall
be true (and acceptance of the proceeds of such Purchase or Reinvestment shall
be deemed a representation and warranty by the Seller that such statements are
then true):


(i) the representations and warranties contained in Exhibit III are true and
correct on and as of the date of such Purchase or Reinvestment as though made on
and as of such date (unless such representations and warranties speak only as of
a prior date in which case such representations and warranties shall be true and
correct as of such prior date);


(ii) the representations and warranties of the Originator in the Receivables
Sale Agreement are true and correct on and as of the date of such Purchase or
Reinvestment as though made on and as of such date (unless such representations
and warranties speak only as of a prior date in which case such representations
and warranties shall be true and correct as of such prior date);


(iii) no event has occurred and is continuing, or would result from such
Purchase or Reinvestment, that constitutes a Termination Event or an Unmatured
Termination Event;


(iv) the Aggregate Capital, after giving effect to any such Purchase or
Reinvestment shall not be greater than the Program Limit, and the Receivables
Interest shall not exceed 100%; and


(v)  the Termination Date has not occurred.


(c) the Receivables Sale Agreement is in full force and effect and the
Originator has not designated the “Termination Date” under the Receivables Sale
Agreement by notice to the Seller.






II-4

--------------------------------------------------------------------------------


 
 
EXHIBIT III


REPRESENTATIONS AND WARRANTIES


1. Representations and Warranties of Seller. The Seller represents and warrants,
as of the Closing Date and as of each date on which a Purchase or a Reinvestment
is made (unless such representations and warranties speak only as of a prior
date in which case such representations and warranties shall be true and correct
as of such prior date), to the Administrative Agent, each Purchaser Agent and
each Purchaser as follows:


(a) Organization and Good Standing. The Seller is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware, its organizational number is 2322236, and is duly qualified
to do business, and is in good standing, as a foreign corporation in every
jurisdiction where the nature of its business requires it to be so qualified
except where the failure to so qualify could not reasonably be expected to
result in a Material Adverse Effect.


(b) Power and Authority; Due Authorization; Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party, including the Seller’s use of the
proceeds of Purchases and Reinvestments and the creation and perfection of all
security interests provided for herein and therein, (i) are within the Seller’s
corporate powers, (ii) have been duly authorized by all necessary corporate and
shareholder action, (iii) do not contravene or result in a default under or
conflict with (1) the Seller’s certificate of incorporation or by-laws, (2) any
Law applicable to the Seller, (3) any contractual restriction binding on or
affecting the Seller or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Seller or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties. This Agreement and the other Transaction
Documents to which it is a party have been duly executed and delivered by the
Seller.


(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Seller of this Agreement or any other
Transaction Document to which it is a party, or for the perfection of the
Administrative Agent’s (on behalf of the Purchasers) interests under the
Transaction Documents or for the perfection of the Seller’s interests under the
Receivables Sale Agreement, except for (i) the filing of the financing
statements referred to in Section 1(f) of Exhibit II and (ii) those that have
been made or obtained and are in full force and effect.


(d) Binding Obligations. Each of this Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, subject to (i) applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally from time to time
 
 
III-1

--------------------------------------------------------------------------------


 
 
in effect and (ii) general principles of equity (whether enforcement is sought
by a proceeding in equity or at law).


(e) No Proceedings. There is no pending or, to the knowledge of the Seller,
threatened action or proceeding affecting the Seller or any of its Subsidiaries
before any Governmental Authority or arbitrator which, if adversely determined,
could reasonably be expected to have a Material Adverse Effect or seeks to
prevent the transfer, sale, pledge or contribution of any Pool Receivable or the
consummation of the transactions contemplated by the Transaction Documents.


(f) Securities Act. No proceeds of any Purchase or Reinvestment will be used to
acquire any equity security of a class which is registered pursuant to Section
12 of the Securities Exchange Act of 1934.


(g) Quality of Title. The Seller is the legal and beneficial owner of the Pool
Receivables, the Related Security and related Collections free and clear of any
Adverse Claim; upon each Purchase or Reinvestment, the Administrative Agent (on
behalf of the Purchasers) shall acquire a valid and enforceable perfected
security interest in each Pool Receivable then existing or thereafter arising
and in the Related Security (to the extent such interest may be perfected by the
filing of the financing statements referred to in Section 1(f) of Exhibit II),
Collections, Blocked Accounts and amounts on deposit therein and other proceeds,
with respect thereto, free and clear of any Adverse Claim; the Agreement creates
a security interest in favor of the Administrative Agent (on behalf of itself
and the other Secured Parties) in the items described in Section 1.2(d), and the
Administrative Agent (on behalf of itself and the other Secured Parties) has a
first priority perfected security interest in such items, free and clear of any
Adverse Claims. No effective financing statement or other instrument similar in
effect naming the Seller or the Originator as debtor covering any Contract or
any Pool Receivable or the Related Security or Collections with respect thereto
or any Blocked Account is on file in any recording office, except those filed in
favor of the Administrative Agent or the Seller relating to this Agreement or
the Receivables Sale Agreement.


(h) Accurate Reports. (i) Except as provided in clause (ii) below, each Interim
Receivables Report and each Monthly Receivables Report (if prepared by the
Seller or one of its Affiliates, or to the extent that information contained
therein is supplied by the Seller or an Affiliate), and any information,
exhibit, financial statement, document, book, data, record or report furnished
or to be furnished at any time by or on behalf of the Seller to the
Administrative Agent in connection with this Agreement is or will be, when taken
as a whole, accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrative Agent at such time) as of the date so
furnished, and of any time of determination, all such information theretofore
furnished by or on behalf of the Seller to the Administrative Agent in
connection with this Agreement when taken as a whole does not then contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein, in the light of the
circumstances under which they were made, not misleading
 
 
III-2

--------------------------------------------------------------------------------


 

 
(ii) (A) no representation is made as to any financial projections or other
forward-looking information other than that it is and will be based upon
assumptions and information believed by the Seller to be reasonable and (B)
information furnished with express written disclaimers with regard to the
accuracy of that information, is and shall be subject to those disclaimers.


(i) Offices of Seller. Except as permitted by Section 1(b) of Exhibit IV, the
principal place of business and chief executive office (as such terms are used
in the UCC) of the Seller and the office where the Seller keeps its records
concerning the Pool Receivables are located at the address referred to in
Section 1(b) set forth in Exhibit IV and such address has not changed within the
past five years. The jurisdiction of organization of the Seller is the State
referred to in such Section 1(b) and Seller is organized only in a single
jurisdiction.


(j) Offices of Originator. Except as permitted by Section 1(b) of Exhibit IV,
the principal place of business and chief executive office (as such terms are
used in the UCC) of the Originator are located at the address set forth on
Schedule V.



(k) Blocked Accounts. Except as provided in Section1(i) of Exhibit IV, Schedule
II lists all banks and other financial institutions at which the
Seller maintains any Blocked Accounts, and such schedule correctly identifies
the name, address and telephone number of each depository, the name in which
each Blocked Account is held, and the complete account number therefor. The
Seller (or the Servicer on its behalf) has delivered to the Administrative Agent
a fully executed agreement pursuant to which each Blocked Account Bank (with
respect to each Blocked Account) has agreed to comply with all instructions
originated by the Administrative Agent directing the disposition of funds in
such Blocked Account without further consent by the Seller, the Servicer or the
Originator. No Blocked Account is in the name of any Person other than the
Seller or the Administrative Agent, and the Seller has not consented to any
Blocked Account Bank following the instructions of any Person other than the
Administrative Agent or the Seller.


(l) No Violation. The Seller is not in violation of any order of any
court, arbitrator or Governmental Authority.


(m) No Interest in Purchasers. The Seller has no direct or indirect ownership or
other financial interest in any of the Purchasers.


(n) Margin Regulations. The Seller is not engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin security,” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect. No part of the proceeds of the Purchases or Reinvestments made
hereunder will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the




III-3

--------------------------------------------------------------------------------


 
 
provisions of the Regulations of the Federal Reserve Board, including Regulation
U or Regulation X.


(o) Eligible Receivable. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Balance, is an Eligible Receivable at the
time so included.


(p) No Termination Event or Unmatured Termination Event. No event has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event unless waived in writing by the Administrative Agent and the Majority
Purchasers.


(q)  [Reserved]


(r) Credit and Collection Policy. The Originator has complied in all material
respects with the Credit and Collection Policy with regard to each Pool
Receivable and such policies have not changed since the Closing Date, unless (i)
such change would not and could not reasonably be expected to, individually or
in the aggregate, materially adversely affect the validity, enforceability or
collectibility of any portion of the Pool Receivables or materially adversely
affect the interests, rights or remedies of any Secured Party under this
Agreement or any other Transaction Document or with respect to any portion of
the Pool Receivables or (ii) the Administrative Agent consented to such change
in accordance with clause (g) of Section 1 of Exhibit IV.


(s)  [Reserved]


(t) Names. The Seller’s complete company name is set forth in the preamble to
the Agreement, and the Seller does not use and has not during the last six years
used any other company name, corporate name, trade name, doing business name or
fictitious name, except as set forth on Schedule III and except for names first
used after the date of this Agreement and set forth in a notice delivered to the
Administrative Agent pursuant to clause (r)(ii) of Section 1 of Exhibit IV.


(u) Receivables Transfer. Prior to a transfer pursuant to the Receivables Sale
Agreement, the Originator shall be the legal and beneficial owner of the Pool
Receivables, the Related Security and related Collections sold by the Originator
to the Seller pursuant to the Receivables Sale Agreement free and clear of any
Adverse Claim (it being understood that inventory included in the Related
Security which is sold by the Originator may have been subject to an Adverse
Claim prior to the time of its release upon the sale of such inventory by the
Originator) and the Receivables Sale Agreement is effective to, and shall,
transfer to the Seller (and the Seller shall acquire) from the Originator all
right, title and interest of the Originator in each such Pool Receivable,
Related Security and Collections with respect thereto free and clear of any
Adverse Claim.


(v) Payments to Applicable Originators. The Originator is not entering into the
Receivables Sale Agreement with the intent (whether constructive or actual)
 
 
III-4

--------------------------------------------------------------------------------


 

 
to hinder, delay or defraud its present creditors and with respect to each Pool
Receivable sold by the Originator to the Seller, the Seller shall have paid or
promised to pay to the Originator at the time of such sale reasonably equivalent
value in consideration of the transfer of such Pool Receivable and such transfer
was not made for or on account of an antecedent debt. No transfer by the
Originator under the Receivables Sale Agreement is or may be voidable under any
section of the Bankruptcy Code.


(w) Ownership of the Seller. The Originator owns 100% of the outstanding voting
securities of the Seller.


(x) Tangible Net Worth of Seller. As of the date hereof, the Seller has
a tangible net worth, as determined in accordance with GAAP, of at least the
Required Capital Amount, and after giving effect to the Purchases or
Reinvestments to be made on such date and to the application of the proceeds
therefrom, the Seller is and will be Solvent.


(y) Investment Company. The Seller is not an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940.


(z) No Material Adverse Effect. No event has occurred and is continuing which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(aa) Legal Opinions. The factual assumptions relating to the Seller set forth in
the opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing Date,
pursuant to Section 1(l) of Exhibit II and relating to true sale and
non-consolidation matters, and in the officer’s certificates referred to in such
opinion(s), are true and correct in all material respects.


(bb)  Receivables Interest. The Receivables Interest does not exceed 100%.


(cc) No Prior Business Activity. The Seller has not engaged in any business
activity before the date hereof (other than pursuant to the GE Receivables
Funding Agreement and predecessor receivables funding or sale agreements).


(dd) Ventures and Subsidiaries; Outstanding Debt. The Seller has
no Subsidiaries, and is not engaged in any joint venture or partnership with any
other Person. After giving effect to (i) the execution and delivery of this
Agreement and the other Transaction Documents and (ii) termination and payment
in full of the obligations under GE Receivables Funding Agreement, the Seller
has no Debt other than as permitted by Section 1(p) of Exhibit IV. Other than
the restrictions created by the Transaction Documents, the Seller is not subject
to any corporate restriction that could reasonably be expected to have a
Material Adverse Effect.


(ee) Taxes. The Seller has filed or caused to be filed all tax returns
and reports (Federal, state or local) required by Law to be filed by it and has
paid or
 
 
III-5

--------------------------------------------------------------------------------


 

 
caused to be paid or made adequate provision for all taxes and governmental
charges due and owing and all assessments received by it except to the extent
that any failure to file or nonpayment (i) is being contested in good faith or
(ii) could not reasonably be expected to result in a Material Adverse Effect.


(ff) Assignment of Interest in Transaction Documents. The Seller’s interests in,
to and under the Receivables Sale Agreement and the other Transaction Documents
have been collaterally assigned by the Seller to the Administrative Agent.


2. Representations and Warranties of the Servicer. The Servicer represents
and warrants, as of the Closing Date and as of each date on which a Purchase or
a Reinvestment is made (unless such representations and warranties speak only as
of a prior date in which case such representations and warranties shall be true
and correct as of such prior date), to the Administrative Agent, each Purchaser
Agent and each Purchaser as follows:


(a) Organization and Good Standing. The Servicer is a corporation
duly incorporated, validly existing and in good standing under the Laws of the
State of Delaware, and is duly qualified to do business, and is in good
standing, as a foreign corporation in every jurisdiction where the nature of its
business requires it to be so qualified except where the failure to qualify
could not reasonably be expected to result in a Material Adverse Effect.


(b) Power and Authority; Due Authorization; Contravention. The execution,
delivery and performance by the Servicer of this Agreement and the other
Transaction Documents to which it is a party (i) are within the Servicer’s
corporate powers, (ii) have been duly authorized by all necessary corporate and
shareholder action, (iii) do not contravene or result in a default under or
conflict with (1) the Servicer’s charter or by-laws, (2) any Law applicable to
the Servicer, (3) any contractual restriction binding on or affecting the
Servicer or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting the Servicer or its property, and (iv) do not
result in or require the creation of any Adverse Claim upon or with respect to
any of its properties. This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by the Servicer.


(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by the Servicer of this Agreement or any
other Transaction Document to which it is a party except those that have been
obtained and are in full force and effect.


(d) Binding Obligations. Each of this Agreement and the other Transaction
Documents to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, subject (i) to applicable bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting the enforcement of creditors’ rights
generally from




III-6

--------------------------------------------------------------------------------




 
time to time in effect and (ii) to general principles of equity (whether
enforcement is sought by a proceeding in equity or at law).


(e) Financial Statements. The consolidated balance sheets of the Servicer as of
January 2, 2010, and the related statements of income and retained earnings of
the Servicer for the fiscal year then ended, copies of which have been furnished
to the Administrative Agent and each Purchaser Agent, fairly present the
financial condition of the Servicer and its Subsidiaries as at such date and the
results of the operations of the Servicer and its Subsidiaries for the period
ended on such date, all in accordance with GAAP consistently applied (except as
otherwise noted therein).


(f) No Proceedings. There is no pending or, to the knowledge of the Servicer,
threatened action or proceeding affecting the Servicer or any of its
Subsidiaries before any Governmental Authority or arbitrator which could
reasonably be expected to have a Material Adverse Effect.


(g) Accurate Reports. (i) Except as provided in clause (ii) below, each Interim
Receivables Report and each Monthly Receivables Report (if prepared by the
Servicer or one of its Affiliates, or to the extent that information contained
therein is supplied by the Servicer or an Affiliate), and any information,
exhibit, financial statement, document, book, data, record or report furnished
or to be furnished at any time by or on behalf of the Servicer to the
Administrative Agent in connection with this Agreement is or will be, when taken
as a whole, accurate in all material respects as of its date or (except as
otherwise disclosed to the Administrative Agent at such time) as of the date so
furnished, and no such item, when taken as a whole, contains or will contain any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained therein, in the light
of the circumstances under which they were made, not misleading.


(ii) (A) no representation is made as to any financial projections or other
forward-looking information other than that it is and will be based upon
assumptions and information believed by the Servicer to be reasonable and (B)
information furnished with express written disclaimers with regard to the
accuracy of that information, is and shall be subject to those disclaimers.


(h) No Violation. The Servicer is not in violation of any order of any court,
arbitrator or Governmental Authority where such violation could reasonably be
expected to result in a Material Adverse Effect.


(i)  [Reserved]


(j) Credit and Collection Policy. The Servicer has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable and such Credit and Collection Policy has not changed since the
Closing Date, unless (i) such change would not and could not reasonably be
expected to, individually or in the aggregate, materially adversely effect the
validity, enforceability or collectibility of any portion of the Pool
Receivables, or materially adversely affect the interests,
 
 
III-7

--------------------------------------------------------------------------------


 

 
rights or remedies of any Secured Party under this Agreement or any other
Transaction Document or with respect to any portion of the Pool Receivables or
(ii) the Administrative Agent consented to such change in accordance with
Section 2(m) of Exhibit IV.


(k)  [Reserved]


(l) Eligible Receivable. Each Receivable included as an Eligible Receivable in
the calculation of the Net Receivables Balance, is an Eligible Receivable at the
time so included.


(m) No Termination Event or Unmatured Termination Event. No event has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event, unless waived in writing by the Administrative Agent and the Majority
Purchasers.


(n) Investment Company. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940.


(o) Legal Opinions. The factual assumptions relating to the Servicer set forth
in the opinion(s) rendered by Davis, Polk & Wardwell LLP on the Closing Date,
pursuant to Section 1(l) of Exhibit II and relating to true sale and
non-consolidation matters, and in the officer’s certificates referred to in such
opinion(s), are true and correct in all material respects.


(p) Records. The Servicer has access to all Records necessary to service the
Pool Receivables.




III-8

--------------------------------------------------------------------------------






EXHIBIT IV


COVENANTS


1.  Covenants of the Seller. Until the Final Payout Date:


(a) Compliance with Laws, Etc. The Seller shall comply in all respects with all
Laws applicable to it and the Pool Receivables, and preserve and maintain its
organizational existence, rights, franchises, qualifications, and privileges
except to the extent that the failure so to comply with such Laws or the failure
so to preserve and maintain such existence, rights, franchises, qualifications,
and privileges would not and could not reasonably be expected to have a Material
Adverse Effect.


(b) Offices, Records and Books of Account; Etc. The Seller (i) shall keep its
principal place of business and chief executive office (as such terms are used
in the UCC) and keep its state of organization at the State set forth in Section
1(a) of Exhibit III or, upon at least thirty (30) days’ prior written notice of
a proposed change to the Administrative Agent, at any other locations in
jurisdictions where all actions reasonably requested by the Administrative Agent
to protect and perfect the interest of the Administrative Agent (on behalf of
itself, the Purchaser Agents and the Purchasers) in the Pool Receivables and the
other Pool Assets have been taken and completed and (ii) shall provide the
Administrative Agent with at least thirty (30) days’ written notice prior to
making any change in the Seller’s name or making any other change in the
Seller’s identity or corporate structure (including through a merger) which
could render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term is used in the UCC; each notice to the
Administrative Agent pursuant to this sentence shall set forth the applicable
change and the effective date thereof. The Seller will also file and maintain in
effect all filings, and take all such other actions, as may be necessary to
protect the validity and perfection of its ownership interest in the Pool
Receivables. The Seller also will maintain and implement or will cause to be
maintained and implemented administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
all documents, books, records, computer tapes and disks and other information
reasonably necessary or advisable for the collection of all Pool Receivables
(including, records adequate to permit the daily identification of each Pool
Receivable and all Collections of and adjustments to each existing Pool
Receivable).


(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Seller shall, at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by it under the Contracts related to the Pool Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy with regard to each Pool Receivable and the related Contract.




IV-1

--------------------------------------------------------------------------------




 
(d)  Security Interest, Etc. The Seller shall, at its expense, take all
action necessary or reasonably requested by the Administrative Agent to
establish and maintain, in favor of the Administrative Agent (on behalf of
itself and the other Secured Parties), a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
including, taking such action to perfect, protect or more fully evidence the
interest of the Administrative Agent (on behalf of itself, the Purchaser Agents
and the Purchasers) under the Agreement as the Administrative Agent may
reasonably request.


(e) Sales, Liens, Etc. The Seller shall not sell, transfer, convey, assign
(by operation of law or otherwise) or otherwise dispose of, or assign any right
to receive income in respect of, any Pool Receivable or Related Security except
as otherwise expressly permitted by this Agreement or any other Transaction
Document or create or suffer to exist (i) any Adverse Claim upon or with respect
to, any or all of its right, title or interest in, to or under, any Pool Asset,
or assign any right to receive income in respect of any items contemplated by
this clause (e) or (ii) any Adverse Claim on or with respect to its other
properties or assets (whether now owned or hereafter acquired). Notwithstanding
the foregoing, the Seller may, with the prior written consent of the
Administrative Agent, sell all (but not less than all) of the Pool Receivables
of any Obligor, free and clear of any Adverse Claims of the Administrative Agent
and the Purchasers therein, to any Person to the extent that (i) the purchase
price therefor is at least equal to the lesser of (x) the Outstanding Balance
thereof and (y) the purchase price at which the Seller purchased such Pool
Receivables and (ii) before and after giving effect to such sale, the
Receivables Interest does not exceed 100%. Upon a sale contemplated by this
clause (e), the Administrative Agent shall (at the Seller’s expense) execute or
authorize the filing of termination or release documents reasonably requested by
the Seller with respect to such sold Pool Receivables.


(f) Extension or Amendment of Pool Receivables. Except with respect to actions
by the Servicer that are permitted as provided in Section 4.2, the Seller shall
not approve any action by the Servicer which would extend the maturity or adjust
the Outstanding Balance or otherwise modify the terms of any Pool Receivable, or
amend, modify or waive any term or condition of any related Contract.


(g) Change in Business or Credit and Collection Policy. The Seller shall not (i)
make any change in the character of its business or (ii) make any change in the
Credit and Collection Policy, unless (x) such change would not and could not
reasonably be expected to, individually or in the aggregate, materially
adversely effect the validity, enforceability or collectibility of any portion
of the Pool Assets or otherwise, individually or in the aggregate, materially
adversely affect the interests, rights or remedies of any Secured Party under
this Agreement or any other Transaction Document or with respect to any portion
of the Pool Assets or (y) the Administrative Agent consented to such change in
writing (such consent not to be unreasonably withheld).




IV-2

--------------------------------------------------------------------------------


 
 
 
(h)  Audits. (i) The Seller shall, from time to time during its regular business
hours as reasonably requested by the Administrative Agent, permit the
Administrative Agent, or its agents or representatives (at the Seller’s expense
once each year or if a Termination Event or an Unmatured Termination Event
exists), (A) to examine and make copies of and abstracts from all books, records
and documents (including computer tapes and disks) in the possession or under
the control of the Seller relating to Pool Receivables and the Related Security,
including the related Contracts, and (B) to visit the offices and properties of
the Seller for the purpose of examining such materials described in clause
(i)(A) above, and to discuss matters relating to Pool Receivables and the
Related Security or the Seller’s performance hereunder or under the Contracts
with any of the officers of the Seller or the Servicer, employees of the
Servicer having senior servicing positions, or agents or contractors of the
Seller (other than the Servicer) having knowledge of such matters; and (ii)
without limiting the provisions of clause (i) above, from time to time during
regular business hours as reasonably requested by the Administrative Agent,
permit certified public accountants or other auditors acceptable to the
Administrative Agent to conduct (at the Seller’s expense (not to exceed $200,000
per year when added to expenses incurred or reimbursed by the Servicer pursuant
to Section 2(f) of this Exhibit IV and Section 5.1(h) of the Receivables Sale
Agreement so long as no Termination Event or Unmatured Termination Event exists,
otherwise such expenses shall not be so limited) once each year or if required
when a Termination Event or Unmatured Termination Event exists) a review of its
books and records with respect to the Pool Receivables. Subject to the
limitations specified in the immediately preceding sentences, the Administrative
Agent, or its agents and representatives, may (and the Administrative Agent (or
such other Person who may be designated from time to time by the Required
Purchasers) shall, upon the request of the Required Purchasers) conduct a review
of the type described hereinabove whenever the Required Purchasers or the
Administrative Agent, as the case may be, in its and their reasonable judgment,
deem such review appropriate.


(i) Change in Blocked Account Banks, Blocked Accounts and Payment Instructions
to Obligors. The Seller shall not add or terminate any bank as a Blocked Account
Bank or any account as a Blocked Account (or any related post office box) from
those listed in Schedule II to the Agreement, or make any change in its
instructions to Obligors regarding payments to be made to the Seller or the
Originator or payments to be made to any Blocked Account (or related post office
box), unless the Administrative Agent shall have consented prior thereto in
writing and the Administrative Agent shall have received copies of all
agreements and documents (including Blocked Account Agreements) that it may
request in connection therewith. Notwithstanding the foregoing, the Seller may
from time to time add Blocked Accounts at a domestic office of any commercial
bank that has a short term debt rating of at least “A-1” by S&P or “P-1” by
Moody’s and is reasonably acceptable to the Administrative Agent and the
Servicer (such consent not to be unreasonably withheld) so long as in connection
therewith the Seller (or the Servicer on its behalf) delivers to the
Administrative Agent a fully executed Blocked Account Agreement with such
commercial bank.


 
IV-3

--------------------------------------------------------------------------------


 
 

 
(j)  Deposits to Blocked Accounts. The Seller shall (i) instruct or cause to be
instructed all Obligors (other than Excluded Obligors) to make payments of all
Pool Receivables to one or more Blocked Accounts directly or to post office
boxes or lock-boxes to which only Blocked Account Banks have access (and shall
instruct the Blocked Account Banks to cause all items and amounts relating to
such Pool Receivables received in such post office boxes or lock-boxes to be
removed and deposited into a Blocked Account on a daily basis), (ii) deposit, or
cause to be deposited, any Collections of Pool Receivables received by it into a
Blocked Account not later than one (1) Business Day after receipt thereof, (iii)
instruct or cause to be instructed all Excluded Obligors to make payments to
accounts other than to a Blocked Account and (iv) remove or cause to be removed
any funds other than Collections of Pool Receivables deposited in a Blocked
Account no later than one (1) Business Day after deposit therein (except in the
case of Collections of Specified Excluded Receivables and for the period of
ninety (90) days after the Closing Date, in which case no later than five (5)
Business Days after deposit therein). Each Blocked Account shall at all times be
subject to a Blocked Account Agreement.


(k) Marking of Records. At its expense, the Seller shall mark or cause
the Servicer to mark the master data processing records with a systems message
relating to Pool Receivables and related Contracts, including with a legend, as
mutually agreed upon, evidencing the security interest of the Administrative
Agent (on behalf of itself and the other Secured Parties) with regard to such
Pool Receivables and related Contracts and directing all inquiries to the
Originator’s treasurer or manager of general credit for further details.


(l) Separateness. The Seller hereby acknowledges that the Purchasers
are entering into the transactions contemplated by the Agreement in reliance
upon the Seller’s identity as a separate legal entity from the Originator or any
Ingram Entity (as defined below). Therefore, from and after the date of
execution and delivery of this Agreement, the Seller shall take all reasonable
steps including all steps that the Administrative Agent or a Purchaser Agent may
from time to time reasonably request to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of the Originator,
its Affiliates (other than the Seller) (each of the Originator, its Affiliates
(other than the Seller) shall be referred to herein as a “Ingram Entity”), and
not just a division of any Ingram Entity. Without limiting the generality of the
foregoing and in addition to and consistent with the covenant set forth in
clause (a) above, the Seller shall:


(i) compensate all consultants and agents directly or indirectly through
reimbursement by Ingram, from the Seller’s bank accounts, for services provided
to the Seller by such consultants and agents and, to the extent any consultant
or agent of the Seller is also a consultant or agent of any Ingram Entity,
allocate the compensation of such employee, consultant or agent between the
Seller and such Ingram Entity on a basis which reflects the services rendered to
the Seller and such Ingram Entity;


 
IV-4

--------------------------------------------------------------------------------


 
 
 
(ii)  maintain office space separate and apart from the offices of the
Originator or any other Ingram Entity through which the Seller’s business will
be conducted;


(iii) allocate all overhead expenses (including telephone and other utility
charges) which are not reflected in the Servicing Fee for items shared between
the Seller and any Ingram Entity on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use or the value of services rendered;


(iv) (A) at least one member of the board of directors of the Seller shall at
all times be an Independent Director reasonably acceptable to the Administrative
Agent (such acceptability of any Independent Director appointed after the date
hereof must be evidenced in writing signed by the Administrative Agent; provided
that any Independent Director that is employed by Global Securitization
Services, LLC for the purpose of providing director services to special purpose
entities and that meets the other requirements of an Independent Director set
forth herein shall be deemed acceptable to the Administrative Agent) and (B)
none of the Seller, the Servicer, the Originator, any of the Seller’s directors
or officers or any of their respective Affiliates shall remove any Independent
Director or replace any Independent Director (other than a replacement by an
individual employed by Global Securitization Services, LLC for the purpose of
providing director services to special purpose entities and who otherwise meets
the other requirements of an Independent Director set forth herein), in each
case without the prior written consent of the Administrative Agent and the
Majority Purchasers (not to be unreasonably withheld);


(v)  ensure that all corporate actions are duly authorized;


(vi)  maintain the Seller’s books and records separate from those of any Ingram
Entity;


(vii) prepare its financial statements separately from those of other Ingram
Entities, not make statements or disclosures, prepare any financial statements
or in any other respect account for or treat the transactions contemplated by
the Receivables Sale Agreement (including for accounting and reporting purposes)
in any manner other than (i) with respect to each Purchase of each Pool
Receivable and other Related Security effected pursuant to the Receivables Sale
Agreement, as a true sale and absolute assignment of the title to and sole
record and beneficial ownership interest of the Pool Receivables and other
Related Security by the Originators to the Seller and (ii) with respect to each
contribution of Pool Receivables and other Related Security thereunder, as an
increase in the stated capital of the Seller; provided, however, that this
clause (vii) shall not apply for any tax or tax accounting purposes.;


(viii) except as herein specifically otherwise provided, not commingle funds or
other assets of the Seller with those of any Ingram Entity and not
 
 
IV-5

--------------------------------------------------------------------------------


 

 
maintain bank accounts or other depository accounts to which any Ingram Entity
is an account party, into which any Ingram Entity makes deposits or from which
any Ingram Entity has the power to make withdrawals;


(ix) not permit any Ingram Entity to pay any of the Seller’s administrative
costs and` expenses (except pursuant to allocation arrangements that comply with
the requirements of subclause (i) and (iii) of this clause (l));


(x)  [Reserved];


(xi) comply in all material respects with the factual assumptions relating to
the Seller set forth in the opinion(s) rendered by Davis, Polk & Wardwell LLP on
the Closing Date, pursuant to Section 1(l) of Exhibit II relating to true sale
and non-consolidation matters;


(xii) compensate its Independent Director in accordance with the Services and
Indemnity Agreement;


(xiii) not amend its certificate of incorporation or by-laws without the prior
written consent of the Administrative Agent such consent not to be unreasonably
withheld or delayed;


(xiv) ensure that no Independent Director shall at any time serve as a trustee
in bankruptcy for the Seller, the Servicer, the Originator or any of their
respective Affiliates; and


(xv) provide in its certificate of incorporation or by-laws that the directors
of the Seller shall not approve, or take any other action to cause the filing
of, a voluntary bankruptcy petition with respect to the Seller unless each
Independent Director shall approve the taking of such action in writing prior to
the taking of such action.


(m) Net Worth. At all times, the Seller will have a tangible net worth of
at least the Required Capital Amount as determined in accordance with GAAP.


(n) Consideration. With respect to each Receivable sold by the Originator to the
Seller, the Seller will pay to the Originator reasonably equivalent value in
consideration of the transfer of such Receivable.


(o) Other Agreements. The Seller will not (i) enter into or be a party to any
agreement or instrument other than this Agreement, the Receivables Sale
Agreement, the Wilmington Trust Service Agreement, the Services and Indemnity
Agreement, the Delaware Affiliated Finance Company License and other documents
or instruments contemplated thereby or (ii) amend, modify or waive any provision
in any thereof, or give any approval or consent or permission provided for in
any thereof (other than as permitted in Section 6.1).


 
IV-6

--------------------------------------------------------------------------------


 
 

 
(p)  No Other Business, Merger or Debt. The Seller will not (i) engage in any
business or enterprise or enter into any transaction other than as contemplated
by the Transaction Documents, (ii) consolidate or merge with or into, or sell,
lease or transfer all or substantially all of its assets to, any other Person or
(iii) form or create any Subsidiary. Except as required by law or as a result of
operation of law, the Seller shall not create, incur, assume or permit to exist
any Debt, other than (A) Debt of the Borrower to any Affected Party, Indemnified
Person, the Servicer or any other Person under or expressly permitted by the
Transaction Documents, (B) Debt arising under the Subordinated Note, (C) Debt
arising under the Wilmington Trust Service Agreement, the Services and Indemnity
Agreement or the Delaware Affiliated Finance Company License, (D) endorser
liability in connection with the endorsement of negotiable instruments for
deposit or collection in the ordinary course of business, and (E) liabilities or
obligations for services supplied or furnished to the Seller in an amount not to
exceed $100,000 at any time outstanding.


(q) Certificate of Incorporation and By-Laws. The Seller will not amend its
certificate of incorporation or by-laws other than in compliance with the terms
hereof.


(r) Reporting Requirements. The Seller will provide to the Administrative Agent
and each Purchaser Agent the following:


(i) as soon as possible and in any event within two (2) Business Days after
becoming aware of the occurrence of each Termination Event or Unmatured
Termination Event, a statement of a financial officer of the Seller setting
forth details of such Termination Event or Unmatured Termination Event and the
action that the Seller has taken and proposes to take with respect thereto;


(ii) at least thirty (30) days prior to any change in the Seller’s name or any
other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the effective date thereof;


(iii) for the first three (3) quarters of each fiscal year of the Seller,
unaudited quarterly within sixty (60) days of the end of the related quarter and
audited annual financial statements of the Seller within ninety (90) days of the
end of the Seller’s fiscal year; provided that the requirement to provide
audited annual financial statements will be waived if (A) the Seller provides
the Administrative Agent and the Purchaser Agents with its unaudited
non-consolidated financial statements, prepared in conformity with GAAP (subject
to the absence of footnotes and year-end adjustments), which financial
statements shall include, at a minimum, the non-consolidated balance sheet and a
statement of income of the Seller and (B) the Seller is included in the
consolidated financial statements of Ingram required to be delivered pursuant to
Section 2(k) of this Exhibit IV;




IV-7

--------------------------------------------------------------------------------






 
(iv)  promptly after the Seller obtains knowledge thereof, notice of any
Litigation which may exist at any time between the Seller and any Governmental
Authority or relating to any Transaction Document;


(v) promptly and in any event within five (5) Business Days after the occurrence
thereof, notice of any event which is reasonably likely to have a Material
Adverse Effect; and


(vi) promptly after receipt thereof, any notices the Seller receives from the
Originator or the Servicer under the Receivables Sale Agreement.


(s)  Payment, Performance and Discharge of Obligations.


(i) Subject to clause (ii) below, the Seller shall pay, perform and discharge or
cause to be paid, performed and discharged promptly all charges and claims
payable by it before any thereof shall become past due.


(ii) The Seller may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in clause (i) above;
provided, that adequate reserves with respect to such contest are maintained on
the books of the Seller, in accordance with GAAP.


(t) Limited Payments. The Seller will not make any cash payment to or otherwise
transfer any funds to any of its Affiliates except for (i) payments of the
purchase price under the Receivables Sale Agreement, (ii) repayments of amounts
owed under the Subordinated Note in accordance with the terms thereof, (iii)
distributions, which are declared by the Seller’s board of directors in
accordance with all Laws relating to corporate formalities, (iv) the Servicing
Fee or (v) the return of funds other than Collections of Pool Receivables
deposited in Blocked Accounts; provided that the Seller shall not make any such
payment under this subsection (t) at any time with the funds which are required
to be set aside for the benefit of, or otherwise to be distributed to, a
Purchaser, a Purchaser Agent, the Administrative Agent or any other Indemnified
Party or Affected Person pursuant to Section 1.4(b) or Section 1.4(d); provided
further, that the Seller shall not make any payment under this subsection (t)
(other than the Servicing Fee) if after giving effect to such payment a
Termination Event or Unmatured Termination Event would exist or otherwise result
therefrom.


(u)  [Reserved]


(v) Negative Pledge of Subordinated Notes. Create, or permit to be created, any
Adverse Claims with respect to the Subordinated Note (including any payment or
distribution in connection therewith), unless the holder(s) of such Adverse
Claim(s) shall have entered into an intercreditor agreement with the
Administrative Agent, each Purchaser Agent and each Purchaser in form and
substance satisfactory to the Administrative Agent, and each Purchaser Agent.
 
2.  Covenants of the Servicer. Until the Final Payout Date:
 
 
IV-8

--------------------------------------------------------------------------------


 
 
(a)  Compliance with Laws, Etc. The Servicer shall comply in all respects with
all applicable Laws, and preserve and maintain its corporate existence, rights,
franchises, qualifications, and privileges except to the extent that the failure
so to comply with such Laws or the failure so to preserve and maintain such
existence, rights, franchises, qualifications, and privileges could not
reasonably be expected to have a Material Adverse Effect.


(b) Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all Records necessary or advisable for
the collection of all Pool Receivables (including records adequate to permit the
daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).


(c) Performance and Compliance with Contracts and Credit and Collection Policy.
The Servicer shall, at its expense, timely and fully perform and comply in all
material respects with all provisions, covenants and other promises required to
be observed by the Servicer under the Contracts related to the Pool Receivables,
and timely and fully comply in all material respects with the Credit and
Collection Policy with regard to each Pool Receivable and the related Contract.


(d) Security Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably requested by the Administrative Agent to
establish and maintain a first priority perfected security interest in the Pool
Assets, in each case free and clear of any Adverse Claim, in favor of the
Administrative Agent (on behalf of itself and the other Secured Parties),
including taking such action to perfect, protect or more fully evidence the
interest of the Administrative Agent (on behalf of itself and the other Secured
Parties) under this Agreement as a Purchaser Agent or the Administrative Agent,
may reasonably request.


(e) Extension or Amendment of Pool Receivables. Except as provided in Section
4.2, the Servicer shall not extend the maturity or adjust the
Outstanding Balance or otherwise modify the terms of any Pool Receivable, or
amend, modify or waive any term or condition of any related Contract.


(f) Audits. (i) The Servicer shall, from time to time during its
regular business hours as reasonably requested by the Administrative Agent,
permit the Administrative Agent, or its agents or representatives, (at the
Servicer’s expense once each year and at any time when a Termination Event or
Unmatured Termination Event exists) (A) to examine and make copies of and
abstracts from all books, records and documents (including, computer tapes and
disks) in the possession or under the control of the Servicer relating to Pool
Receivables and the Related Security, including, the related Contracts, and (B)
to visit the offices and properties of the Servicer for the purpose of examining
such materials described in clause (i)(A) above, and to discuss matters relating
to Pool Receivables and the Related Security or the Servicer’s performance
hereunder or under the Contracts with any of the officers
 
 
IV-9

--------------------------------------------------------------------------------


 

 
of the Seller or the Servicer, employees of the Servicer having senior servicing
positions, or agents or contractors of the Servicer having knowledge of such
matters; and (ii) without limiting the provisions of clause (i) above, from time
to time during regular business hours as reasonably requested by the
Administrative Agent, permit certified public accountants or other auditors
acceptable to the Administrative Agent to conduct (at the Servicer’s expense
(not to exceed $200,000 per year when added to expenses incurred or reimbursed
by the Seller pursuant to Section 1(h) of this Exhibit IV and Section 5.1(h) of
the Receivables Sale Agreement so long as no Termination Event or Unmatured
Termination Event exists, otherwise such expenses shall not be so limited) once
each year or if a Termination Event or Unmatured Termination Event has occurred)
a review of its books and records with respect to the Pool Receivables. Subject
to the limitations specified in the immediately preceding sentences, the
Administrative Agent, or its agents and representatives, may (and the
Administrative Agent (or such other Person who may be designated from time to
time by the Required Purchasers) shall, upon the request of the Required
Purchasers) conduct a review of the type described hereinabove whenever the
Required Purchasers or the Administrative Agent, as the case may be, in its and
their reasonable judgment, deem such review appropriate.


(g) Change in Blocked Account Banks, Blocked Accounts and Payment Instructions
to Obligors. The Servicer shall not add or terminate any bank as a Blocked
Account Bank or any account as a Blocked Account (or any related post office
box) from those listed in Schedule II to the Agreement, or make any change in
its instructions to Obligors regarding payments to be made to the Servicer or
the Originator or payments to be made to any Blocked Account (or related post
office box), unless the Administrative Agent shall have consented prior thereto
in writing and the Administrative Agent shall have received copies of all
agreements and documents (including Blocked Account Agreements) that it may
request in connection therewith. Notwithstanding the foregoing, the Servicer may
from time to time add Blocked Accounts at a domestic office of any commercial
bank that has a short term debt rating of at least “A-1” by S&P or “P-1” by
Moody’s and is reasonably acceptable to the Administrative Agent and the Seller
(such consent not to be unreasonably withheld) so long as in connection
therewith the Servicer delivers to the Administrative Agent a fully executed
Blocked Account Agreement with such commercial bank.


(h) Deposits to Blocked Accounts. The Servicer shall (i) instruct all Obligors
(other than Excluded Obligors) to make payments of all Pool Receivables to one
or more Blocked Accounts or to post office boxes or lock-boxes to which only
Blocked Account Banks have access (and shall instruct the Blocked Account Banks
to cause all items and amounts relating to such Pool Receivables received in
such post office boxes or lock-boxes to be removed and deposited into a Blocked
Account on a daily basis), (ii) deposit, or cause to be deposited, any
Collections of Pool Receivables received by it into Blocked Accounts not later
than one (1) Business Day after receipt thereof. Each Blocked Account shall at
all times be subject to a Blocked Account Agreement, (iii) instruct or cause to
be instructed all Excluded Obligors to make payments other than to a Blocked
Account and (iv) remove or cause to be
 
 
IV-10

--------------------------------------------------------------------------------


 
 
removed any funds other than Collections of Pool Receivables deposited in a
Blocked Account no later than one (1) Business Day after deposit therein (except
in the case of Collections of Specified Excluded Receivables and for the period
of ninety (90) days after the Closing Date, in which case no later than five (5)
Business Days after deposit therein). Each Blocked Account shall at all times be
subject to a Blocked Account Agreement.


(i) Marking of Records. At its expense, the Servicer shall mark the master data
processing records with a systems message relating to Pool Receivables and
related Contracts, including with a legend, as mutually agreed upon, evidencing
the security interest of the Administrative Agent (on behalf of itself and the
other Secured Parties) with regard to such Pool Receivables and related
Contracts in accordance with this Agreement.


(j)  Merger, Sale of Assets. The Servicer shall not:


(i) be a party to any merger or consolidation, except that, so long as no
Termination Event has occurred or would occur immediately after giving effect
thereto or would result therefrom, the Servicer may merge with any other Person,
provided that the Servicer is the survivor of such merger; or


(ii) sell, lease, transfer or otherwise dispose of assets constituting all or
substantially all of the assets of such Originator and its consolidated
Subsidiaries (taken as a whole) other than the assignments and transfers
contemplated by the Transaction Documents, to another Person, or liquidate or
dissolve.


(k) Reporting Requirements. The Servicer will provide to the Administrative
Agent and each Purchaser Agent (in multiple copies, if requested by the
Administrative Agent or such Purchaser Agent) the following:


(i) promptly after filing, copies of each Form 10-K, Form 10-Q, and Form 8-K (or
any respective successor forms) filed with the SEC (or any successor authority)
or any national securities exchange and to the extent not disclosed in such
Forms 10-K, Forms 10-Q, and Forms 8-K (or respective successor forms) for the
applicable period, copies of the following financial statements, reports,
notices and information: (A) within ninety (90) days after the end of Ingram’s
fiscal year, a copy of the annual audit report of Ingram and its Consolidated
Subsidiaries and (B) within sixty (60) days after the end of each of the first
three fiscal periods, a copy of the unaudited consolidated financial statements
of Ingram and its Consolidated Subsidiaries; provided that Ingram shall be
deemed to have provided all such forms, financial statements or reports on the
date on which such forms, financial statements or reports are posted (or a link
thereto is provided) on Ingram’s website on the Internet at
http://www.ingrammicro.com/ or the SEC’s website on the Internet at
www.sec.gov/edgar/searchedgar/webusers.htm;




IV-11

--------------------------------------------------------------------------------




 
(ii) promptly after the filing thereof, copies of any registration statements
(other than the exhibits thereto and excluding any registration statement on
Form S- 8 and any other registration statement relating exclusively to stock,
bonus, option, 401(k) and other similar plans for officers, directors, and
employees of Ingram or any of its Subsidiaries); provided that Ingram shall be
deemed to have provided all such registration statements on the date on which
such registration statements are posted (or a link thereto is provided) on
Ingram’s website on the Internet at http://www.ingrammicro.com/ or the SEC’s
website on the Internet at www.sec.gov/edgar/searchedgar/webusers.htm;


(iii) (A) on the Business Day immediately preceding each Purchase Date (other
than in connection with a Reinvestment) or in any event on the second Business
Day of every calendar week if Ingram’s Debt Rating falls to or below “BB+” by
S&P or “Ba2” by Moody’s, an Interim Receivables Report for the period from and
excluding the last reporting day of the most recent Interim Receivables Report
or Monthly Receivables Report through but including the Business Day immediately
preceding the date of such Interim Receivables Report, (B) on the 10th of every
month (or the next succeeding Business Day if such day is not a Business Day), a
Monthly Receivables Report for the immediately preceding Collection Period, and
(C) on every Business Day, if a Termination Event has occurred or if Ingram’s
Debt Rating falls to or below “BB-” by S&P or “Ba3” by Moody’s, an Interim
Receivables Report unless the Aggregate Capital, Aggregate Yield, all Program
Fees and other Fees and any other amounts then due and payable by the Seller and
the Servicer to each Purchaser Group, the Administrative Agent or any other
Indemnified Party or Affected Person hereunder, have been paid in full. Each
delivery of a Monthly Receivables Report and Interim Receivables Report shall be
deemed a certification by the Servicer and the Seller that at the time of such
delivery no event has occurred or is continuing which constitutes a Termination
Event or an Unmatured Termination Event (other than an Unmatured Termination
Event which is described as such in such report or a prior written notice
delivered to the Administrative Agent);


(iv) as soon as possible and in any event within two (2) Business Days after
becoming aware of the occurrence of a Termination Event or an Unmatured
Termination Event, a statement of a financial officer or the general counsel of
the Servicer setting forth details of such Termination Event or Unmatured
Termination Event and the action that the Servicer has taken and proposes to
take with respect thereto;


(v) promptly (and in any case within two (2) Business Days) upon becoming aware
of the institution of any steps by the Servicer or any other Person to terminate
any Pension Plan other than pursuant to Section 4041(b) of ERISA, or the failure
to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a lien under Section 430(k) of the Code or Section
303(k) of ERISA, or the taking of any action with respect to a Pension Plan
which could result in the requirement that the Servicer or any ERISA Affiliate
furnish a bond or other security to the Pension Benefit Guaranty Corporation or
such Pension
 
 
IV-12

--------------------------------------------------------------------------------


 
 
Plan, or the occurrence of any other event with respect to any Pension Plan
which, in any such case, results in, or would reasonably be expected to result
in, a Material Adverse Effect, notice thereof and copies of all documentation
relating thereto;


(vi) such other information respecting the Pool Receivables or the condition or
operations, financial or otherwise, of the Servicer or any of its Affiliates as
the Administrative Agent or a Purchaser Agent may from time to time reasonably
request with respect to the transactions contemplated under the Transaction
Documents, the Pool Receivables or the condition, operations, financial or
otherwise of the Servicer, the Sub-Servicer, the Seller, Ingram or any other
Originator;


(vii) from time to time as reasonably requested by the Purchasers, and at the
sole expense of the Servicer, an Agreed Upon Procedures Report performed by
Protiviti or such other accountant to which the Administrative Agent (with the
consent of the Purchasers, such consent not be unreasonably withheld) has
provided its prior written consent;


(viii) promptly after the occurrence thereof, notice of any event which is
reasonably likely to have a Material Adverse Effect; and


(ix) contemporaneously with the Seller’s delivery of its financial statements
pursuant to clause (r)(iii) of Exhibit IV, a compliance certificate signed by
the Servicer’s chief financial officer, treasurer or other financial officer
showing a calculation of the financial covenants described in clause (j) of
Exhibit V and such other information respecting the Pool Receivables or the
condition or operations, financial or otherwise, of the Seller, the Servicer,
any Sub-Servicer or the Originator as the Administrative Agent or a Purchaser
Agent may from time to time reasonably request.


(l) Separateness. The Servicer shall comply in all material respects with the
factual assumptions relating to the Servicer set forth in the in the opinion(s)
rendered by Davis, Polk & Wardwell LLP on the Closing Date, pursuant to Section
1(l) of Exhibit II relating to true sale and non-consolidation matters.


(m) Change in Business or Credit and Collection Policy. The Servicer shall not
(i) make any material change in the character of its business or (ii) make any
change in the Credit and Collection Policy, unless (x) such change would not and
could not reasonably be expected to, individually or in the aggregate,
materially adversely affect the validity, enforceability or collectibility of
any portion of the Pool Receivables or materially adversely affect the
interests, rights or remedies of any Secured Party under this Agreement or any
other Transaction Document or with respect to any portion of the Pool
Receivables or (y) the Administrative Agent consented to such change in writing
(such consent not to be unreasonably withheld).




IV-13

--------------------------------------------------------------------------------






 
(n) Inventory Repurchase and Floorplan Agreements. The Servicer hereby agrees
that it shall deliver or cause to be delivered to the Administrative Agent, no
later than 90 days after the date hereof (or such later date as may be agreed by
the Administrative Agent) a certified copy of each material inventory repurchase
or floorplan agreement to which the Servicer is a party or is bound by.






IV-14

--------------------------------------------------------------------------------






EXHIBIT V


TERMINATION EVENTS


Each of the following shall be a “Termination Event”:


(a) The Seller, the Servicer or the Originator shall fail to remit when required
any payment of Capital (which for the Originator means amounts payable in
connection with Deemed Collections under the Receivables Sale Agreement)
required under this Agreement or any other Transaction Document and such failure
to make such payment shall continue for one (1) Business Day; or


(b) The Seller, the Servicer or the Originator shall fail to remit when required
any payment of Yield, Fees or any other payment (other than payment of Capital)
required under this Agreement or any other Transaction Document and such failure
to make such payment shall continue for five (5) Business Days; or


(c) (i) Any representation or warranty made or deemed made by the Originator,
the Seller or the Servicer pursuant to clauses (a), (g), (k), (u), (v), (x) and
(aa) of Section 1 of Exhibit III or clause (o) of Section 2 of Exhibit III shall
prove to have been incorrect or untrue in any respect when made or deemed made;
(ii) any representation or warranty made or deemed made by the Originator, the
Seller or the Servicer (or any of their respective officers) pursuant to clauses
(h) and (o) of Section 1 of Exhibit III or clauses (g) and (l) of Section 2 of
Exhibit III or any information or report delivered by the Seller or the Servicer
pursuant to this Agreement shall prove to have been incorrect or untrue in any
material respect when made or deemed made or delivered (or to the extent such
representation and warranty shall be qualified by materiality or by reference to
a “material adverse effect” standard, such representation or warranty shall be
untrue in any respect), unless such representation or warranty is capable of
being remedied and the Originator, the Seller or the Servicer, as applicable,
shall have remedied such incorrect or untrue representation and warranty within
one (1) Business Day after becoming aware of such failure; or (iii) any other
representation or warranty made or deemed made by the Originator, the Seller or
the Servicer under or in connection with this Agreement or a Transaction
Document to which they are a party shall prove to have been incorrect or untrue
in any material respect when made or deemed made (or to the extent such
representation and warranty shall be qualified by materiality or by reference to
a “material adverse effect” standard, such representation or warranty shall be
untrue in any respect), unless such representation or warranty is capable of
being remedied and the Originator, the Seller or the Servicer, as applicable,
shall have remedied such incorrect or untrue representation and warranty within
five (5) Business Days; provided that a Termination Event shall not occur in
connection with a breach of any of the representations referred to in Section
1.4(e)(ii) and Sections 1(h) and 2(g) of Exhibit III (solely to the extent any
such breach would also give rise to a Deemed Collection pursuant to Section
1.4(e)(ii)) if either (i) the aggregate of the Receivables Interest does not
exceed 100% after a recalculation of the Receivables Interests excluding the
related Receivable or Receivables from the Net Receivables Balance or
 
 
V-1

--------------------------------------------------------------------------------


 

 
(ii) the aggregate of the Receivables Interest does not exceed 100% after
recalculation of the Receivables Interest excluding such Receivable or
Receivables from the Net Receivable Balance and the payments required to be made
hereunder in connection with such exclusion have been made; or


(d) (i) The Servicer or the Seller shall fail to perform or observe any other
term, covenant or agreement contained in clauses (a), (b), (d), (e), (g)(i),
(i), (o)(ii), (p), (q), (r)(i) or (t) of Section 1 of Exhibit IV and clauses
(a), (d), (g) or (k)(iv) of Section 2 of Exhibit IV; (ii) the Servicer or the
Seller shall fail to perform or observe any term, covenant or agreement
contained in clause (j)(i) of Section 1 of Exhibit IV and clause (h)(i) of
Section 2 of Exhibit IV, unless the aggregate Outstanding Balance of Pool
Receivables of the affected Obligor is less than $5,000,000 and the Servicer or
the Seller, as applicable, shall remedy such failure within two (2) Business
Days after becoming aware of such failure; (iii) the Servicer or the Seller
shall fail to perform or observe any term, covenant or agreement contained in
clause (j)(ii) of Section 1 of Exhibit IV and clause (h)(ii) of Section 2 of
Exhibit IV, unless the aggregate amount of Collections not deposited in
accordance therewith is less than $5,000,000 and the Servicer or the Seller, as
applicable, shall remedy such failure within two (2) Business Days after
becoming aware of such failure; (iv) the Servicer or the Seller shall fail to
perform or observe any term, covenant or agreement contained in the last
sentence of Section 1.4(a), Section 4.2(b), clause (j)(iv) of Section 1 of
Exhibit IV and clause (h)(iv) of Section 2 of Exhibit IV, unless the Servicer or
the Seller shall remedy such failure within the earlier of (A) two (2) Business
Days after becoming aware of such failure and (B) five (5) Business Days after
such failure has occurred; (v) the Servicer shall fail to deliver an Interim
Receivables Report when due daily pursuant to clause (k)(iii)(C) of Section 2 of
Exhibit IV and such failure shall remain unremedied for one (1) Business
Day (limited to one such failure per Collection Period); (vi) the Servicer shall
fail to deliver any report pursuant to clause (k)(iii)(A) or (k)(iii)(B) of
Section 2 of Exhibit IV and such failure shall remain unremedied for one (1)
Business Day; (vii) the Servicer or the Seller shall fail to perform or observe
any other term, covenant or agreement contained in clause (c) of Section 1 of
Exhibit IV and clause (c) of Section 2 of Exhibit IV and such failure shall
remain unremedied for three (3) Business Days; and (viii) the Servicer or the
Seller shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Transaction Document to which it is a
party on its part to be performed or observed and any such failure shall remain
unremedied for ten (10) days after receiving notice or becoming aware of such
failure; or


(e) A default shall occur in respect of any Debt of the Servicer or Originator
in excess of $100,000,000, and such Debt shall be declared to be (or shall
automatically become) due and payable, or required to be prepaid, redeemed,
purchased or defeased, or an offer to repay, redeem, purchase or defease such
Debt shall be required to be made, in each case before the stated maturity
thereof; or


(f) This Agreement or any Purchase or any Reinvestment pursuant to this
Agreement shall for any reason (other than pursuant to the terms hereof) cease
to
 
 
V-2

--------------------------------------------------------------------------------


 

 
create, or the Receivables Interest shall for any reason cease to be a valid and
perfected first priority security interest in favor of the Administrative Agent
(on behalf of itself and the other Secured Parties) to the extent of the
Receivables Interest, or security interest, in any portion of the Pool Assets,
free and clear of any Adverse Claim (other than as a result of the filing by the
Administrative Agent, any Purchaser Agent or any Purchaser of UCC-3 termination
statement with respect to the Pool Assets); or


(g) The Seller, the Servicer or the Originator or any of their Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any Insolvency Proceeding shall be
instituted by or against the Seller, the Servicer or the Originator or any of
their Subsidiaries and, in the case of an involuntary Insolvency Proceeding with
respect to the Servicer or the Originator, such event shall not be dismissed,
bonded or discharged for sixty (60) days; or


(h) At any time (i) the average of the Default Ratios of the three most recently
ended Collection Periods shall exceed 2.00% or (ii) the average of the Dilution
Ratios of the three most recently ended Collection Periods shall exceed 7.50% or
(iii) the average of the Delinquency Ratios of the three most recently ended
Collection Periods shall exceed 3.00% or (iv) the average of the
Loss-to-Liquidation Ratios of the three most recently ended Collection Periods
shall exceed 0.75%; or


(i) The Receivables Interest shall exceed l00% and such circumstance shall not
have been remedied within one (1) Business Day; or


(j)  Any of the following shall occur;


(i) The ratio of (A) “Consolidated EBITDA” for any period of four consecutive
“Fiscal Periods” to (B) “Consolidated Interest Charges” for such period shall be
less than 2.75 to 1.0 (in each case as defined in the Credit Agreement as
attached hereto as Annex K or as the same may be amended from time to time with
the consent of the Administrative Agent and the Majority Purchasers);


(ii) The “Leverage Ratio” (as defined in the Credit Agreement as attached hereto
as Annex K or as the same may be amended from time to time with the consent of
the Administrative Agent and the Majority Purchasers) shall exceed 4.00 to 1.0;


provided, that for purposes of calculating the preceding ratios the contribution
of any Subsidiary of the Originator acquired (to the extent the acquisition is
treated for accounting purposes as a purchase) during those four Fiscal Periods
to Consolidated EBITDA shall be calculated on a pro forma basis as if it had
been a Subsidiary of the Originator during all of those four Fiscal Periods; or


(k) A final judgment (other than the Brazilian/ISS Judgment in an amount not to
exceed BRL 180,000,000) or order for the payment of money (to the extent not
 
 
V-3

--------------------------------------------------------------------------------


 

 
bonded or covered by insurance to the reasonable satisfaction of the
Administrative Agent) in an aggregate amount greater than the lesser of (i)
7.25% of the “Consolidated Tangible Net Worth” (as defined in the Credit
Agreement as attached hereto as Annex K and as the same may be amended from time
to time with the consent of the Administrative Agent and the Majority
Purchasers) of Ingram at the end of the most recently ended fiscal quarter and
(ii) $100,000,000, shall be rendered against Ingram and/or any of its
Subsidiaries as a group and either (x) the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed (including by reason of pending appeal or otherwise) or (y)
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of Ingram and/or any of its Subsidiaries as a group to enforce any
such judgment and no stay of enforcement (including by reason of pending appeal
or otherwise) shall be in effect; or


(l) At any time, there shall be an occurrence of a Servicer Resignation Event as
defined in Section 4.1(c); or


(m) Either (a) any Person or two (2) or more Persons (excluding the Family
Stockholders) acting in concert shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934) of voting securities of Ingram having more than
30% of the ordinary voting power of all voting securities of Ingram then
outstanding; or (b) at any time during any period of twenty-five (25)
consecutive calendar months commencing on or after the date of this Agreement, a
majority of board of directors of Ingram shall no longer be composed of
individuals (i) who were members of such board of directors on the first day of
such period, (ii) whose election or nomination to such board of directors was
approved by individuals referred to in clause (b)(i) above constituting at the
time of such election or nomination at least a majority of such board of
directors or (iii) whose election or nomination to such board of directors was
approved by individuals referred to in clause (b)(i) or (b)(ii) above
constituting at the time of such election or nomination at least a majority of
such board of directors; or


(n) The Seller shall at any time cease to be a direct or indirect wholly-owned
Subsidiary of the Originator; or


(o) A federal tax notice of a lien shall have been filed against the Seller or
attaching to any of the Pool Assets or any portion thereof unless there shall
have been delivered to the Administrative Agent proof of release of such lien;
or


(p) (i) Institution of any steps by the Originator or any other Person to
terminate a Pension Plan if, as a result of such termination, the Originator or
any ERISA Affiliate could be required to make a contribution in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or could reasonably expect to incur a liability or obligation in excess of
$100,000,000 (or the equivalent thereof in any other currency), to such Pension
Plan; or




V-4

--------------------------------------------------------------------------------




 
(ii) A contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a lien under Section 430(k) of the Code or 303(k) of ERISA.


(q) The average Days Sales Outstanding for the three most recently ended
Collection Periods shall exceed sixty-five (65) days; or


(r)  A default shall occur in respect of any Debt of the Seller in excess of
$100,000; or


(s) A final judgment or order for the payment of money (to the extent not bonded
or covered by insurance to the reasonable satisfaction of the Administrative
Agent) shall be rendered against the Seller in an aggregate amount greater than
$100,000; or


(t) The amount of Capital and Yield owed by Seller in respect of the Receivables
Interest shall not have been paid in full by the Legal Final Maturity Date; or


(u)   A Purchase Termination Event shall have occurred and be continuing.

 


V-5

--------------------------------------------------------------------------------






EXHIBIT VI


SUPPLEMENTAL PERFECTION REPRESENTATIONS,
WARRANTIES AND COVENANTS


In addition to the representations, warranties and covenants contained in
Exhibit III and Exhibit IV hereof, the Seller and the Servicer, as applicable,
hereby makes the following additional representations, warranties and covenants:


1.  Pool Receivables; Blocked Accounts.


(a)  The Pool Receivables constitute “accounts” within the meaning of the UCC.


(b) Each Blocked Account constitutes a “deposit account” within the meaning of
the UCC.


2. Creation of Security Interest. The Seller owns and has good and marketable
title to the Pool Receivables and Blocked Accounts (and the related post office
boxes or lock-boxes), free and clear of any Adverse Claim. The Agreement creates
a valid and continuing security interest (as defined in the UCC) in the Pool
Receivables and the Blocked Accounts (and the related post office boxes or
lock-boxes) in favor of the Administrative Agent (on behalf of itself and the
other Secured Parties), which security interest is prior to all other Adverse
Claims and is enforceable as such as against any creditors of and purchasers
from the Seller.


3.  Perfection.


(a) The Seller has caused the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable Law
and entered into Blocked Account Agreements in order to perfect the sale of the
Pool Receivables from the Originator to the Seller pursuant to the Receivables
Sale Agreement and the security interest granted by the Seller to the
Administrative Agent (on behalf of itself and the other Secured Parties) in the
Pool Receivables hereunder.


(b) With respect to all Blocked Accounts (and all related post office boxes or
lock-boxes), the Seller has delivered to the Administrative Agent (on behalf of
itself, the Purchaser Agents and the Purchasers), a fully executed Blocked
Account Agreement pursuant to which the applicable Blocked Account Bank has
agreed, following the occurrence of certain events specified therein, to comply
with all instructions given by the Administrative Agent with respect to all
funds on deposit in such Blocked Account (and all funds sent to the respective
post office box), without further consent by the Seller or the Servicer.


4.  Priority.


(a) Other than the transfer of the Pool Receivables by the Originator to the
Seller pursuant to the Receivables Sale Agreement and the grant of security
interest by the Seller to the Administrative Agent (on behalf of itself and the
other Secured
 
 
VI-1

--------------------------------------------------------------------------------


 

 
Parties) in the Pool Receivables and Blocked Accounts (and the related post
office box) hereunder, neither the Seller nor the Originator has pledged,
assigned, sold, conveyed, or otherwise granted a security interest in any of the
Pool Receivables, Related Security, Collections or Blocked Accounts (and the
related post office box) to any other Person.


(b) Neither the Seller nor the Originator has authorized, or is aware of, any
filing of any financing statement against the Seller or the Originator that
include a description of collateral covering the Pool Receivables, Related
Security, Collections or all other collateral pledged to the Administrative
Agent (on behalf of the Purchasers) pursuant to the Transaction Documents, other
than any financing statement filed pursuant to the Receivables Sale Agreement
and this Agreement or financing statements that have been validly terminated
prior to the date hereof.


(c) The Seller is not aware of any judgment, ERISA or tax lien filings against
the Seller or against the Originator which could attach to the Receivables of
the Originator.


(d) None of the Blocked Accounts (and the related post office boxes or
lock-boxes) are in the name of any Person other than the Seller or the
Administrative Agent. Neither the Seller, the Servicer or the Originator has
consented to any Blocked Account Bank’s complying with instructions of any
person other than the Administrative Agent.


5. Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Exhibit VI shall be continuing, and remain in
full force and effect until such time as the Aggregate Capital, Aggregate Yield,
all Program Fees and other Fees and any other amounts payable by the Seller, the
Originator and the Servicer to each Secured Party under the Transaction
Documents, have been paid in full and all other obligations of the Seller under
this Agreement or any other Transaction Documents (other than the Ancillary
Documents) have been fully performed.


6. No Waiver. The parties to this Agreement: (i) shall not, without obtaining
a written confirmation of the then-current rating of the Notes of each Conduit
Purchaser by the Rating Agencies, waive any of the representations set forth in
this Exhibit VI; (ii) shall provide the Rating Agencies with prompt written
notice of any breach of any representations set forth in this Exhibit VI, and
(iii) shall not, without obtaining a written confirmation of the then-current
rating of the Notes of each Conduit Purchaser by the Rating Agencies (as
determined after any adjustment or withdrawal of the ratings following notice of
such breach) waive a breach of any of the representations set forth in this
Exhibit VI.


7. Seller or Servicer to Maintain Perfection and Priority. The Seller or the
Servicer shall, from time to time take such action, or execute and deliver such
instruments (other than filing financing statements) as may be necessary or such
actions as are reasonably requested by the Administrative Agent or a Purchaser
Agent) to maintain and perfect, as a first-priority interest, the Administrative
Agent’s (on behalf of itself and the other Secured Parties) security
 
 
VI-2

--------------------------------------------------------------------------------


 
 
interest in the Pool Receivables, Related Security and Collections and all other
collateral pledged to the Administrative Agent (on behalf of itself and the
other Secured Parties) pursuant to the Transaction Documents. The Seller or the
Servicer shall, from time to time and within the time limits established by Law,
prepare and present to the Administrative Agent for the Administrative Agent’s
authorization and approval all financing statements, amendments, continuations
or initial financing statements in lieu of a continuation statement, or other
filings necessary to continue, maintain and perfect the Administrative Agent’s
(on behalf of itself and the other Secured Parties) security interest in the
Pool Receivables, Related Security and Collections, and all other collateral
pledged to the Administrative Agent (on behalf of itself and the other Secured
Parties) pursuant to the Transaction Documents as a first-priority interest. The
Administrative Agent’s approval of such filings shall authorize the Seller or
the Servicer to file such financing statements under the UCC without the
signature of the Seller, the Originator or the Administrative Agent where
allowed by applicable Law. Notwithstanding anything else in the Transaction
Documents to the contrary, none of the Seller, the Servicer or the Originator,
shall have any authority to file a termination, partial termination, release,
partial release or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements, without the prior written consent
of the Administrative Agent and the Majority Purchaser.
 
8. Reaffirmation of Representations and Warranties. On the date of each Purchase
or Reinvestment hereunder, the Seller and the Servicer, by accepting the
proceeds of such Purchase or Reinvestment, shall be deemed to have certified
that all representations and warranties of the Seller and the Servicer, as
applicable, described in this Exhibit VI, as from time to time amended in
accordance with the terms hereof, are correct on and as of such day as though
made on and as of such day, except for representations and warranties which
apply as to an earlier date (in which case such representations and warranties
shall be true and correct as of such date).
 
 
 VI-3

--------------------------------------------------------------------------------

 